

116 S2377 RS: Energy Infrastructure Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 104117th CONGRESS1st SessionS. 2377IN THE SENATE OF THE UNITED STATESJuly 19, 2021Mr. Manchin, from the Committee on Energy and Natural Resources, reported the following original bill; which was read twice and placed on the calendarA BILLTo invest in the energy and outdoor infrastructure of the United States to deploy new and innovative technologies, update existing infrastructure to be reliable and resilient, and secure energy infrastructure against physical and cyber threats, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Energy Infrastructure Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Grid infrastructure and resiliencySubtitle A—Grid infrastructure resilience and reliabilitySec. 1001. Preventing outages and enhancing the resilience of the electric grid.Sec. 1002. Hazard mitigation using disaster assistance.Sec. 1003. Electric grid reliability and resilience research, development, and demonstration.Sec. 1004. Utility demand response.Sec. 1005. Siting of interstate electric transmission facilities.Sec. 1006. Rulemaking to increase the effectiveness of interregional transmission planning.Sec. 1007. Transmission facilitation program.Sec. 1008. Deployment of technologies to enhance grid flexibility.Sec. 1009. State energy security plans.Sec. 1010. State energy program.Sec. 1011. Power marketing administration transmission borrowing authority.Sec. 1012. Study of codes and standards for use of energy storage systems across sectors.Sec. 1013. Demonstration of electric vehicle battery second-life applications for grid services.Sec. 1014. Columbia Basin power management.Subtitle B—CybersecuritySec. 1101. Enhancing grid security through public-private partnerships.Sec. 1102. Energy Cyber Sense program.Sec. 1103. Incentives for advanced cybersecurity technology investment.Sec. 1104. Rural and municipal utility advanced cybersecurity grant and technical assistance program.Sec. 1105. Enhanced grid security.Sec. 1106. Cybersecurity plan.Sec. 1107. Savings provision.TITLE II—Supply chains for clean energy technologiesSec. 2001. Earth Mapping Resources Initiative.Sec. 2002. National Cooperative Geologic Mapping Program.Sec. 2003. National Geological and Geophysical Data Preservation Program.Sec. 2004. USGS energy and minerals research facility.Sec. 2005. Rare earth elements demonstration facility.Sec. 2006. Critical minerals supply chains and reliability.Sec. 2007. Battery processing and manufacturing.Sec. 2008. Electric drive vehicle battery recycling and second-life applications program.Sec. 2009. Advanced energy manufacturing and recycling grant program.Sec. 2010. Critical minerals mining and recycling research.Sec. 2011. 21st Century Energy Workforce Advisory Board.TITLE III—Fuels and technology infrastructure investmentsSubtitle A—Carbon capture, utilization, storage, and transportation infrastructureSec. 3001. Findings.Sec. 3002. Carbon utilization program.Sec. 3003. Carbon capture technology program.Sec. 3004. Carbon dioxide transportation infrastructure finance and innovation.Sec. 3005. Carbon storage validation and testing.Sec. 3006. Secure geologic storage permitting.Sec. 3007. Geologic carbon sequestration on the outer Continental Shelf.Sec. 3008. Carbon removal.Subtitle B—Hydrogen research and developmentSec. 3101. Findings; purpose.Sec. 3102. Definitions.Sec. 3103. Clean hydrogen research and development program.Sec. 3104. Additional clean hydrogen programs.Sec. 3105. Clean hydrogen production qualifications.Subtitle C—Nuclear energy infrastructureSec. 3201. Infrastructure planning for micro and small modular nuclear reactors.Sec. 3202. Property interests relating to certain projects and protection of information relating to certain agreements.Sec. 3203. Civil nuclear credit program.Subtitle D—HydropowerSec. 3301. Hydroelectric production incentives.Sec. 3302. Hydroelectric efficiency improvement incentives.Sec. 3303. Maintaining and enhancing hydroelectricity incentives.Sec. 3304. Pumped storage hydropower wind and solar integration and system reliability initiative.Sec. 3305. Authority for pumped storage hydropower development using multiple Bureau of Reclamation reservoirs.Sec. 3306. Limitations on issuance of certain leases of power privilege.Subtitle E—MiscellaneousSec. 3401. Solar energy technologies on current and former mine land.Sec. 3402. Clean energy demonstration program on current and former mine land.Sec. 3403. Leases, easements, and rights-of-way for energy and related purposes on the outer Continental Shelf.TITLE IV—Enabling energy infrastructure investment and data collectionSubtitle A—Department of Energy loan programSec. 4001. Department of Energy loan programs.Subtitle B—Energy Information AdministrationSec. 4101. Definitions.Sec. 4102. Data collection in the electricity sector.Sec. 4103. Expansion of energy consumption surveys.Sec. 4104. Data collection on electric vehicle integration with the electricity grids.Sec. 4105. Plan for the modeling and forecasting of demand for minerals used in the energy sector.Sec. 4106. Expansion of international energy data.Sec. 4107. Plan for the National Energy Modeling System.Sec. 4108. Report on costs of carbon abatement in the electricity sector.Sec. 4109. Harmonization of efforts and data.Subtitle C—MiscellaneousSec. 4201. Consideration of measures to promote greater electrification of the transportation sector.Sec. 4202. Office of public participation.Sec. 4203. Digital climate solutions report.Sec. 4204. Study and report by the Secretary of Energy on job loss and impacts on consumer energy costs due to the revocation of the permit for the Keystone XL pipeline.Sec. 4205. Study on impact of electric vehicles.Sec. 4206. Study on impact of forced labor in China on the electric vehicle supply chain.TITLE V—Energy efficiency and building infrastructureSubtitle A—Residential and commercial energy efficiencySec. 5001. Definitions.Sec. 5002. Energy efficiency revolving loan fund capitalization grant program.Sec. 5003. Energy auditor training grant program.Subtitle B—BuildingsSec. 5101. Cost-effective codes implementation for efficiency and resilience.Sec. 5102. Building, training, and assessment centers.Sec. 5103. Career skills training.Sec. 5104. Commercial building energy consumption information sharing.Subtitle C—Industrial energy efficiencyPART I—IndustrySec. 5201. Future of industry program and industrial research and assessment centers.Sec. 5202. Sustainable manufacturing initiative.PART II—Smart manufacturingSec. 5211. Definitions.Sec. 5212. Leveraging existing agency programs to assist small and medium manufacturers.Sec. 5213. Leveraging smart manufacturing infrastructure at National Laboratories.Sec. 5214. State manufacturing leadership.Sec. 5215. Report.Subtitle D—Schools and nonprofitsSec. 5301. Grants for energy efficiency improvements and renewable energy improvements at public school facilities.Sec. 5302. Energy efficiency materials pilot program.Subtitle E—MiscellaneousSec. 5401. Weatherization assistance program.Sec. 5402. Energy Efficiency and Conservation Block Grant Program.Sec. 5403. Survey, analysis, and report on employment and demographics in the energy, energy efficiency, and motor vehicle sectors of the United States.Sec. 5404. Assisting Federal Facilities with Energy Conservation Technologies grant program.Sec. 5405. Rebates.Sec. 5406. Model guidance for combined heat and power systems and waste heat to power systems.TITLE VI—Methane reduction infrastructureSec. 6001. Orphaned well site plugging, remediation, and restoration.TITLE VII—Abandoned mine land reclamationSec. 7001. Abandoned Mine Reclamation Fund authorization of appropriations.Sec. 7002. Abandoned mine reclamation fee.Sec. 7003. Amounts distributed from Abandoned Mine Reclamation Fund.Sec. 7004. Abandoned hardrock mine reclamation.TITLE VIII—Natural resources-related infrastructure, wildfire management, and ecosystem restorationSec. 8001. Forest Service Legacy Road and Trail Remediation Program.Sec. 8002. Study and report on feasibility of revegetating reclaimed mine sites.Sec. 8003. Wildfire risk reduction.Sec. 8004. Ecosystem restoration.Sec. 8005. GAO study.Sec. 8006. Establishment of fuel breaks in forests and other wildland vegetation.Sec. 8007. Emergency actions.TITLE IX—Western water infrastructureSec. 9001. Authorizations of appropriations.Sec. 9002. Water storage, groundwater storage, and conveyance projects.Sec. 9003. Small water storage and groundwater storage projects.Sec. 9004. Critical maintenance and repair.Sec. 9005. Competitive grant program for large-scale water recycling and reuse program.Sec. 9006. Drought contingency plan funding requirements.Sec. 9007. Multi-benefit projects to improve watershed health.Sec. 9008. Eligible desalination projects.Sec. 9009. Clarification of authority to use coronavirus fiscal recovery funds to meet a non-Federal matching requirement for authorized Bureau of Reclamation water projects.Sec. 9010. Federal assistance for groundwater recharge, aquifer storage, and water source substitution projects.TITLE X—Authorization of appropriations for Energy Act of 2020 Sec. 10001. Energy storage demonstration projects.Sec. 10002. Advanced reactor demonstration program.Sec. 10003. Mineral security projects.Sec. 10004. Carbon capture demonstration and pilot programs.Sec. 10005. Direct air capture technologies prize competitions.Sec. 10006. Water power projects.Sec. 10007. Renewable energy projects.Sec. 10008. Industrial emissions demonstration projects.TITLE XI—Wage rate requirementsSec. 11001. Wage rate requirements.TITLE XII—MiscellaneousSec. 12001. Office of Clean Energy Demonstrations.Sec. 12002. Extension of Secure Rural Schools and Community Self-Determination Act of 2000.2.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Energy.(2)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)SecretaryThe term Secretary means the Secretary of Energy. IGrid infrastructure and resiliencyAGrid infrastructure resilience and reliability1001.Preventing outages and enhancing the resilience of the electric grid(a)DefinitionsIn this section:(1)Disruptive eventThe term disruptive event means an event in which operations of the electric grid are disrupted, preventively shut off, or cannot operate safely due to extreme weather, wildfire, or a natural disaster. (2)Eligible entityThe term eligible entity means—(A)an electric grid operator;(B)an electricity storage operator; (C)an electricity generator;(D)a transmission owner or operator;(E)a distribution provider;(F)a fuel supplier; and(G)any other relevant entity, as determined by the Secretary.(3)Natural disasterThe term natural disaster has the meaning given the term in section 602(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195a(a)). (4)Power lineThe term power line includes a transmission line or a distribution line, as applicable.(5)ProgramThe term program means the program established under subsection (b).(b)Establishment of programNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program under which the Secretary shall make grants to eligible entities, States, and Indian Tribes in accordance with this section.(c)Grants to eligible entities(1)In generalThe Secretary may make a grant under the program to an eligible entity to carry out activities that—(A)are supplemental to existing hardening efforts of the eligible entity planned for any given year; and(B)(i)reduce the risk of any power lines owned or operated by the eligible entity causing a wildfire; or(ii)increase the ability of the eligible entity to reduce the likelihood and consequences of disruptive events.(2)Application(A)In generalAn eligible entity desiring a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)RequirementAs a condition of receiving a grant under the program, an eligible entity shall submit to the Secretary, as part of the application of the eligible entity submitted under subparagraph (A), a report detailing past, current, and future efforts by the eligible entity to reduce the likelihood and consequences of disruptive events.(3)LimitationThe Secretary may not award a grant to an eligible entity in an amount that is greater than the total amount that the eligible entity has spent in the previous 3 years on efforts to reduce the likelihood and consequences of disruptive events. (4)PriorityIn making grants to eligible entities under the program, the Secretary shall give priority to projects that, in the determination of the Secretary, will generate the greatest community benefit (whether rural or urban) in reducing the likelihood and consequences of disruptive events.(5)Small utilities set asideThe Secretary shall ensure that not less than 30 percent of the amounts made available to eligible entities under the program are made available to eligible entities that sell not more than 4,000,000 megawatt hours of electricity per year.(d)Grants to States and Indian Tribes(1)In generalThe Secretary, in accordance with this subsection, may make grants under the program to States and Indian Tribes, which each State or Indian Tribe may use to award grants to eligible entities.(2)Annual application(A)In generalFor each fiscal year, to be eligible to receive a grant under this subsection, a State or Indian Tribe shall submit to the Secretary an application that includes a plan described in subparagraph (B).(B)Plan requiredA plan prepared by a State or Indian Tribe for purposes of an application described in subparagraph (A) shall—(i)describe the criteria and methods that will be used by the State or Indian Tribe to award grants to eligible entities;(ii)be adopted after notice and a public hearing; and(iii)describe the proposed funding distributions and recipients of the grants to be provided by the State or Indian Tribe.(3)Distribution of funds(A)In generalThe Secretary shall provide grants to States and Indian Tribes under this subsection based on a formula determined by the Secretary, in accordance with subparagraph (B).(B)RequirementThe formula referred to in subparagraph (A) shall be based on the following factors:(i)The total population of the State or Indian Tribe.(ii)(I)The total area of the State or the land of the Indian Tribe; or(II)the areas in the State or on the land of the Indian Tribe with a low ratio of electricity customers per mileage of power lines. (iii)The probability of disruptive events in the State or on the land of the Indian Tribe during the previous 10 years, as determined based on the number of federally declared disasters or emergencies in the State or on the land of the Indian Tribe, as applicable, including—(I)disasters for which Fire Management Assistance Grants are provided under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187);(II)major disasters declared by the President under section 401 of that Act (42 U.S.C. 5170);(III)emergencies declared by the President under section 501 of that Act (42 U.S.C. 5191); and(IV)any other federally declared disaster or emergency in the State or on the land of the Indian Tribe.(iv)The number and severity, measured by population and economic impacts, of disruptive events experienced by the State or Indian Tribe on or after January 1, 2011.(v)The total amount, on a per capita basis, of public and private expenditures during the previous 10 years to carry out mitigation efforts to reduce the likelihood and consequences of disruptive events in the State or on the land of the Indian Tribe, with States or Indian Tribes with higher per capita expenditures receiving additional weight or consideration as compared to States or Indian Tribes with lower per capita expenditures.(C)Annual update of data used in distribution of fundsBeginning 1 year after the date of enactment of this Act, the Secretary shall annually update—(i)all data relating to the factors described in subparagraph (B); and(ii)all other data used in distributing grants to States and Indian Tribes under this subsection. (4)OversightThe Secretary shall ensure that each grant provided to a State or Indian Tribe under the program is allocated, pursuant to the applicable plan of the State or Indian Tribe, to eligible entities for projects within the State or on the land of the Indian Tribe.(5)PriorityIn making grants to eligible entities using funds made available to the applicable State or Indian Tribe under the program, the State or Indian Tribe shall give priority to projects that, in the determination of the State or Indian Tribe, will generate the greatest community benefit (whether rural or urban) in reducing the likelihood and consequences of disruptive events.(6)Small utilities set asideA State or Indian Tribe receiving a grant under the program shall ensure that, of the amounts made available to eligible entities from funds made available to the State or Indian Tribe under the program, the percentage made available to eligible entities that sell not more than 4,000,000 megawatt hours of electricity per year is not less than the percentage of all customers in the State or Indian Tribe that are served by those eligible entities.(7)Technical assistance and administrative expensesOf the amounts made available to a State or Indian Tribe under the program each fiscal year, the State or Indian Tribe may use not more than 5 percent for—(A)providing technical assistance under subsection (g)(1)(A); and(B)administrative expenses associated with the program.(8)Matching requirementEach State and Indian Tribe shall be required to match 15 percent of the amount of each grant provided to the State or Indian Tribe under the program.(e)Use of grants(1)In generalA grant awarded to an eligible entity under the program may be used for activities, technologies, equipment, and hardening measures to reduce the likelihood and consequences of disruptive events, including—(A)weatherization technologies and equipment;(B)fire-resistant technologies and fire prevention systems;(C)monitoring and control technologies;(D)the undergrounding of electrical equipment;(E)utility pole management;(F)the relocation of power lines or the reconductoring of power lines with low-sag, advanced conductors;(G)vegetation and fuel-load management;(H)the use or construction of distributed energy resources for enhancing system adaptive capacity during disruptive events, including—(i)microgrids; and(ii)battery-storage subcomponents;(I)adaptive protection technologies;(J)advanced modeling technologies;(K)hardening of power lines, facilities, substations, of other systems; and(L)the replacement of old overhead conductors and underground cables.(2)Prohibitions and limitations(A)In generalA grant awarded to an eligible entity under the program may not be used for—(i)construction of a new—(I)electric generating facility; or(II)large-scale battery-storage facility that is not used for enhancing system adaptive capacity during disruptive events; or(ii)cybersecurity.(B)Certain investments eligible for recovery(i)In generalAn eligible entity may not seek cost recovery for the portion of the cost of any system, technology, or equipment that is funded through a grant awarded under the program.(ii)Savings provisionNothing in this subparagraph prohibits an eligible entity from recovering through traditional or incentive-based ratemaking any portion of an investment in a system, technology, or equipment that is not funded by a grant awarded under the program.(C)Application limitationsAn eligible entity may not submit an application for a grant provided by the Secretary under subsection (c) and a grant provided by a State or Indian Tribe pursuant to subsection (d) during the same application cycle.(f)Distribution of fundingOf the amounts made available to carry out the program for a fiscal year, the Secretary shall ensure that—(1)50 percent is used to award grants to eligible entities under subsection (c); and(2)50 percent is used to make grants to States and Indian Tribes under subsection (d).(g)Technical and other assistance(1)In generalThe Secretary, States, and Indian Tribes may—(A)provide technical assistance and facilitate the distribution and sharing of information to reduce the likelihood and consequences of disruptive events; and(B)promulgate consumer-facing information and resources to inform the public of best practices and resources relating to reducing the likelihood and consequences of disruptive events. (2)Use of funds by the SecretaryOf the amounts made available to the Secretary to carry out the program each fiscal year, the Secretary may use not more than 5 percent for—(A)providing technical assistance under paragraph (1)(A); and(B)administrative expenses associated with the program. (h)Matching requirement(1)In generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this section shall be required to match 100 percent of the amount of the grant.(2)Exception for small utilitiesAn eligible entity that sells not more than 4,000,000 megawatt hours of electricity per year shall be required to match 1/3 of the amount of the grant.(i)Biennial report to congress(1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter through 2026, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the program.(2)RequirementsThe report under paragraph (1) shall include information and data on—(A)the costs of the projects for which grants are awarded to eligible entities;(B)the types of activities, technologies, equipment, and hardening measures funded by those grants; and(C)the extent to which the ability of the power grid to withstand disruptive events has increased.(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $5,000,000,000 for the period of fiscal years 2022 through 2026.1002.Hazard mitigation using disaster assistanceSection 404(f)(12) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(f)(12)) is amended—(1)by inserting and wildfire after windstorm;(2)by striking including replacing and inserting the following: “including—(A)replacing;(3)in subparagraph (A) (as so designated)—(A)by inserting , wildfire, after extreme wind; and(B)by adding and after the semicolon at the end; and(4)by adding at the end the following:(B)the installation of fire-resistant wires and infrastructure and the undergrounding of wires;.1003.Electric grid reliability and resilience research, development, and demonstration(a)Definition of Federal financial assistanceIn this section, the term Federal financial assistance has the meaning given the term in section 200.1 of title 2, Code of Federal Regulations.(b)Energy infrastructure Federal financial assistance program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means each of—(i)a State;(ii)a combination of 2 or more States;(iii)an Indian Tribe;(iv)a unit of local government; and(v)a public utility commission.(B)ProgramThe term program means the competitive Federal financial assistance program established under paragraph (2).(2)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program, to be known as the Program Upgrading Our Electric Grid and Ensuring Reliability and Resiliency, to provide, on a competitive basis, Federal financial assistance to eligible entities to carry out the purpose described in paragraph (3).(3)PurposeThe purpose of the program is to coordinate and collaborate with electric sector owners and operators—(A)to demonstrate innovative approaches to transmission, storage, and distribution infrastructure to harden and enhance resilience and reliability; and(B)to demonstrate new approaches to enhance regional grid resilience, implemented through States by public and rural electric cooperative entities on a cost-shared basis. (4)ApplicationsTo be eligible to receive Federal financial assistance under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of—(A)how the Federal financial assistance would be used;(B)the expected beneficiaries, and(C)in the case of a proposal from an eligible entity described in paragraph (1)(A)(ii), how the proposal would improve regional energy infrastructure.(5)SelectionThe Secretary shall select eligible entities to receive Federal financial assistance under the program on a competitive basis.(6)Cost shareSection 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall apply to Federal financial assistance provided under the program.(7)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection, $5,000,000,000 for the period of fiscal years 2022 through 2026.(c)Energy improvement in rural or remote areas(1)Definition of rural or remote areaIn this subsection, the term rural or remote area means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants.(2)Required activitiesThe Secretary shall carry out activities to improve in rural or remote areas of the United States—(A)the resilience, safety, reliability, and availability of energy; and(B)environmental protection from adverse impacts of energy generation.(3)Federal financial assistanceThe Secretary, in consultation with the Secretary of the Interior, may provide Federal financial assistance to rural or remote areas for the purpose of—(A)overall cost-effectiveness of energy generation, transmission, or distribution systems;(B)siting or upgrading transmission and distribution lines;(C)reducing greenhouse gas emissions from energy generation by rural or remote areas;(D)providing or modernizing electric generation facilities;(E)developing microgrids; and(F)increasing energy efficiency. (4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection, $1,000,000,000 for the period of fiscal years 2022 through 2026.(d)Energy infrastructure resilience framework(1)In generalThe Secretary, in collaboration with the Secretary of Homeland Security, the Federal Energy Regulatory Commission, the North American Electric Reliability Corporation, and interested energy infrastructure stakeholders, shall develop common analytical frameworks, tools, metrics, and data to assess the resilience, reliability, safety, and security of energy infrastructure in the United States, including by developing and storing an inventory of easily transported high-voltage recovery transformers and other required equipment.(2)Assessment and report(A)AssessmentThe Secretary shall carry out an assessment of—(i)with respect to the inventory of high-voltage recovery transformers, new transformers, and other equipment proposed to be developed and stored under paragraph (1)—(I)the policies, technical specifications, and logistical and program structures necessary to mitigate the risks associated with the loss of high-voltage recovery transformers;(II)the technical specifications for high-voltage recovery transformers;(III)where inventory of high-voltage recovery transformers should be stored;(IV)the quantity of high-voltage recovery transformers necessary for the inventory;(V)how the stored inventory of high-voltage recovery transformers would be secured and maintained;(VI)how the high-voltage recovery transformers may be transported;(VII)opportunities for developing new flexible advanced transformer designs; and(VIII)whether new Federal regulations or cost-sharing requirements are necessary to carry out the storage of high-voltage recovery transformers; and(ii)any efforts carried out by industry as of the date of the assessment—(I)to share transformers and equipment;(II)to develop plans for next generation transformers; and(III)to plan for surge and long-term manufacturing of, and long-term standardization of, transformer designs.(B)Protection of informationInformation that is provided to, generated by, or collected by the Secretary under subparagraph (A) shall be considered to be critical electric infrastructure information under section 215A of the Federal Power Act (16 U.S.C. 824o–1). (C)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the assessment carried out under subparagraph (A).1004.Utility demand response(a)Consideration of demand-Response standard(1)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:(20)Demand-response practices(A)In generalEach electric utility shall promote the use of demand-response and demand flexibility practices by commercial, residential, and industrial consumers to reduce electricity consumption during periods of unusually high demand.(B)Rate recovery(i)In generalEach State regulatory authority shall consider establishing rate mechanisms allowing an electric utility with respect to which the State regulatory authority has ratemaking authority to timely recover the costs of promoting demand-response and demand flexibility practices in accordance with subparagraph (A).(ii)Nonregulated electric utilitiesA nonregulated electric utility may establish rate mechanisms for the timely recovery of the costs of promoting demand-response and demand flexibility practices in accordance with subparagraph (A)..(2)Compliance(A)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated electric utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d).(B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (20) of section 111(d)..(B)Failure to comply(i)In generalSection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended—(I)by striking such paragraph (14) and all that follows through paragraphs (16) and inserting such paragraph (14). In the case of the standard established by paragraph (15) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (15). In the case of the standards established by paragraphs (16); and(II)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..(ii)Technical correctionParagraph (2) of section 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) is repealed and the amendment made by that paragraph (as in effect on the day before the date of enactment of this Act) is void, and section 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) shall be in effect as if that amendment had not been enacted.(C)Prior State actions(i)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(g)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection—(1)the State has implemented for the electric utility the standard (or a comparable standard);(2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or(3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility..(ii)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended—(I)by striking this subsection each place it appears and inserting this section; and(II)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this section to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..(b)Optional features of State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—(1)in paragraph (16), by striking and at the end;(2)by redesignating paragraph (17) as paragraph (18); and(3)by inserting after paragraph (16) the following:(17)programs that promote the installation and use of demand-response technology and demand-response practices; and.(c)Federal Energy Management ProgramSection 543(i) of the National Energy Conservation Policy Act (42 U.S.C. 8253(i)) is amended—(1)in paragraph (1)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)to reduce energy consumption during periods of unusually high electricity or natural gas demand.; and(2)in paragraph (3)(A)—(A)in clause (v), by striking and at the end;(B)in clause (vi), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(vii)promote the installation of demand-response technology and the use of demand-response practices in Federal buildings..(d)Components of Zero-Net-Energy Commercial Buildings InitiativeSection 422(d)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17082(d)) is amended by inserting (including demand-response technologies, practices, and policies) after policies.1005.Siting of interstate electric transmission facilities(a)Designation of National Interest Electric Transmission CorridorsSection 216(a) of the Federal Power Act (16 U.S.C. 824p(a)) is amended—(1)in paragraph (1)—(A)by inserting and Indian Tribes after affected States; and(B)by inserting capacity constraints and before congestion;(2)in paragraph (2)—(A)by striking After and inserting Not less frequently than once every 3 years, the Secretary, after; and(B)by striking affected States and all that follows through the period at the end and inserting the following: “affected States and Indian Tribes), shall issue a report, based on the study under paragraph (1) or other information relating to electric transmission capacity constraints and congestion, which may designate as a national interest electric transmission corridor any geographic area that—(i)is experiencing electric energy transmission capacity constraints or congestion that adversely affects consumers; or(ii)is expected to experience such energy transmission capacity constraints or congestion.;(3)in paragraph (3)—(A)by striking The Secretary shall conduct the study and issue the report in consultation and inserting Not less frequently than once every 3 years, the Secretary, in conducting the study under paragraph (1) and issuing the report under paragraph (2), shall consult; and(4)in paragraph (4)—(A)in subparagraph (C), by inserting or energy security after independence;(B)in subparagraph (D), by striking and at the end;(C)in subparagraph (E), by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following:(F)the designation would enhance the ability of facilities that generate or transmit firm or intermittent energy to connect to the electric grid;(G)the designation—(i)maximizes existing rights-of-way; and(ii)avoids and minimizes, to the maximum extent practicable, and offsets to the extent appropriate and practicable, sensitive environmental areas and cultural heritage sites; and(H)the designation would result in a reduction in the cost to purchase electric energy for consumers..(b)Construction PermitSection 216(b) of the Federal Power Act (16 U.S.C. 824p(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (A)(ii), by inserting or interregional benefits after interstate benefits; and(B)by striking subparagraph (C) and inserting the following:(C)a State commission or other entity that has authority to approve the siting of the facilities—(i)has not made a determination on an application seeking approval pursuant to applicable law by the date that is 1 year after the later of—(I)the date on which the application was filed; and(II)the date on which the relevant national interest electric transmission corridor was designated by the Secretary under subsection (a);(ii)has conditioned its approval in such a manner that the proposed construction or modification will not significantly reduce transmission capacity constraints or congestion in interstate commerce or is not economically feasible; or(iii)has denied an application seeking approval pursuant to applicable law;.(c)Rights-of-WaySection 216(e)(1) of the Federal Power Act (16 U.S.C. 824p(e)(1)) is amended by striking modify the transmission facilities, the and inserting modify, and operate and maintain, the transmission facilities and, in the determination of the Commission, the permit holder has made good faith efforts to engage with landowners and other stakeholders early in the applicable permitting process, the.(d)Interstate CompactsSection 216(i) of the Federal Power Act (16 U.S.C. 824p(i)) is amended—(1)in paragraph (2), by striking may and inserting shall; and(2)in paragraph (4), by striking the members and all that follows through the period at the end and inserting the following: “the Secretary determines that the members of the compact are in disagreement after the later of—(A)the date that is 1 year after the date on which the relevant application for the facility was filed; and(B)the date that is 1 year after the date on which the relevant national interest electric transmission corridor was designated by the Secretary under subsection (a)..1006.Rulemaking to increase the effectiveness of interregional transmission planning(a)In generalNot later than 180 days after the date of enactment of this Act, the Federal Energy Regulatory Commission shall initiate a rulemaking addressing—(1)the effectiveness of existing planning processes for identifying interregional transmission projects that provide economic, reliability and operational benefits, taking into consideration the public interest, the integrity of markets, and the protection of consumers; (2)changes to the processes described in paragraph (1) to ensure that efficient, cost-effective, and broadly beneficial interregional transmission solutions are selected for cost allocation, taking into consideration—(A)the public interest;(B)the protection of consumers;(C)the broad range of economic, reliability, and operational benefits that interregional transmission provides;(D)the needs of load-serving entities to satisfy their native load service obligations;(E)the need for single projects to secure approvals based on a comprehensive assessment of the multiple benefits provided;(F)the importance of synchronization of planning processes in neighboring regions, such as using a joint model on a consistent timeline with a single set of needs, input assumptions, and benefit metrics;(G)that evaluation of long-term scenarios should consider the expected life of a transmission asset and the potential for future changes in the topology of the transmission system; (H)that transmission planning authorities should allow for the identification and joint evaluation of alternatives; and(I)that interregional planning should be done regularly and not less frequently than once every 5 years; and(3)cost allocation methodologies that reflect the multiple benefits provided by interregional transmission solutions, including economic, reliability, and operational benefits.(b)TimingNot later than 18 months after the date of enactment of this Act, the Federal Energy Regulatory Commission shall promulgate a final rule to complete the rulemaking initiated under subsection (a).(c)Savings provisionNothing in this section modifies the obligations of the Commission under section 217(b)(4) of the Federal Power Act (16 U.S.C. 824q(b)(4)). 1007.Transmission facilitation program(a)DefinitionsIn this section:(1)Capacity contractThe term capacity contract means a contract entered into by the Secretary and an eligible entity under subsection (e)(1)(A) for the right to the use of the transmission capacity of an eligible project.(2)Eligible electric power transmission lineThe term eligible electric power transmission line means an electric power transmission line that is capable of transmitting not less than—(A)1,000 megawatts; or(B)in the case of a project that consists of upgrading an existing transmission line or constructing a new transmission line in an existing transmission, transportation, or telecommunications infrastructure corridor, 500 megawatts. (3)Eligible entityThe term eligible entity means a non-Federal entity seeking to carry out an eligible project. (4)Eligible projectThe term eligible project means a project (including any related facility)—(A)to construct a new or replace an existing eligible electric power transmission line;(B)to increase the transmission capacity of an existing eligible electric power transmission line; or(C)to connect an isolated microgrid to an existing transmission, transportation, or telecommunications infrastructure corridor located in Alaska, Hawaii, or a territory of the United States.(5)FundThe term Fund means the Transmission Facilitation Fund established by subsection (d)(1).(6)ProgramThe term program means the Transmission Facilitation Program established by subsection (b).(7)Related facility(A)In generalThe term related facility means a facility related to an eligible project described in paragraph (4).(B)ExclusionsThe term related facility does not include—(i)facilities used primarily to generate electric energy; or(ii)facilities used in the local distribution of electric energy.(b)EstablishmentThere is established a program, to be known as the Transmission Facilitation Program, under which the Secretary shall facilitate the construction of non-Federal electric power transmission lines and related facilities in accordance with subsection (e).(c)Applications(1)In generalTo be eligible for assistance under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)ProceduresThe Secretary shall establish procedures for the solicitation and review of applications from eligible entities.(d)Funding(1)Transmission facilitation fundThere is established in the Treasury a fund, to be known as the Transmission Facilitation Fund, consisting of—(A)all amounts received by the Secretary, including receipts, collections, and recoveries, from any source relating to expenses incurred by the Secretary in carrying out the program, including—(i)costs recovered pursuant to paragraph (4);(ii)amounts received as repayment of a loan issued to an eligible entity under subsection (e)(1)(B); and(iii)amounts contributed by eligible entities for the purpose of carrying out an eligible project with respect to which the Secretary is participating with the eligible entity under subsection (e)(1)(C);(B)all amounts borrowed from the Secretary of the Treasury by the Secretary for the program under paragraph (2); and(C)any amounts appropriated to the Secretary for the program.(2)Borrowing authorityThe Secretary of the Treasury may, without further appropriation and without fiscal year limitation, loan to the Secretary on such terms as may be fixed by the Secretary and the Secretary of the Treasury, such sums as, in the judgment of the Secretary, are from time to time required for the purpose of carrying out the program, not to exceed, in the aggregate (including deferred interest), $2,500,000,000 in outstanding repayable balances at any 1 time.(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program, including for any administrative expenses of carrying out the program that are not recovered under paragraph (4), $10,000,000 for each of fiscal years 2022 through 2026.(4)Cost recovery(A)In generalExcept as provided in subparagraph (B), the cost of any facilitation activities carried out by the Secretary under subsection (e)(1) shall be collected—(i)from eligible entities receiving the benefit of the applicable facilitation activity, on a schedule to be determined by the Secretary; or(ii)with respect to a contracted transmission capacity under subsection (e)(1)(A) through rates charged for the use of the contracted transmission capacity.(B)Forgiveness of balances(i)Termination or end of useful lifeIf, at the end of the useful life of an eligible project or the termination of a capacity contract under subsection (f)(5), there is a remaining balance owed to the Treasury under this section, the balance shall be forgiven.(ii)Unconstructed projectsFunds expended to study projects that are considered pursuant to this section but that are not constructed shall be forgiven.(C)Recovery of costs of eligible projectsThe Secretary may collect the costs of any activities carried out by the Secretary with respect to an eligible project in which the Secretary participates with an eligible entity under subsection (e)(1)(C) through rates charged to customers benefitting from the new transmission capability provided by the eligible project. (e)Facilitation of eligible projects(1)In generalTo facilitate eligible projects, the Secretary may—(A)subject to subsections (f) and (i), enter into a capacity contract with respect to an eligible project prior to the date on which the eligible project is completed;(B)subject to subsections (g) and (i), issue a loan to an eligible entity for the costs of carrying out an eligible project; or(C)subject to subsections (h) and (i), participate with an eligible entity in designing, developing, constructing, operating, maintaining, or owning an eligible project. (2)RequirementThe provision and receipt of assistance for an eligible project under paragraph (1) shall be subject to such terms and conditions as the Secretary determines to be appropriate—(A)to ensure the success of the program; and (B)to protect the interests of the United States.(f)Capacity contracts(1)PurposeIn entering into capacity contracts under subsection (e)(1)(A), the Secretary shall seek to enter into capacity contracts that will encourage other entities to enter into contracts for the transmission capacity of the eligible project.(2)PaymentThe amount paid by the Secretary to an eligible entity under a capacity contract for the right to the use of the transmission capacity of an eligible project shall be—(A)the fair market value for the use of the transmission capacity, as determined by the Secretary, taking into account, as the Secretary determines to be necessary, the comparable value for the use of the transmission capacity of other electric power transmission lines; and(B)on a schedule and in such divided amounts, which may be a single amount, that the Secretary determines are likely to facilitate construction of the eligible project, taking into account standard industry practice and factors specific to each applicant, including, as applicable—(i)potential review by a State regulatory entity of the revenue requirement of an electric utility; and(ii)the financial model of an independent transmission developer.(3)LimitationsA capacity contract shall—(A)be for a term of not more than 40 years; and(B)be for not more than 50 percent of the total proposed transmission capacity of the applicable eligible project.(4)Transmission marketing(A)In generalIf the Secretary has not terminated a capacity contract under paragraph (5) before the applicable eligible project enters into service, the Secretary may enter into 1 or more contracts with a third party to market the transmission capacity of the eligible project to which the Secretary holds rights under the capacity contract.(B)ReturnThe Secretary shall seek to ensure that any contract entered into under subparagraph (A) maximizes the financial return to the Federal Government.(C)Competitive solicitationThe Secretary shall only select third parties for contracts under this paragraph through a competitive solicitation.(5)Termination(A)In generalThe Secretary shall seek to terminate a capacity contract as soon as practicable after determining that sufficient transmission capacity of the eligible project has been secured by other entities to ensure the long-term financial viability of the eligible project, including through 1 or more transfers under subparagraph (B).(B)TransferOn payment to the Secretary by a third party for transmission capacity to which the Secretary has rights under a capacity contract, the Secretary may transfer the rights to that transmission capacity to that third party.(C)RelinquishmentOn payment to the Secretary by the applicable eligible entity for transmission capacity to which the Secretary has rights under a capacity contract, the Secretary may relinquish the rights to that transmission capacity to the eligible entity.(D)RequirementA payment under subparagraph (B) or (C) shall be in an amount sufficient for the Secretary to recover any remaining costs incurred by the Secretary with respect to the quantity of transmission capacity affected by the transfer under subparagraph (B) or the relinquishment under subparagraph (C), as applicable.(6)Other federal capacity positionsThe existence of a capacity contract does not preclude a Federal entity, including a Federal power marketing administration, from otherwise securing transmission capacity at any time from an eligible project, to the extent that the Federal entity is authorized to secure that transmission capacity.(7)Form of financial assistanceEntering into a capacity contract under subsection (e)(1)(A) shall be considered a form of financial assistance described in section 1508.1(q)(1)(vii) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act).(g)Interest rate on loansThe rate of interest to be charged in connection with any loan made by the Secretary to an eligible entity under subsection (e)(1)(B) shall be fixed by the Secretary, taking into consideration market yields on outstanding marketable obligations of the United States of comparable maturities as of the date of the loan.(h)Public-private partnershipsThe Secretary may participate with an eligible entity with respect to an eligible project under subsection (e)(1)(C) if the Secretary determines that the eligible project—(1)(A)is located in an area designated as a national interest electric transmission corridor pursuant to section 216(a) of the Federal Power Act 16 U.S.C. 824p(a); or(B)is necessary to accommodate an actual or projected increase in demand for electric transmission capacity across more than 1 State or transmission planning region;(2)is consistent with efficient and reliable operation of the transmission grid;(3)will be operated in conformance with prudent utility practices;(4)will be operated in conformance with the rules of—(A)a Transmission Organization (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)), if applicable; or(B)a regional reliability organization; and(5)is not duplicative of the functions of existing transmission facilities that are the subject of ongoing siting and related permitting proceedings. (i)CertificationPrior to taking action to facilitate an eligible project under subparagraph (A), (B), or (C) of subsection (e)(1), the Secretary shall certify that—(1)the eligible project is in the public interest;(2)the eligible project is unlikely to be constructed in as timely a manner or with as much transmission capacity in the absence of facilitation under this section, including with respect to an eligible project for which a Federal investment tax credit may be allowed; and(3)it is reasonable to expect that the proceeds from the eligible project will be adequate, as applicable—(A)to recover the cost of a capacity contract entered into under subsection (e)(1)(A);(B)to repay a loan provided under subsection (e)(1)(B); or (C)to repay any amounts borrowed from the Secretary of the Treasury under subsection (d)(2). (j)Other authorities, limitations, and effects(1)ParticipationThe Secretary may permit other entities to participate in the financing, construction, and ownership of eligible projects facilitated under this section.(2)Operations and maintenanceFacilitation by the Secretary of an eligible project under this section does not create any obligation on the part of the Secretary to operate or maintain the eligible project.(3)Federal facilitiesFor purposes of cost recovery under subsection (d)(4) and repayment of a loan issued under subsection (e)(1)(B), each eligible project facilitated by the Secretary under this section shall be treated as separate and distinct from— (A)each other eligible project; and(B)all other Federal power and transmission facilities.(4)Effect on ancillary services authority and obligationsNothing in this section confers on the Secretary or any Federal power marketing administration any additional authority or obligation to provide ancillary services to users of transmission facilities constructed or upgraded under this section.(5)Effect on western area power administration projectsNothing in this section affects—(A)any pending project application before the Western Area Power Administration under section 301 of the Hoover Power Plant Act of 1984 (42 U.S.C. 16421a); or(B)any agreement entered into by the Western Power Administration under that section.(6)Third-party financeNothing in this section precludes an eligible project facilitated under this section from being eligible as a project under section 1222 of the Energy Policy Act of 2005 (42 U.S.C. 16421).(7)Limitation on loansAn eligible project may not be the subject of both—(A)a loan under subsection (e)(1)(B); and(B)a Federal loan under section 301 of the Hoover Power Plant Act of 1984 (42 U.S.C. 16421a).(8)ConsiderationsIn evaluating eligible projects for possible facilitation under this section, the Secretary shall prioritize projects that, to the maximum extent practicable—(A)use technology that enhances the capacity, efficiency, resiliency, or reliability of an electric power transmission system, including—(i)reconductoring of an existing electric power transmission line with advanced conductors; and(ii)hardware or software that enables dynamic line ratings, advanced power flow control, or grid topology optimization;(B)will improve the resiliency and reliability of an electric power transmission system;(C)facilitate interregional transfer capacity that supports strong and equitable economic growth; and (D)contribute to national or subnational goals to lower electricity sector greenhouse gas emissions. 1008.Deployment of technologies to enhance grid flexibility(a)In generalSection 1306 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386) is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by striking the date of enactment of this Act and inserting the date of enactment of the Energy Infrastructure Act;(B)by redesignating paragraph (9) as paragraph (14); and(C)by inserting after paragraph (8) the following:(9)In the case of data analytics that enable software to engage in Smart Grid functions, the documented purchase costs of the data analytics.(10)In the case of buildings, the documented expenses for devices and software, including for installation, that allow buildings to engage in demand flexibility or Smart Grid functions.(11)In the case of utility communications, operational fiber and wireless broadband communications networks to enable data flow between distribution system components.(12)In the case of advanced transmission technologies such as dynamic line rating, flow control devices, advanced conductors, network topology optimization, or other hardware, software, and associated protocols applied to existing transmission facilities that increase the operational transfer capacity of a transmission network, the documented expenditures to purchase and install those advanced transmission technologies.(13)In the case of extreme weather or natural disasters, the ability to redirect or shut off power to minimize blackouts and avoid further damage.; and(2)in subsection (d)—(A)by redesignating paragraph (9) as paragraph (16); and(B)by inserting after paragraph (8) the following:(9)The ability to use data analytics and software-as-service to provide flexibility by improving the visibility of the electrical system to grid operators that can help quickly rebalance the electrical system with autonomous controls.(10)The ability to facilitate the aggregation or integration of distributed energy resources to serve as assets for the grid.(11)The ability to provide energy storage to meet fluctuating electricity demand, provide voltage support, and integrate intermittent generation sources, including vehicle-to-grid technologies.(12)The ability of hardware, software, and associated protocols applied to existing transmission facilities to increase the operational transfer capacity of a transmission network.(13)The ability to anticipate and mitigate impacts of extreme weather or natural disasters on grid resiliency.(14)The ability to facilitate the integration of renewable energy resources, electric vehicle charging infrastructure, and vehicle-to-grid technologies.(15)The ability to reliably meet increased demand from electric vehicles and the electrification of appliances and other sectors..(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the Smart Grid Investment Matching Grant Program established under section 1306(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(a)) $3,000,000,000 for fiscal year 2022, to remain available through September 30, 2026.1009.State energy security plans(a)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended—(1)in section 361—(A)by striking the section designation and heading and all that follows through The Congress and inserting the following:361.Findings; purpose; definitions(a)FindingsCongress;(B)in subsection (b), by striking (b) It is and inserting the following:(b)PurposeIt is; and(C)by adding at the end the following:(c)DefinitionsIn this part:;(2)in section 366—(A)in paragraph (3)(B)(i), by striking approved under section 367, and ; and inserting ; and;(B)in each of paragraphs (1) through (8), by inserting a paragraph heading, the text of which is comprised of the term defined in the paragraph; and(C)by redesignating paragraphs (6) and (7) as paragraphs (7) and (6), respectively, and moving the paragraphs so as to appear in numerical order;(3)by moving paragraphs (1) through (8) of section 366 (as so redesignated) so as to appear after subsection (c) of section 361 (as designated by paragraph (1)(C)); and(4)by amending section 366 to read as follows:366.State energy security plans(a)DefinitionsIn this section:(1)Bulk-power systemThe term bulk-power system has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).(2)State energy security planThe term State energy security plan means a State energy security plan described in subsection (b).(b)Financial assistance for State energy security plansFederal financial assistance made available to a State under this part may be used for the development, implementation, review, and revision of a State energy security plan that—(1)assesses the existing circumstances in the State; and(2)proposes methods to strengthen the ability of the State, in consultation with owners and operators of energy infrastructure in the State—(A)to secure the energy infrastructure of the State against all physical and cybersecurity threats;(B)(i)to mitigate the risk of energy supply disruptions to the State; and(ii)to enhance the response to, and recovery from, energy disruptions; and(C)to ensure that the State has reliable, secure, and resilient energy infrastructure.(c)Contents of planA State energy security plan shall—(1)address all energy sources and regulated and unregulated energy providers;(2)provide a State energy profile, including an assessment of energy production, transmission, distribution, and end-use;(3)address potential hazards to each energy sector or system, including—(A)physical threats and vulnerabilities; and(B)cybersecurity threats and vulnerabilities;(4)provide a risk assessment of energy infrastructure and cross-sector interdependencies;(5)provide a risk mitigation approach to enhance reliability and end-use resilience; and(6)(A)address—(i)multi-State and regional coordination, planning, and response; and(ii)coordination with Indian Tribes with respect to planning and response; and(B)to the extent practicable, encourage mutual assistance in cyber and physical response plans.(d)CoordinationIn developing or revising a State energy security plan, the State energy office of the State shall coordinate, to the extent practicable, with—(1)the public utility or service commission of the State;(2)energy providers from the private and public sectors; and(3)other entities responsible for—(A)maintaining fuel or electric reliability; and(B)securing energy infrastructure.(e)Financial assistanceA State is not eligible to receive Federal financial assistance under this part for any purpose for a fiscal year unless the Governor of the State submits to the Secretary, with respect to that fiscal year—(1)a State energy security plan that meets the requirements of subsection (c); or(2)after an annual review, carried out by the Governor, of a State energy security plan—(A)any necessary revisions to the State energy security plan; or(B)a certification that no revisions to the State energy security plan are necessary.(f)Technical assistanceOn request of the Governor of a State, the Secretary, in consultation with the Secretary of Homeland Security, may provide information, technical assistance, and other assistance in the development, implementation, or revision of a State energy security plan.(g)RequirementEach State receiving Federal financial assistance under this part shall provide reasonable assurance to the Secretary that the State has established policies and procedures designed to assure that the financial assistance will be used—(1)to supplement, and not to supplant, State and local funds; and(2)to the maximum extent practicable, to increase the amount of State and local funds that otherwise would be available, in the absence of the Federal financial assistance, for the implementation of a State energy security plan.(h)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any electric utility or the bulk-power system—(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and(2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records.(i)SunsetThe requirements of this section shall expire on October 31, 2025..(b)Clerical amendmentsThe table of contents of the Energy Policy and Conservation Act (Public Law 94–163; 89 Stat. 872) is amended—(1)by striking the item relating to section 361 and inserting the following:Sec. 361. Findings; purpose; definitions.; and(2)by striking the item relating to section 366 and inserting the following:Sec. 366. State energy security plans..(c)Conforming amendments(1)Section 509(i)(3) of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–8(i)(3)) is amended by striking prescribed for such terms in section 366 of the Energy Policy and Conservation Act and inserting given the terms in section 361(c) of the Energy Policy and Conservation Act.(2)Section 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended—(A)by striking subsection (e); and(B)by redesignating subsection (f) as subsection (e).(3)Section 451(i)(3) of the Energy Conservation and Production Act (42 U.S.C. 6881(i)(3)) is amended by striking prescribed for such terms in section 366 of the Federal Energy Policy and Conservation Act and inserting given the terms in section 361(c) of the Energy Policy and Conservation Act. 1010.State energy program(a)Collaborative transmission sitingSection 362(c) of the Energy Policy and Conservation Act (42 U.S.C. 6322(c)) is amended—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(7)the mandatory conduct of activities to support transmission and distribution planning, including—(A)support for local governments and Indian Tribes; (B)feasibility studies for transmission line routes and alternatives;(C)preparation of necessary project design and permits; and (D)outreach to affected stakeholders..(b)State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended by striking paragraph (3) and inserting the following:(3)programs to increase transportation energy efficiency, including programs to help reduce carbon emissions in the transportation sector by 2050 and accelerate the use of alternative transportation fuels for, and the electrification of, State government vehicles, fleet vehicles, taxis and ridesharing services, mass transit, school buses, ferries, and privately owned passenger and medium- and heavy-duty vehicles;.(c)Authorization of appropriations for State energy programSection 365 of the Energy Policy and Conservation Act (42 U.S.C. 6325) is amended by striking subsection (f) and inserting the following:(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this part $500,000,000 for the period of fiscal years 2022 through 2026.(2)DistributionAmounts made available under paragraph (1)—(A)shall be distributed to the States in accordance with the applicable distribution formula in effect on January 1, 2021; and (B)shall not be subject to the matching requirement described in the first proviso of the matter under the heading energy conservation under the heading Department of Energy in title II of the Department of the Interior and Related Agencies Appropriations Act, 1985 (42 U.S.C. 6323a). .1011.Power marketing administration transmission borrowing authority(a)Borrowing authority(1)In generalSubject to paragraph (2), for the purposes of providing funds to assist in the financing of the construction, acquisition, and replacement of the Federal Columbia River Power System and to implement the authority of the Administrator of the Bonneville Power Administration (referred to in this section as the Administrator) under the Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839 et seq.), an additional $10,000,000,000 in borrowing authority is made available under the Federal Columbia River Transmission System Act (16 U.S.C. 838 et seq.), to remain outstanding at any 1 time.(2)LimitationThe obligation of additional borrowing authority under paragraph (1) shall not exceed $6,000,000,000 by fiscal year 2028.(b)Financial plan(1)In generalThe Administrator shall issue an updated financial plan by the end of fiscal year 2022.(2)RequirementAs part of the process of issuing an updated financial plan under paragraph (1), the Administrator shall—(A)consistent with asset management planning and sound business principles, consider projected and planned use and allocation of the borrowing authority of the Administrator across the mission responsibilities of the Bonneville Power Administration; and(B)before issuing the final updated financial plan—(i)engage, in a manner determined by the Administrator, with customers with respect to a draft of the updated plan; and(ii)consider as a relevant factor any recommendations from customers regarding prioritization of asset investments.(c)Stakeholder engagementThe Administrator shall—(1)engage, in a manner determined by the Administrator, with customers and stakeholders with respect to the financial and cost management efforts of the Administrator through periodic program reviews; and(2)to the maximum extent practicable, implement those policies that would be expected to be consistent with the lowest possible power and transmission rates consistent with sound business principles.(d)RepaymentAny additional Treasury borrowing authority received under this section—(1)shall be fully repaid to the Treasury in a manner consistent with the applicable self-financed Federal budget accounts; and(2)shall not be subject to budget scoring or budget scoring points of order with respect to this Act. 1012.Study of codes and standards for use of energy storage systems across sectors(a)In generalThe Secretary shall conduct a study of types and commercial applications of codes and standards applied to—(1)stationary energy storage systems;(2)mobile energy storage systems; and(3)energy storage systems that move between stationary and mobile applications, such as electric vehicle batteries or batteries repurposed for new applications.(b)PurposesThe purposes of the study conducted under subsection (a) shall be—(1)to identify barriers, foster collaboration, and increase conformity across sectors relating to—(A)use of emerging energy storage technologies; and(B)use cases, such as vehicle-to-grid integration;(2)to identify all existing codes and standards that apply to energy storage systems;(3)to identify codes and standards that require revision or enhancement;(4)to enhance the safe implementation of energy storage systems; and(5)to receive formal input from stakeholders regarding—(A)existing codes and standards; and(B)new or revised codes and standards.(c)ConsultationIn conducting the study under subsection (a), the Secretary shall consult with all relevant standards-developing organizations and other entities with expertise regarding energy storage system safety.(d)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study conducted under subsection (a).1013.Demonstration of electric vehicle battery second-life applications for grid servicesSection 3201(c) of the Energy Act of 2020 (42 U.S.C. 17232(c)) is amended—(1)in paragraph (1)—(A)by striking the period at the end and inserting ; and;(B)by striking including at and inserting the following: including—(A)at; and(C)by adding at the end the following:(B)1 project to demonstrate second-life applications of electric vehicle batteries as aggregated energy storage installations to provide services to the electric grid, in accordance with paragraph (3).;(2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(3)by inserting after paragraph (2) the following:(3)Demonstration of electric vehicle battery second-life applications for grid services(A)In generalThe Secretary shall enter into an agreement to carry out a project to demonstrate second-life applications of electric vehicle batteries as aggregated energy storage installations to provide services to the electric grid.(B)PurposesThe purposes of the project under subparagraph (A) shall be—(i)to demonstrate power safety and the reliability of the applications demonstrated under the program;(ii)to demonstrate the ability of electric vehicle batteries—(I)to provide ancillary services for grid stability and management; and(II)to reduce the peak loads of homes and businesses;(iii)to extend the useful life of electric vehicle batteries and the components of electric vehicle batteries prior to the collection, recycling, and reprocessing of the batteries and components; and(iv)to increase acceptance of, and participation in, the use of second-life applications of electric vehicle batteries by utilities.(C)PriorityIn selecting a project to carry out under subparagraph (A), the Secretary shall give priority to projects in which the demonstration of the applicable second-life applications is paired with 1 or more facilities that could particularly benefit from increased resiliency and lower energy costs, such as a multi-family affordable housing facility, a senior care facility, and a community health center..1014.Columbia Basin power management(a)DefinitionsIn this section:(1)AccountThe term Account means the account established by subsection (b)(1).(2)AdministratorThe term Administrator means the Administrator of the Bonneville Power Administration.(3)Canadian entitlementThe term Canadian Entitlement means the downstream power benefits that Canada is entitled to under Article V of the Treaty Relating to Cooperative Development of the Water Resources of the Columbia River Basin, signed at Washington January 17, 1961 (15 UST 1555; TIAS 5638). (b)Transmission Coordination and Expansion(1)EstablishmentThere is established in the Treasury an account for the purposes of making expenditures to increase bilateral transfers of renewable electric generation between the western United States and Canada.(2)CriteriaThe Administrator may make expenditures from the Account for activities to improve electric power system coordination by constructing electric power transmission facilities within the western United States that directly or indirectly facilitate non-carbon emitting electric power transactions between the western United States and Canada.(3)ConsultationThe Administrator shall consult with relevant electric utilities in Canada and appropriate regional transmission planning organizations in considering the construction of transmission activities under this subsection.(4)AuthorizationThere is authorized to be appropriated to the Account an amount equal to the aggregated amount of the Canadian Entitlement during the 5-year period preceding the date of enactment of this Act.(c)Increased Hydroelectric Capacity(1)In generalThe Commissioner of Reclamation shall rehabilitate and enhance the John W. Keys III Pump Generating Plant—(A)to replace obsolete equipment;(B)to maintain reliability and improve efficiency in system performance and operation;(C)to create more hydroelectric power capacity in the Pacific Northwest; and(D)to ensure the availability of water for irrigation in the event that Columbia River water flows from British Columbia into the United States are insufficient after September 16, 2024.(2)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this subsection. (d)Power Coordination Study(1)In generalThe Administrator shall conduct a study considering the potential hydroelectric power value to the Pacific Northwest of increasing the coordination of the operation of hydroelectric and water storage facilities on rivers located in the United States and Canada.(2)CriteriaThe study conducted under paragraph (1) shall analyze—(A)projected changes to the Pacific Northwest electricity supply;(B)potential reductions in greenhouse gas emissions;(C)any potential need to increase transmission capacity; and(D)any other factor the Administrator considers to be relevant for increasing bilateral coordination.(3)CoordinationIn conducting the study under paragraph (1), the Administrator shall coordinate, to the extent practicable, with—(A)the British Columbia or a crown corporation owned by British Columbia;(B)the Assistant Secretary;(C)the Commissioner of Reclamation; and(D)any public utility districts that operate hydroelectric projects on the mainstem of the Columbia River.(4)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this subsection.BCybersecurity1101.Enhancing grid security through public-private partnerships(a)DefinitionsIn this section:(1)Bulk-power system; electric reliability organizationThe terms bulk-power system and Electric Reliability Organization has the meaning given the terms in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).(2)Electric utility; state regulatory authorityThe terms electric utility and State regulatory authority have the meanings given the terms in section 3 of the Federal Power Act (16 U.S.C. 796).(b)Program to promote and advance physical security and cybersecurity of electric utilities(1)EstablishmentThe Secretary, in consultation with the Secretary of Homeland Security and, as the Secretary determines to be appropriate, the heads of other relevant Federal agencies, State regulatory authorities, industry stakeholders, and the Electric Reliability Organization, shall carry out a program—(A)to develop, and provide for voluntary implementation of, maturity models, self-assessments, and auditing methods for assessing the physical security and cybersecurity of electric utilities;(B)to assist with threat assessment and cybersecurity training for electric utilities;(C)to provide technical assistance for electric utilities subject to the program;(D)to provide training to electric utilities to address and mitigate cybersecurity supply chain management risks;(E)to advance, in partnership with electric utilities, the cybersecurity of third-party vendors that manufacture components of the electric grid;(F)to increase opportunities for sharing best practices and data collection within the electric sector; and(G)to assist, in the case of electric utilities that own defense critical electric infrastructure (as defined in section 215A(a) of the Federal Power Act (16 U.S.C. 824o–1(a))), with full engineering reviews of critical functions and operations at both the utility and defense infrastructure levels—(i)to identify unprotected avenues for cyber-enabled sabotage that would have catastrophic effects to national security; and (ii)to recommend and implement engineering protections to ensure continued operations of identified critical functions even in the face of constant cyber attacks and achieved perimeter access by sophisticated adversaries. (2)ScopeIn carrying out the program under paragraph (1), the Secretary shall—(A)take into consideration—(i)the different sizes of electric utilities; and(ii)the regions that electric utilities serve;(B)prioritize electric utilities with fewer available resources due to size or region; and(C)to the maximum extent practicable, use and leverage—(i)existing Department and Department of Homeland Security programs; and(ii)existing programs of the Federal agencies determined to be appropriate under paragraph (1).(c)Report on cybersecurity of distribution systemsNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Homeland Security and, as the Secretary determines to be appropriate, the heads of other Federal agencies, State regulatory authorities, and industry stakeholders, shall submit to Congress a report that assesses—(1)priorities, policies, procedures, and actions for enhancing the physical security and cybersecurity of electricity distribution systems, including behind-the-meter generation, storage, and load management devices, to address threats to, and vulnerabilities of, electricity distribution systems; and(2)the implementation of the priorities, policies, procedures, and actions assessed under paragraph (1), including—(A)an estimate of potential costs and benefits of the implementation; and(B)an assessment of any public-private cost-sharing opportunities.(d)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any electric utility or the bulk-power system—(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and(2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records.1102.Energy Cyber Sense program(a)DefinitionsIn this section:(1)Bulk-power systemThe term bulk-power system has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).(2)ProgramThe term program means the voluntary Energy Cyber Sense program established under subsection (b).(b)EstablishmentThe Secretary, in consultation with the Secretary of Homeland Security and the heads of other relevant Federal agencies, shall establish a voluntary Energy Cyber Sense program to test the cybersecurity of products and technologies intended for use in the energy sector, including in the bulk-power system.(c)Program requirementsIn carrying out subsection (b), the Secretary, in consultation with the Secretary of Homeland Security and the heads of other relevant Federal agencies, shall—(1)establish a testing process under the program to test the cybersecurity of products and technologies intended for use in the energy sector, including products relating to industrial control systems and operational technologies, such as supervisory control and data acquisition systems;(2)for products and technologies tested under the program, establish and maintain cybersecurity vulnerability reporting processes and a related database that are integrated with Federal vulnerability coordination processes;(3)provide technical assistance to electric utilities, product manufacturers, and other energy sector stakeholders to develop solutions to mitigate identified cybersecurity vulnerabilities in products and technologies tested under the program;(4)biennially review products and technologies tested under the program for cybersecurity vulnerabilities and provide analysis with respect to how those products and technologies respond to and mitigate cyber threats;(5)develop guidance that is informed by analysis and testing results under the program for electric utilities and other components of the energy sector for the procurement of products and technologies;(6)provide reasonable notice to, and solicit comments from, the public prior to establishing or revising the testing process under the program;(7)oversee the testing of products and technologies under the program; and(8)consider incentives to encourage the use of analysis and results of testing under the program in the design of products and technologies for use in the energy sector.(d)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any component of the energy sector, including any electric utility or the bulk-power system—(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and(2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records.(e)Federal government liabilityNothing in this section authorizes the commencement of an action against the United States with respect to the testing of a product or technology under the program.1103.Incentives for advanced cybersecurity technology investmentPart II of the Federal Power Act is amended by inserting after section 219 (16 U.S.C. 824s) the following:219A.Incentives for cybersecurity investments(a)DefinitionsIn this section:(1)Advanced cybersecurity technologyThe term advanced cybersecurity technology means any technology, operational capability, or service, including computer hardware, software, or a related asset, that enhances the security posture of public utilities through improvements in the ability to protect against, detect, respond to, or recover from a cybersecurity threat (as defined in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501)).(2)Advanced cybersecurity technology informationThe term advanced cybersecurity technology information means information relating to advanced cybersecurity technology or proposed advanced cybersecurity technology that is generated by or provided to the Commission or another Federal agency.(b)StudyNot later than 180 days after the date of enactment of this section, the Commission, in consultation with the Secretary of Energy, the North American Electric Reliability Corporation, the Electricity Subsector Coordinating Council, and the National Association of Regulatory Utility Commissioners, shall conduct a study to identify incentive-based, including performance-based, rate treatments for the transmission and sale of electric energy subject to the jurisdiction of the Commission that could be used to encourage—(1)investment by public utilities in advanced cybersecurity technology; and(2)participation by public utilities in cybersecurity threat information sharing programs.(c)Incentive-Based rate treatmentNot later than 1 year after the completion of the study under subsection (b), the Commission shall establish, by rule, incentive-based, including performance-based, rate treatments for the transmission of electric energy in interstate commerce and the sale of electric energy at wholesale in interstate commerce by public utilities for the purpose of benefitting consumers by encouraging—(1)investments by public utilities in advanced cybersecurity technology; and(2)participation by public utilities in cybersecurity threat information sharing programs.(d)Factors for considerationIn issuing a rule pursuant to this section, the Commission may provide additional incentives beyond those identified in subsection (c) in any case in which the Commission determines that an investment in advanced cybersecurity technology or information sharing program costs will reduce cybersecurity risks to—(1)defense critical electric infrastructure (as defined in section 215A(a)) and other facilities subject to the jurisdiction of the Commission that are critical to public safety, national defense, or homeland security, as determined by the Commission in consultation with—(A)the Secretary of Energy; (B)the Secretary of Homeland Security; and(C)other appropriate Federal agencies; and(2)facilities of small or medium-sized public utilities with limited cybersecurity resources, as determined by the Commission.(e)Ratepayer protection(1)In generalAny rate approved under a rule issued pursuant to this section, including any revisions to that rule, shall be subject to the requirements of sections 205 and 206 that all rates, charges, terms, and conditions—(A)shall be just and reasonable; and(B)shall not be unduly discriminatory or preferential.(2)Prohibition of duplicate recoveryAny rule issued pursuant to this section shall preclude rate treatments that allow unjust and unreasonable double recovery for advanced cybersecurity technology.(f)Single-Issue rate filingsThe Commission shall permit public utilities to apply for incentive-based rate treatment under a rule issued under this section on a single-issue basis by submitting to the Commission a tariff schedule under section 205 that permits recovery of costs and incentives over the depreciable life of the applicable assets, without regard to changes in receipts or other costs of the public utility.(g)Protection of informationAdvanced cybersecurity technology information that is provided to, generated by, or collected by the Federal Government under subsection (b), (c), or (f) shall be considered to be critical electric infrastructure information under section 215A..1104.Rural and municipal utility advanced cybersecurity grant and technical assistance program(a)DefinitionsIn this section:(1)Advanced cybersecurity technologyThe term advanced cybersecurity technology means any technology, operational capability, or service, including computer hardware, software, or a related asset, that enhances the security posture of electric utilities through improvements in the ability to protect against, detect, respond to, or recover from a cybersecurity threat (as defined in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501)).(2)Bulk-power systemThe term bulk-power system has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).(3)Eligible entityThe term eligible entity means—(A)a rural electric cooperative;(B)a utility owned by a political subdivision of a State, such as a municipally owned electric utility;(C)a utility owned by any agency, authority, corporation, or instrumentality of 1 or more political subdivisions of a State;(D)a not-for-profit entity that is in a partnership with not fewer than 6 entities described in subparagraph (A), (B), or (C); and(E)an investor-owned electric utility that sells less than 4,000,000 megawatt hours of electricity per year.(4)ProgramThe term Program means the Rural and Municipal Utility Advanced Cybersecurity Grant and Technical Assistance Program established under subsection (b).(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Homeland Security, the Federal Energy Regulatory Commission, the North American Electric Reliability Corporation, and the Electricity Subsector Coordinating Council, shall establish a program, to be known as the Rural and Municipal Utility Advanced Cybersecurity Grant and Technical Assistance Program, to provide grants and technical assistance to, and enter into cooperative agreements with, eligible entities to protect against, detect, respond to, and recover from cybersecurity threats.(c)ObjectivesThe objectives of the Program shall be—(1)to deploy advanced cybersecurity technologies for electric utility systems; and(2)to increase the participation of eligible entities in cybersecurity threat information sharing programs.(d)Awards(1)In generalThe Secretary—(A)shall award grants and provide technical assistance under the Program to eligible entities on a competitive basis;(B)shall develop criteria and a formula for awarding grants and providing technical assistance under the Program;(C)may enter into cooperative agreements with eligible entities that can facilitate the objectives described in subsection (c); and(D)shall establish a process to ensure that all eligible entities are informed about and can become aware of opportunities to receive grants or technical assistance under the Program.(2)Priority for grants and technical assistanceIn awarding grants and providing technical assistance under the Program, the Secretary shall give priority to an eligible entity that, as determined by the Secretary—(A)has limited cybersecurity resources;(B)owns assets critical to the reliability of the bulk-power system; or(C)owns defense critical electric infrastructure (as defined in section 215A(a) of the Federal Power Act (16 U.S.C. 824o–1(a))).(e)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any electric utility or the bulk-power system—(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and(2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $250,000,000 for the period of fiscal years 2022 through 2026.1105.Enhanced grid security(a)DefinitionsIn this section:(1)Electric utilityThe term electric utility has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796).(2)E-ISACThe term E-ISAC means the Electricity Information Sharing and Analysis Center.(b)Cybersecurity for the energy sector research, development, and demonstration program(1)In generalThe Secretary, in consultation with the Secretary of Homeland Security and, as determined appropriate, other Federal agencies, the energy sector, the States, Indian Tribes, Tribal organizations, territories or freely associated states, and other stakeholders, shall develop and carry out a program—(A)to develop advanced cybersecurity applications and technologies for the energy sector—(i)to identify and mitigate vulnerabilities, including—(I)dependencies on other critical infrastructure;(II)impacts from weather and fuel supply;(III)increased dependence on inverter-based technologies; and(IV)vulnerabilities from unpatched hardware and software systems; and(ii)to advance the security of field devices and third-party control systems, including—(I)systems for generation, transmission, distribution, end use, and market functions;(II)specific electric grid elements including advanced metering, demand response, distribution, generation, and electricity storage;(III)forensic analysis of infected systems; (IV)secure communications; and(V)application of in-line edge security solutions; (B)to leverage electric grid architecture as a means to assess risks to the energy sector, including by implementing an all-hazards approach to communications infrastructure, control systems architecture, and power systems architecture;(C)to perform pilot demonstration projects with the energy sector to gain experience with new technologies;(D)to develop workforce development curricula for energy sector-related cybersecurity; and (E)to develop improved supply chain concepts for secure design of emerging digital components and power electronics. (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $250,000,000 for the period of fiscal years 2022 through 2026.(c)Energy sector operational support for cyberresilience program(1)In generalThe Secretary may develop and carry out a program—(A)to enhance and periodically test—(i)the emergency response capabilities of the Department; and(ii)the coordination of the Department with other agencies, the National Laboratories, and private industry;(B)to expand cooperation of the Department with the intelligence community for energy sector-related threat collection and analysis;(C)to enhance the tools of the Department and E-ISAC for monitoring the status of the energy sector;(D)to expand industry participation in E-ISAC; and(E)to provide technical assistance to small electric utilities for purposes of assessing and improving cybermaturity levels and addressing gaps identified in the assessment.(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $50,000,000 for the period of fiscal years 2022 through 2026. (d)Modeling and assessing energy infrastructure risk(1)In generalThe Secretary, in consultation with the Secretary of Homeland Security, shall develop and carry out an advanced energy security program to secure energy networks, including—(A)electric networks;(B)natural gas networks; and(C)oil exploration, transmission, and delivery networks.(2)Security and resiliency objectiveThe objective of the program developed under paragraph (1) is to increase the functional preservation of electric grid operations or natural gas and oil operations in the face of natural and human-made threats and hazards, including electric magnetic pulse and geomagnetic disturbances.(3)Eligible activitiesIn carrying out the program developed under paragraph (1), the Secretary may—(A)develop capabilities to identify vulnerabilities and critical components that pose major risks to grid security if destroyed or impaired;(B)provide modeling at the national level to predict impacts from natural or human-made events;(C)add physical security to the cybersecurity maturity model;(D)conduct exercises and assessments to identify and mitigate vulnerabilities to the electric grid, including providing mitigation recommendations; (E)conduct research on hardening solutions for critical components of the electric grid;(F)conduct research on mitigation and recovery solutions for critical components of the electric grid; and(G)provide technical assistance to States and other entities for standards and risk analysis.(4)Savings provisionNothing in this section authorizes new regulatory requirements.(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $50,000,000 for the period of fiscal years 2022 through 2026. 1106.Cybersecurity plan(a)In generalThe Secretary may require, as the Secretary determines appropriate, a recipient of any award or other funding under this Act—(1)to submit to the Secretary, prior to the issuance of the award or other funding, a cybersecurity plan that demonstrates the cybersecurity maturity of the recipient in the context of the project for which that award or other funding was provided; and (2)establish a plan for maintaining and improving cybersecurity throughout the life of the proposed solution of the project. (b)Contents of cybersecurity planA cybersecurity plan described in subsection (a) shall, at a minimum, describe how the recipient described in that subsection—(1)plans to maintain cybersecurity between networks, systems, devices, applications, or components—(A)within the proposed solution of the project; and (B)at the necessary external interfaces at the proposed solution boundaries;(2)will perform ongoing evaluation of cybersecurity risks to address issues as the issues arise throughout the life of the proposed solution; (3)will report known or suspected network or system compromises of the project to the Secretary; and (4)will leverage applicable cybersecurity programs of the Department, including cyber vulnerability testing and security engineering evaluations.(c)Additional guidanceEach recipient described in subsection (a) should—(1)maximize the use of open guidance and standards, including, wherever possible—(A) the Cybersecurity Capability Maturity Model of the Department (or a successor model); and (B)the Framework for Improving Critical Infrastructure Cybersecurity of the National Institute of Standards and Technology; and (2)document —(A)any deviation from open standards; and (B)the utilization of proprietary standards where the recipient determines that such deviation necessary.(d)CoordinationThe Office of Cybersecurity, Energy Security, and Emergency Response of the Department shall review each cybersecurity plan submitted under subsection (a) to ensure integration with Department research, development, and demonstration programs.(e)Protection of informationInformation provided to, or collected by, the Federal Government pursuant to this section the disclosure of which the Secretary reasonably foresees could be detrimental to the physical security or cybersecurity of any electric utility or the bulk-power system—(1)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and(2)shall not be made available by any Federal agency, State, political subdivision of a State, or Tribal authority pursuant to any Federal, State, political subdivision of a State, or Tribal law, respectively, requiring public disclosure of information or records. 1107.Savings provisionNothing in this subtitle affects the authority, existing on the day before the date of enactment of this Act, of any other Federal department or agency, including the authority provided to the Secretary of Homeland Security and the Director of the Cybersecurity and Infrastructure Security Agency in title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.). IISupply chains for clean energy technologies2001.Earth Mapping Resources Initiative(a)Definition of critical mineralIn this section, the term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)). (b)EstablishmentThere is established within the United States Geological Survey an initiative, to be known as the Earth Mapping Resources Initiative (referred to in this section as the Initiative).(c)PurposeThe purpose of the Initiative shall be to accelerate efforts to carry out the fundamental resources and mapping mission of the United States Geological Survey by—(1)providing integrated topographic, geologic, geochemical, and geophysical mapping; (2)accelerating the integration and consolidation of geospatial and resource data; and(3)providing interpretation of subsurface and above-ground mineral resources data. (d)Cooperative agreements(1)In generalIn carrying out the Initiative, the Director of the United States Geological Survey may enter into cooperative agreements with State geological surveys. (2)EffectNothing in paragraph (1) precludes the Director of the United States Geological Survey from using existing contracting authorities in carrying out the Initiative.(e)Comprehensive mapping modernization(1)In generalNot later than 10 years after the date of enactment of this Act, the Initiative shall complete an initial comprehensive national modern surface and subsurface mapping and data integration effort. (2)ApproachIn carrying out paragraph (1) with regard to minerals, mineralization, and mineral deposits, the Initiative shall focus on the full range of minerals, using a whole ore body approach rather than a single commodity approach, to emphasize all of the recoverable critical minerals in a given surface or subsurface deposit.(3)PriorityIn carrying out paragraph (1) with regard to minerals, mineralization, and mineral deposits, the Initiative shall prioritize mapping and assessing critical minerals. (4)InclusionsIn carrying out paragraph (1), the Initiative shall also—(A)map and collect data for areas containing mine waste to increase understanding of above-ground critical mineral resources in previously disturbed areas; and(B)provide for analysis of samples, including samples within the National Geological and Geophysical Data Preservation Program established under section 351(b) of the Energy Policy Act of 2005 (42 U.S.C. 15908(b)) for the occurrence of critical minerals. (f)AvailabilityThe Initiative shall make the geospatial data and metadata gathered by the Initiative under subsection (e)(1) electronically publicly accessible on an ongoing basis.(g)Integration of data sourcesThe Initiative shall integrate data sources, including data from—(1)the National Cooperative Geologic Mapping Program established by section 4(a)(1) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(a)(1));(2) the National Geological and Geophysical Data Preservation Program established under section 351(b) of the Energy Policy Act of 2005 (42 U.S.C. 15908(b));(3)the USMIN Mineral Deposit Database of the United States Geological Survey; (4)the 3D Elevation Program established under section 5(a) of the National Landslide Preparedness Act (43 U.S.C. 3104(a)); and(5)other relevant sources, including sources providing geothermal resources data.(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $320,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.2002.National Cooperative Geologic Mapping Program(a)In generalSection 4(d) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(d)) is amended by adding at the end the following:(4)Abandoned mine land and mine waste component(A)In generalThe geologic mapping program shall include an abandoned mine land and mine waste geologic mapping component, the objective of which shall be to establish the geologic framework of abandoned mine land and other land containing mine waste.(B)Mapping prioritiesFor the component described in subparagraph (A), the priority shall be mapping abandoned mine land and other land containing mine waste where multiple critical mineral (as defined in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a))) and metal commodities are anticipated to be present, rather than single mineral resources.. (b)Authorization of appropriationsSection 9(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31h(a)) is amended by striking 2023 and inserting 2031.2003.National Geological and Geophysical Data Preservation ProgramSection 351(b) of the Energy Policy Act of 2005 (42 U.S.C. 15908(b)) is amended—(1)in paragraph (2), by striking and after the semicolon;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)to provide for preservation of samples to track geochemical signatures from critical mineral (as defined in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a))) ore bodies for use in provenance tracking frameworks..2004.USGS energy and minerals research facility(a)EstablishmentThe Director of the United States Geological Survey (referred to in this section as the Director), shall fund, through a cooperative agreement with an academic partner, the design, construction, and tenant build-out of a facility to support energy and minerals research and appurtenant associated structures.(b)OwnershipThe United States Geological Survey shall retain ownership of the facility and associated structures described in subsection (a).(c)AgreementsThe Director may enter into agreements with, and to collect and expend funds or in-kind contributions from, academic, Federal, State, or other tenants over the life of the facility described in subsection (a) for the purposes of—(1)facility planning;(2)design;(3)maintenance;(4)operation; or(5)facility improvements.(d)LeasesThe Director may enter into a lease or other agreement with the academic partner with which the Director has entered into a cooperative agreement under subsection (a), at no cost to the Federal Government, to obtain land on which to construct the facility described in that subsection for a term of not less than 99 years.(e)ReportsThe Director shall submit to Congress annual reports on—(1)the facility described in subsection (a); and(2)the authorities used under this section.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this section $167,000,000 for fiscal year 2022, to remain available until expended.2005.Rare earth elements demonstration facilitySection 7001 of the Energy Act of 2020 (42 U.S.C. 13344) is amended—(1)in subsection (b), by inserting and annually thereafter while the facility established under subsection (c) remains in operation, after enactment of this Act,; (2)by redesignating subsection (c) as subsection (d); and(3)by inserting after subsection (b) the following:(c)Rare earth demonstration facility(1)EstablishmentIn coordination with the research program under subsection (a)(1)(A), the Secretary shall fund, through an agreement with an academic partner, the design, construction, and build-out of a facility to demonstrate the commercial feasibility of a full-scale integrated rare earth element extraction and separation facility and refinery.(2)Facility activitiesThe facility established under paragraph (1) shall—(A)provide environmental benefits through use of feedstock derived from acid mine drainage, mine waste, or other deleterious material;(B)separate mixed rare earth oxides into pure oxides of each rare earth element;(C)refine rare earth oxides into rare earth metals; and(D)provide for separation of rare earth oxides and refining into rare earth metals at a single site.(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $140,000,000 for fiscal year 2022, to remain available until expended..2006.Critical minerals supply chains and reliability(a)Definition of critical mineralIn this section, the term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)).(b)Sense of congressIt is the sense of Congress that—(1)critical minerals are fundamental to the economy, competitiveness, and security of the United States;(2)many critical minerals are only economic to recover when combined with the production of a host mineral;(3)to the maximum extent practicable, the critical mineral needs of the United States should be satisfied by minerals responsibly produced and recycled in the United States; and(4)the Federal permitting process has been identified as an impediment to mineral production and the mineral security of the United States.(c)Federal permitting and review performance improvementsTo improve the quality and timeliness of Federal permitting and review processes with respect to critical mineral production on Federal land, the Secretary of the Interior, acting through the Director of the Bureau of Land Management, and the Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretaries), to the maximum extent practicable, shall complete the Federal permitting and review processes with maximum efficiency and effectiveness, while supporting vital economic growth, by—(1)establishing and adhering to timelines and schedules for the consideration of, and final decisions regarding, applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land;(2)establishing clear, quantifiable, and temporal permitting performance goals and tracking progress against those goals;(3)engaging in early collaboration among agencies, project sponsors, and affected stakeholders—(A)to incorporate and address the interests of those parties; and(B)to minimize delays;(4)ensuring transparency and accountability by using cost-effective information technology to collect and disseminate information regarding individual projects and agency performance;(5)engaging in early and active consultation with State, local, and Tribal governments—(A)to avoid conflicts or duplication of effort;(B)to resolve concerns; and (C)to allow for concurrent, rather than sequential, reviews;(6)providing demonstrable improvements in the performance of Federal permitting and review processes, including lower costs and more timely decisions;(7)expanding and institutionalizing Federal permitting and review process improvements that have proven effective;(8)developing mechanisms to better communicate priorities and resolve disputes among agencies at the national, regional, State, and local levels; and(9)developing other practices, such as preapplication procedures.(d)Review and reportNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to Congress a report that—(1)identifies additional measures, including regulatory and legislative proposals, if appropriate, that would increase the timeliness of permitting activities for the exploration and development of domestic critical minerals;(2)identifies options, including cost recovery paid by permit applicants, for ensuring adequate staffing and training of Federal entities and personnel responsible for the consideration of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land;(3)quantifies the period of time typically required to complete each step associated with the development and processing of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land, including by—(A)calculating the range, the mean, the median, the variance, and other statistical measures or representations of the period of time; and (B)taking into account other aspects that affect the period of time that are outside the control of the Executive branch, such as judicial review, applicant decisions, or State and local government involvement; and(4)describes actions carried out pursuant to subsection (c).(e)Performance metricNot later than 90 days after the date of submission of the report under subsection (d), and after providing public notice and an opportunity to comment, the Secretaries, using as a baseline the period of time quantified under paragraph (3) of that subsection, shall develop and publish a performance metric for evaluating the progress made by the Executive branch to expedite the permitting of activities that will increase exploration for, and development of, domestic critical minerals, while maintaining environmental standards.(f)Annual reportsNot later than the date on which the President submits the first budget of the President under section 1105 of title 31, United States Code, after publication of the performance metric required under subsection (e), and annually thereafter, the Secretaries shall submit to Congress a report that—(1)summarizes the implementation of recommendations, measures, and options identified in paragraphs (1) and (2) of subsection (d);(2)using the performance metric developed under subsection (e), describes progress made by the Executive branch, as compared to the baseline developed pursuant to subsection (d)(3), in expediting the permitting of activities that will increase exploration for, and development of, domestic critical minerals; and(3)compares the United States to other countries in terms of permitting efficiency and any other criteria relevant to the globally competitive critical minerals industry.(g)Individual projectsEach year, using data contained in the reports submitted under subsection (f), the Director of the Office of Management and Budget shall prioritize inclusion of individual critical mineral projects on the website operated by the Office of Management and Budget in accordance with section 1122 of title 31, United States Code. 2007.Battery processing and manufacturing(a)DefinitionsIn this section:(1)Advanced batteryThe term advanced battery means a battery that consists of a battery cell that can be integrated into a module, pack, or system to be used in energy storage applications, including electric vehicles and the electric grid. (2)Advanced battery component(A)In generalThe term advanced battery component means a component of an advanced battery.(B)InclusionsThe term advanced battery component includes materials, enhancements, enclosures, anodes, cathodes, electrolytes, cells, and other associated technologies that comprise an advanced battery.(3)Battery materialThe term battery material means the raw and processed form of a mineral, metal, chemical, or other material used in an advanced battery component.(4)Eligible entityThe term eligible entity means an entity described in any of paragraphs (1) through (5) of section 989(b) of the Energy Policy Act of 2005 (42 U.S.C. 16353(b)).(5)Foreign entity of concernThe term foreign entity of concern means a foreign entity that is—(A)designated as a foreign terrorist organization by the Secretary of State under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));(B)included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (commonly known as the SDN list);(C)owned by, controlled by, or subject to the jurisdiction or direction of a government of a foreign country that is a covered nation (as defined in section 2533c(d) of title 10, United States Code);(D)alleged by the Attorney General to have been involved in activities for which a conviction was obtained under—(i)chapter 37 of title 18, United States Code (commonly known as the Espionage Act);(ii)section 951 or 1030 of title 18, United States Code;(iii)chapter 90 of title 18, United States Code (commonly known as the Economic Espionage Act of 1996);(iv)the Arms Export Control Act (22 U.S.C. 2751 et seq.);(v)section 224, 225, 226, 227, or 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275, 2276, 2277, and 2284);(vi)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); or(vii)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or(E)determined by the Secretary, in consultation with the Secretary of Defense and the Director of National Intelligence, to be engaged in unauthorized conduct that is detrimental to the national security or foreign policy of the United States. (6)ManufacturingThe term manufacturing, with respect to an advanced battery and an advanced battery component, means the industrial and chemical steps taken to produce that advanced battery or advanced battery component, respectively.(7)ProcessingThe term processing, with respect to battery material, means the refining of materials, including the treating, baking, and coating processes used to convert raw products into constituent materials employed directly in advanced battery manufacturing. (8)RecyclingThe term recycling means the recovery of materials from advanced batteries to be reused in similar applications, including the extracting, processing, and recoating of battery materials and advanced battery components.(b)Battery material processing grants(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish within the Office of Fossil Energy a program, to be known as the Battery Material Processing Grant Program (referred to in this subsection as the program), under which the Secretary shall award grants in accordance with this subsection.(2)PurposesThe purposes of the program are—(A)to ensure that the United States has a viable battery materials processing industry to supply the North American battery supply chain;(B)to expand the capabilities of the United States in advanced battery manufacturing;(C)to enhance national security by reducing the reliance of the United States on foreign competitors for critical materials and technologies; and(D)to enhance the domestic processing capacity of minerals necessary for battery materials and advanced batteries. (3)Grants(A)In generalUnder the program, the Secretary shall award grants to eligible entities—(i)to carry out 1 or more demonstration projects in the United States for the processing of battery materials;(ii)to construct 1 or more new commercial-scale battery material processing facilities in the United States; and(iii)to retool, retrofit, or expand 1 or more existing battery material processing facilities located in the United States and determined qualified by the Secretary. (B)Amount limitationThe amount of a grant awarded under the program shall be not less than—(i)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(i);(ii)$100,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(ii); and(iii)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(iii).(C)Priority; considerationIn awarding grants to eligible entities under the program, the Secretary shall—(i)give priority to an eligible entity that—(I)is located and operates in the United States;(II)is owned by a United States entity;(III)deploys North American-owned intellectual property and content;(IV)represents consortia or industry partnerships; and(V)will not use battery material supplied by or originating from a foreign entity of concern; and (ii)take into consideration whether a project—(I)provides workforce opportunities in low- and moderate-income communities;(II)encourages partnership with universities and laboratories to spur innovation and drive down costs;(III)partners with Indian Tribes; and(IV)takes into account—(aa)greenhouse gas emissions reductions and energy efficient battery material processing opportunities throughout the manufacturing process; and (bb)supply chain logistics.(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $3,000,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended. (c)Battery manufacturing and recycling grants(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish within the Office of Energy Efficiency and Renewable Energy a battery manufacturing and recycling grant program (referred to in this subsection as the program).(2)PurposeThe purpose of the program is to ensure that the United States has a viable domestic manufacturing and recycling capability to support and sustain a North American battery supply chain.(3)Grants(A)In generalUnder the program, the Secretary shall award grants to eligible entities—(i)to carry out 1 or more demonstration projects for advanced battery component manufacturing, advanced battery manufacturing, and recycling;(ii)to construct 1 or more new commercial-scale advanced battery component manufacturing, advanced battery manufacturing, or recycling facilities in the United States; and(iii)to retool, retrofit, or expand 1 or more existing facilities located in the United States and determined qualified by the Secretary for advanced battery component manufacturing, advanced battery manufacturing, and recycling.(B)Amount limitationThe amount of a grant awarded under the program shall be not less than—(i)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(i);(ii)$100,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(ii); and(iii)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(iii).(C)Priority; considerationIn awarding grants to eligible entities under the program, the Secretary shall—(i)give priority to an eligible entity that—(I)is located and operates in the United States;(II)is owned by a United States entity;(III)deploys North American-owned intellectual property and content;(IV)represents consortia or industry partnerships; and(V)(aa)if the eligible entity will use the grant for advanced battery component manufacturing, will not use battery material supplied by or originating from a foreign entity of concern; or(bb)if the eligible entity will use the grant for battery recycling, will not export recovered critical materials to a foreign entity of concern; and(ii)take into consideration whether a project—(I)provides workforce opportunities in low- and moderate-income or rural communities;(II)provides workforce opportunities in communities that have lost jobs due to the displacements of fossil energy jobs;(III)encourages partnership with universities and laboratories to spur innovation and drive down costs;(IV)partners with Indian Tribes;(V)takes into account—(aa)greenhouse gas emissions reductions and energy efficient battery material processing opportunities throughout the manufacturing process; and (bb)supply chain logistics; and(VI)utilizes feedstock produced in the United States.(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $3,000,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended. (d)Reporting requirementsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the grant programs established under subsections (b) and (c), including, with respect to each grant program, a description of—(1)the number of grant applications received;(2)the number of grants awarded and the amount of each award;(3)the purpose and status of each project carried out using a grant; and(4)any other information the Secretary determines necessary. (e)Lithium-Ion Battery Recycling Prize Competition(1)In generalThe Secretary shall continue to carry out the Lithium-Ion Battery Recycling Prize Competition of the Department established pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) (referred to in this subsection as the competition).(2)Authorization of appropriations for pilot projects(A)In generalThere is authorized to be appropriated to the Secretary to carry out Phase III of the competition, $10,000,000 for fiscal year 2022, to remain available until expended.(B)Use of fundsThe Secretary may use amounts made available under subparagraph (A)—(i)to increase the number of winners of Phase III of the competition;(ii)to increase the amount awarded to each winner of Phase III of the competition; and(iii)to carry out any other activity that is consistent with the goals of Phase III of the competition, as determined by the Secretary.(f)Battery and critical mineral recycling(1)DefinitionsIn this subsection:(A)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(B)BatteryThe term battery means a device that—(i)consists of 1 or more electrochemical cells that are electrically connected; and(ii)is designed to store and deliver electric energy.(C)Battery producerThe term battery producer means, with respect to a covered battery or covered battery-containing product that is sold, offered for sale, or distributed for sale in the United States, including through retail, wholesale, business-to-business, and online sale, the following applicable entity:(i)A person who—(I)manufactures the covered battery or covered battery-containing product; and(II)sells or offers for sale the covered battery or covered battery-containing product under the brand of that person.(ii)If there is no person described in clause (i) with respect to the covered battery or covered battery-containing product, the owner or licensee of the brand under which the covered battery or covered battery-containing product is sold, offered for sale, or distributed, regardless of whether the trademark of the brand is registered.(iii)If there is no person described in clause (i) or (ii) with respect to the covered battery or covered battery-containing product, a person that imports the covered battery or covered battery-containing product into the United States for sale or distribution.(D)Covered batteryThe term covered battery means a new or unused primary battery or rechargeable battery.(E)Covered battery-containing productThe term covered battery-containing product means a new or unused product that contains or is packaged with a primary battery or rechargeable battery.(F)Critical mineralThe term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)).(G)Primary batteryThe term primary battery means a nonrechargeable battery that weighs not more than 4.4 pounds, including an alkaline, carbon-zinc, and lithium metal battery.(H)Rechargeable battery(i)In generalThe term rechargeable battery means a battery that—(I)contains 1 or more voltaic or galvanic cells that are electrically connected to produce electric energy;(II)is designed to be recharged;(III)weighs not more than 11 pounds; and(IV)has a watt-hour rating of not more than 300 watt-hours.(ii)ExclusionsThe term rechargeable battery does not include a battery that—(I)contains electrolyte as a free liquid; or(II)employs lead-acid technology, unless that battery is sealed and does not contain electrolyte as a free liquid.(I)RecyclingThe term recycling means the series of activities—(i)during which recyclable materials are processed into specification-grade commodities, and consumed as raw-material feedstock, in lieu of virgin materials, in the manufacturing of new products;(ii)that may include collection, processing, and brokering; and(iii)that result in subsequent consumption by a materials manufacturer, including for the manufacturing of new products.(2)Battery recycling research, development, and demonstration grants(A)In generalThe Secretary, in coordination with the Administrator, shall award multiyear grants to eligible entities for research, development, and demonstration projects to create innovative and practical approaches to increase the reuse and recycling of batteries, including by addressing—(i)recycling activities;(ii)the development of methods to promote the design and production of batteries that take into full account and facilitate the dismantling, reuse, recovery, and recycling of battery components and materials;(iii)strategies to increase consumer acceptance of, and participation in, the recycling of batteries;(iv)the extraction or recovery of critical minerals from batteries that are recycled;(v)the integration of increased quantities of recycled critical minerals in batteries and other products to develop markets for recycled battery materials and critical minerals;(vi)safe disposal of waste materials and components recovered during the recycling process;(vii)the protection of the health and safety of all persons involved in, or in proximity to, recycling and reprocessing activities, including communities located near recycling and materials reprocessing facilities;(viii)mitigation of environmental impacts that arise from recycling batteries, including disposal of toxic reagents and byproducts related to recycling processes;(ix)protection of data privacy associated with collected covered battery-containing products;(x)the optimization of the value of material derived from recycling batteries; and(xi)the cost-effectiveness and benefits of the reuse and recycling of batteries and critical minerals.(B)Eligible entitiesThe Secretary, in coordination with the Administrator, may award a grant under subparagraph (A) to—(i)an institution of higher education;(ii)a National Laboratory;(iii)a Federal research agency;(iv)a State research agency;(v)a nonprofit organization;(vi)an industrial entity;(vii)a manufacturing entity;(viii)a private battery-collection entity;(ix)an entity operating 1 or more battery recycling activities;(x)a State or municipal government entity;(xi)a battery producer;(xii)a battery retailer; or(xiii)a consortium of 2 or more entities described in clauses (i) through (xii).(C)Applications(i)In generalTo be eligible to receive a grant under subparagraph (A), an eligible entity described in subparagraph (B) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(ii)ContentsAn application submitted under clause (i) shall describe how the project will promote collaboration among—(I)battery producers and manufacturers;(II)battery material and equipment manufacturers;(III)battery recyclers, collectors, and refiners; and(IV)retailers.(D)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $60,000,000 for the period of fiscal years 2022 through 2026.(3)State and local programs(A)In generalThe Secretary, in coordination with the Administrator, shall establish a program under which the Secretary shall award grants, on a competitive basis, to States and units of local government to assist in the establishment or enhancement of State battery collection, recycling, and reprocessing programs.(B)Non-federal cost shareThe non-Federal share of the cost of a project carried out using a grant under this paragraph shall be 50 percent of the cost of the project.(C)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that describes the number of battery collection points established or enhanced, an estimate of jobs created, and the quantity of material collected as a result of the grants awarded under subparagraph (A).(D)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $50,000,000 for the period of fiscal years 2022 through 2026.(4)Retailers as collection points(A)In generalThe Secretary shall award grants, on a competitive basis, to retailers that sell covered batteries or covered battery-containing products to establish and implement a system for the acceptance and collection of covered batteries and covered battery-containing products, as applicable, for reuse, recycling, or proper disposal.(B)Collection systemA system described in subparagraph (A) shall include take-back of covered batteries—(i)at no cost to the consumer; and(ii)on a regular, convenient, and accessible basis.(C)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $15,000,000 for the period of fiscal years 2022 through 2026.(5)Task force on producer responsibilities(A)In generalThe Secretary, in coordination with the Administrator, shall convene a task force to develop an extended battery producer responsibility framework that—(i)addresses battery recycling goals, cost structures for mandatory recycling, reporting requirements, product design, collection models, and transportation of collected materials;(ii)provides sufficient flexibility to allow battery producers to determine cost-effective strategies for compliance with the framework; and(iii)outlines regulatory pathways for effective recycling.(B)Task force membersMembers of the task force convened under subparagraph (A) shall include—(i)battery producers, manufacturers, retailers, recyclers, and collectors or processors;(ii)States and municipalities; and(iii)other relevant stakeholders, such as environmental, energy, or consumer organizations, as determined by the Secretary.(C)ReportNot later than 1 year after the date on which the Secretary, in coordination with Administrator, convenes the task force under subparagraph (A), the Secretary shall submit to Congress a report that—(i)describes the extended producer responsibility framework developed by the task force;(ii)includes the recommendations of the task force on how best to implement a mandatory pay-in or other enforcement mechanism to ensure that battery producers and sellers are contributing to the recycling of batteries; and(iii)suggests regulatory pathways for effective recycling.(6)Effect on mercury-containing and rechargeable battery management actNothing in this subsection, or any regulation, guideline, framework, or policy adopted or promulgated pursuant to this subsection, shall modify or otherwise affect the provisions of the Mercury-Containing and Rechargeable Battery Management Act (42 U.S.C. 14301 et seq.). 2008.Electric drive vehicle battery recycling and second-life applications programSection 641 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17231) is amended—(1)by striking subsection (k) and inserting the following:(k)Electric drive vehicle battery second-Life applications and recycling(1)DefinitionsIn this subsection:(A)Battery recycling and second-life applications programThe term battery recycling and second-life applications program means the electric drive vehicle battery recycling and second-life applications program established under paragraph (3).(B)Critical materialThe term critical material has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)).(C)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).(D)Electric drive vehicle batteryThe term electric drive vehicle battery means any battery that is a motive power source for an electric drive vehicle. (E)Eligible entityThe term eligible entity means an entity described in any of paragraphs (1) through (5) of section 989(b) of the Energy Policy Act of 2005 (42 U.S.C. 16353(b)).(2)ProgramThe Secretary shall carry out a program of research, development, and demonstration of—(A)second-life applications for electric drive vehicle batteries that have been used to power electric drive vehicles; and(B)technologies and processes for final recycling and disposal of the devices described in subparagraph (A).(3)Electric drive vehicle battery recycling and second-life applications(A)In generalIn carrying out the program under paragraph (2), the Secretary shall establish an electric drive vehicle battery recycling and second-life applications program under which the Secretary shall—(i)award grants under subparagraph (D); and(ii)carry out other activities in accordance with this paragraph.(B)PurposesThe purposes of the battery recycling and second-life applications program are the following:(i)To improve the recycling rates and second-use adoption rates of electric drive vehicle batteries.(ii)To optimize the design and adaptability of electric drive vehicle batteries to make electric drive vehicle batteries more easily recyclable.(iii)To establish alternative supply chains for critical materials that are found in electric drive vehicle batteries.(iv)To reduce the cost of manufacturing, installation, purchase, operation, and maintenance of electric drive vehicle batteries.(v)To improve the environmental impact of electric drive vehicle battery recycling processes.(C)TargetsIn carrying out the battery recycling and second-life applications program, the Secretary shall address near-term (up to 2 years), mid-term (up to 5 years), and long-term (up to 10 years) challenges to the recycling of electric drive vehicle batteries.(D)Grants(i)In generalIn carrying out the battery recycling and second-life applications program, the Secretary shall award multiyear grants on a competitive, merit-reviewed basis to eligible entities—(I)to conduct research, development, testing, and evaluation of solutions to increase the rate and productivity of electric drive vehicle battery recycling; and(II)for research, development, and demonstration projects to create innovative and practical approaches to increase the recycling and second-use of electric drive vehicle batteries, including by addressing—(aa)technology to increase the efficiency of electric drive vehicle battery recycling and maximize the recovery of critical materials for use in new products;(bb)expanded uses for critical materials recovered from electric drive vehicle batteries;(cc)product design and construction to facilitate the disassembly and recycling of electric drive vehicle batteries;(dd)product design and construction and other tools and techniques to extend the lifecycle of electric drive vehicle batteries, including methods to promote the safe second-use of electric drive vehicle batteries;(ee)strategies to increase consumer acceptance of, and participation in, the recycling of electric drive vehicle batteries;(ff)improvements and changes to electric drive vehicle battery chemistries that include ways to decrease processing costs for battery recycling without sacrificing front-end performance;(gg)second-use of electric drive vehicle batteries, including in applications outside of the automotive industry; and(hh)the commercialization and scale-up of electric drive vehicle battery recycling technologies.(ii)PriorityIn awarding grants under clause (i), the Secretary shall give priority to projects that—(I)are located in geographically diverse regions of the United States;(II)include business commercialization plans that have the potential for the recycling of electric drive vehicle batteries at high volumes;(III)support the development of advanced manufacturing technologies that have the potential to improve the competitiveness of the United States in the international electric drive vehicle battery manufacturing sector;(IV)provide the greatest potential to reduce costs for consumers and promote accessibility and community implementation of demonstrated technologies;(V)increase disclosure and transparency of information to consumers;(VI)support the development or demonstration of projects in economically distressed areas; and(VII)support other relevant priorities, as determined to be appropriate by the Secretary.(iii)SolicitationNot later than 90 days after the date of enactment of the Energy Infrastructure Act, and annually thereafter, the Secretary shall conduct a national solicitation for applications for grants described in clause (i).(iv)Dissemination of resultsThe Secretary shall publish the results of the projects carried out through grants awarded under clause (i) through—(I)best practices relating to those grants, for use in the electric drive vehicle battery manufacturing, design, installation, refurbishing, or recycling industries;(II)coordination with information dissemination programs relating to general recycling of electronic devices; and(III)educational materials for the public, produced in conjunction with State and local governments or nonprofit organizations, on the problems and solutions relating to the recycling and second-life applications of electric drive vehicle batteries.(E)Coordination with other programs of the DepartmentIn carrying out the battery recycling and second-life applications program, the Secretary shall coordinate and leverage the resources of complementary efforts of the Department.(F)Study and report(i)StudyThe Secretary shall conduct a study on the viable market opportunities available for the recycling, second-use, and manufacturing of electric drive vehicle batteries in the United States.(ii)ReportNot later than 1 year after the date of enactment of the Energy Infrastructure Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and any other relevant committee of Congress a report containing the results of the study under clause (i), including a description of—(I)the ability of relevant businesses or other entities to competitively manufacture electric drive vehicle batteries and recycle electric drive vehicle batteries in the United States;(II)any existing electric drive vehicle battery recycling and second-use practices and plans of electric drive vehicle manufacturing companies in the United States;(III)any barriers to electric drive vehicle battery recycling in the United States;(IV)opportunities and barriers in electric drive vehicle battery supply chains in the United States and internationally, including with allies and trading partners;(V)opportunities for job creation in the electric drive vehicle battery recycling and manufacturing fields and the necessary skills employees must acquire for growth of those fields in the United States;(VI)policy recommendations for enhancing electric drive vehicle battery manufacturing and recycling in the United States;(VII)any recommendations for lowering logistics costs and creating better coordination and efficiency with respect to the removal, collection, transportation, storage, and disassembly of electric drive vehicle batteries;(VIII)any recommendations for areas of coordination with other Federal agencies to improve electric drive vehicle battery recycling rates in the United States;(IX)an aggressive 2-year target and plan, the implementation of which shall begin during the 90-day period beginning on the date on which the report is submitted, to enhance the competitiveness of electric drive vehicle battery manufacturing and recycling in the United States; and(X)needs for future research, development, and demonstration projects in electric drive vehicle battery manufacturing, recycling, and related areas, as determined by the Secretary.(G)EvaluationNot later than 3 years after the date on which the report under subparagraph (F)(ii) is submitted, and every 4 years thereafter, the Secretary shall conduct, and make available to the public and the relevant committees of Congress, an independent review of the progress of the grants awarded under subparagraph (D) in meeting the recommendations and targets included in the report.; and(2)in subsection (p), by striking paragraph (6) and inserting the following:(6)the electric drive vehicle battery recycling and second-life applications program under subsection (k) $200,000,000 for the period of fiscal years 2022 through 2026..2009.Advanced energy manufacturing and recycling grant program(a)DefinitionsIn this section:(1)Advanced energy propertyThe term advanced energy property means—(A)property designed to be used to produce energy from the sun, water, wind, geothermal or hydrothermal (as those terms are defined in section 612 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191)) resources, enhanced geothermal systems (as defined in that section), or other renewable resources;(B)fuel cells, microturbines, or energy storage systems and components;(C)electric grid modernization equipment or components;(D)property designed to capture, remove, use, or sequester carbon oxide emissions;(E)equipment designed to refine, electrolyze, or blend any fuel, chemical, or product that is—(i)renewable; or(ii)low-carbon and low-emission;(F)property designed to produce energy conservation technologies (including for residential, commercial, and industrial applications);(G)(i)light-, medium-, or heavy-duty electric or fuel cell vehicles, electric or fuel cell locomotives, electric or fuel cell maritime vessels, or electric or fuel cell planes; (ii)technologies, components, and materials of those vehicles, locomotives, maritime vessels, or planes; and(iii)charging or refueling infrastructure associated with those vehicles, locomotives, maritime vessels, or planes;(H)(i)hybrid vehicles with a gross vehicle weight rating of not less than 14,000 pounds; and(ii)technologies, components, and materials for those vehicles; and(I)other advanced energy property designed to reduce greenhouse gas emissions, as may be determined by the Secretary.(2)Covered census tractThe term covered census tract means a census tract—(A)in which, after December 31, 1999, a coal mine had closed;(B)in which, after December 31, 2009, a coal-fired electricity generating unit had been retired; or(C)that is immediately adjacent to a census tract described in subparagraph (A) or (B).(3)Eligible entityThe term eligible entity means a manufacturing firm—(A)the gross annual sales of which are less than $100,000,000;(B)that has fewer than 500 employees at the plant site of the manufacturing firm; and(C)the annual energy bills of which total more than $100,000 but less than $2,500,000.(4)Minority-ownedThe term minority-owned, with respect to an eligible entity, means an eligible entity not less than 51 percent of which is owned by 1 or more individuals who are—(A)citizens of the United States; and (B)Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, or Alaska Native. (5)ProgramThe term Program means the grant program established under subsection (b).(6)Qualifying advanced energy projectThe term qualifying advanced energy project means a project that—(A)(i)re-equips, expands, or establishes a manufacturing or recycling facility for the production or recycling, as applicable, of advanced energy property; or(ii)re-equips an industrial or manufacturing facility with equipment designed to reduce the greenhouse gas emissions of that facility substantially below the greenhouse gas emissions under current best practices, as determined by the Secretary, through the installation of—(I)low- or zero-carbon process heat systems;(II)carbon capture, transport, utilization, and storage systems;(III)technology relating to energy efficiency and reduction in waste from industrial processes; or(IV)any other industrial technology that significantly reduces greenhouse gas emissions, as determined by the Secretary;(B)has a reasonable expectation of commercial viability, as determined by the Secretary; and(C)is located in a covered census tract.(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to award grants to eligible entities to carry out qualifying advanced energy projects.(c)Applications(1)In generalEach eligible entity seeking a grant under the Program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of the proposed qualifying advanced energy project to be carried out using the grant.(2)Selection criteria(A)ProjectsIn selecting eligible entities to receive grants under the Program, the Secretary shall, with respect to the qualifying advanced energy projects proposed by the eligible entities, give higher priority to projects that—(i)will provide higher net impact in avoiding or reducing anthropogenic emissions of greenhouse gases;(ii)will result in a higher level of domestic job creation (both direct and indirect) during the lifetime of the project;(iii)will result in a higher level of job creation in the vicinity of the project, particularly with respect to—(I)low-income communities (as described in section 45D(e) of the Internal Revenue Code of 1986); and(II)dislocated workers who were previously employed in manufacturing, coal power plants, or coal mining;(iv)have higher potential for technological innovation and commercial deployment;(v)have a lower levelized cost of—(I)generated or stored energy; or(II)measured reduction in energy consumption or greenhouse gas emission (based on costs of the full supply chain); and(vi)have a shorter project time. (B)Eligible entitiesIn selecting eligible entities to receive grants under the Program, the Secretary shall give priority to eligible entities that are minority-owned.(d)Project completion and location; return of unobligated funds(1)Completion; return of unobligated fundsAn eligible entity that receives a grant under the Program shall be required—(A)to complete the qualifying advanced energy project funded by the grant not later than 3 years after the date of receipt of the grant funds; and(B)to return to the Secretary any grant funds that remain unobligated at the end of that 3-year period. (2)LocationIf the Secretary determines that an eligible entity awarded a grant under the Program has carried out the applicable qualifying advanced energy project at a location that is materially different from the location specified in the application for the grant, the eligible entity shall be required to return the grant funds to the Secretary.(e)Technical Assistance(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall provide technical assistance on a selective basis to eligible entities that are seeking a grant under the Program to enhance the impact of the qualifying advanced energy project to be carried out using the grant with respect to the selection criteria described in subsection (c)(2)(A).(2)ApplicationsAn eligible entity desiring technical assistance under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(3)Factors for considerationIn selecting eligible entities for technical assistance under paragraph (1), the Secretary shall give higher priority to eligible entities that propose a qualifying advanced energy project that has greater potential for enhancement of the impact of the project with respect to the selection criteria described in subsection (c)(2)(A).(f)Publication of grantsThe Secretary shall make publicly available the identity of each eligible entity awarded a grant under the Program and the amount of the grant. (g)ReportNot later than 4 years after the date of enactment this Act, the Secretary shall—(1)review the grants awarded under the Program; and(2)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing those grants. (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the Program $750,000,000 for the period of fiscal years 2022 through 2026. 2010.Critical minerals mining and recycling research(a)DefinitionsIn this section:(1)Critical mineralThe term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)). (2)Critical minerals and metalsThe term critical minerals and metals includes any host mineral of a critical mineral. (3)DirectorThe term Director means the Director of the Foundation. (4)End-to-endThe term end-to-end, with respect to the integration of mining or life cycle of minerals, means the integrated approach of, or the lifecycle determined by, examining the research and developmental process from the mining of the raw minerals to its processing into useful materials, its integration into components and devices, the utilization of such devices in the end-use application to satisfy certain performance metrics, and the recycling or disposal of such devices. (5)Foreign entity of concernThe term foreign entity of concern means a foreign entity that is—(A)designated as a foreign terrorist organization by the Secretary of State under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));(B)included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (commonly known as the SDN list);(C)owned by, controlled by, or subject to the jurisdiction or direction of a government of a foreign country that is a covered nation (as defined in section 2533c(d) of title 10, United States Code);(D)alleged by the Attorney General to have been involved in activities for which a conviction was obtained under—(i)chapter 37 of title 18, United States Code (commonly known as the Espionage Act);(ii)section 951 or 1030 of title 18, United States Code;(iii)chapter 90 of title 18, United States Code (commonly known as the Economic Espionage Act of 1996);(iv)the Arms Export Control Act (22 U.S.C. 2751 et seq.);(v)section 224, 225, 226, 227, or 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275, 2276, 2277, and 2284);(vi)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); or(vii)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or(E)determined by the Secretary of Commerce, in consultation with the Secretary of Defense and the Director of National Intelligence, to be engaged in unauthorized conduct that is detrimental to the national security or foreign policy of the United States. (6)FoundationThe term Foundation means the National Science Foundation. (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (8)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (9)RecyclingThe term recycling means the process of collecting and processing spent materials and devices and turning the materials and devices into raw materials or components that can be reused either partially or completely. (10)Secondary recoveryThe term secondary recovery means the recovery of critical minerals and metals from discarded end-use products or from waste products produced during the metal refining and manufacturing process, including from mine waste piles, acid mine drainage sludge, or byproducts produced through legacy mining and metallurgy activities. (b)Critical minerals mining and recycling research and development(1)In generalIn order to support supply chain resiliency, the Secretary, in coordination with the Director, shall issue awards, on a competitive basis, to eligible entities described in paragraph (2) to support basic research that will accelerate innovation to advance critical minerals mining, recycling, and reclamation strategies and technologies for the purposes of—(A)making better use of domestic resources; and(B)eliminating national reliance on minerals and mineral materials that are subject to supply disruptions. (2)Eligible entitiesEntities eligible to receive an award under paragraph (1) are the following:(A)Institutions of higher education.(B)National Laboratories. (C)Nonprofit organizations.(D)Consortia of entities described in subparagraphs (A) through (C), including consortia that collaborate with private industry.(3)Use of fundsActivities funded by an award under this section may include—(A)advancing mining research and development activities to develop new mapping and mining technologies and techniques, including advanced critical mineral extraction and production—(i)to improve existing, or to develop new, supply chains of critical minerals; and(ii)to yield more efficient, economical, and environmentally benign mining practices;(B)advancing critical mineral processing research activities to improve separation, alloying, manufacturing, or recycling techniques and technologies that can decrease the energy intensity, waste, potential environmental impact, and costs of those activities;(C)advancing research and development of critical minerals mining and recycling technologies that take into account the potential end-uses and disposal of critical minerals, in order to improve end-to-end integration of mining and technological applications;(D)conducting long-term earth observation of reclaimed mine sites, including the study of the evolution of microbial diversity at those sites;(E)examining the application of artificial intelligence for geological exploration of critical minerals, including what size and diversity of data sets would be required;(F)examining the application of machine learning for detection and sorting of critical minerals, including what size and diversity of data sets would be required;(G)conducting detailed isotope studies of critical minerals and the development of more refined geologic models; or(H)providing training and research opportunities to undergraduate and graduate students to prepare the next generation of mining engineers and researchers.(c)Critical Minerals Interagency Subcommittee(1)In generalIn order to support supply chain resiliency, the Critical Minerals Subcommittee of the National Science and Technology Council (referred to in this subsection as the Subcommittee) shall coordinate Federal science and technology efforts to ensure secure and reliable supplies of critical minerals to the United States.(2)PurposesThe purposes of the Subcommittee shall be—(A)to advise and assist the National Science and Technology Council, including the Committee on Homeland and National Security of the National Science and Technology Council, on United States policies, procedures, and plans relating to critical minerals, including—(i)Federal research, development, and deployment efforts to optimize methods for extractions, concentration, separation, and purification of conventional, secondary, and unconventional sources of critical minerals, including research that prioritizes end-to-end integration of mining and recycling techniques and the end-use target for critical minerals;(ii)efficient use and reuse of critical minerals, including recycling technologies for critical minerals and the reclamation of critical minerals from components, such as spent batteries;(iii)addressing the technology transitions between research or lab-scale mining and recycling and commercialization of these technologies;(iv)the critical minerals workforce of the United States; and(v)United States private industry investments in innovation and technology transfer from federally funded science and technology;(B)to identify emerging opportunities, stimulate international cooperation, and foster the development of secure and reliable supply chains of critical minerals, including activities relating to the reuse of critical minerals via recycling;(C)to ensure the transparency of information and data related to critical minerals; and(D)to provide recommendations on coordination and collaboration among the research, development, and deployment programs and activities of Federal agencies to promote a secure and reliable supply of critical minerals necessary to maintain national security, economic well-being, and industrial production.(3)ResponsibilitiesIn carrying out paragraphs (1) and (2), the Subcommittee may, taking into account the findings and recommendations of relevant advisory committees—(A)provide recommendations on how Federal agencies may improve the topographic, geologic, and geophysical mapping of the United States and improve the discoverability, accessibility, and usability of the resulting and existing data, to the extent permitted by law and subject to appropriate limitation for purposes of privacy and security;(B)assess the progress toward developing critical minerals recycling and reprocessing technologies;(C)assess the end-to-end lifecycle of critical minerals, including for mining, usage, recycling, and end-use material and technology requirements;(D)examine, and provide recommendations for, options for accessing and developing critical minerals through investment and trade with allies and partners of the United States;(E)evaluate and provide recommendations to incentivize the development and use of advances in science and technology in the private industry;(F)assess the need for, and make recommendations to address, the challenges the United States critical minerals supply chain workforce faces, including—(i)aging and retiring personnel and faculty;(ii)public perceptions about the nature of mining and mineral processing; and(iii)foreign competition for United States talent;(G)develop, and update as necessary, a strategic plan to guide Federal programs and activities to enhance—(i)scientific and technical capabilities across critical mineral supply chains, including a roadmap that identifies key research and development needs and coordinates ongoing activities for source diversification, more efficient use, recycling, and substitution for critical minerals; and(ii)cross-cutting mining science, data science techniques, materials science, manufacturing science and engineering, computational modeling, and environmental health and safety research and development; and(H)report to the appropriate committees of Congress on activities and findings under this subsection.(4)Mandatory responsibilitiesIn carrying out paragraphs (1) and (2), the Subcommittee shall, taking into account the findings and recommendations of relevant advisory committees, identify and evaluate Federal policies and regulations that restrict the mining of critical minerals.(d)Grant program for processing of critical minerals and development of critical minerals and metals(1)EstablishmentThe Secretary, in consultation with the Director, the Secretary of the Interior, and the Secretary of Commerce, shall establish a grant program to finance pilot projects for—(A)the processing or recycling of critical minerals in the United States; or(B)the development of critical minerals and metals in the United States (2)Limitation on grant awardsA grant awarded under paragraph (1) may not exceed $10,000,000.(3)Economic viabilityIn awarding grants under paragraph (1), the Secretary shall give priority to projects that the Secretary determines are likely to be economically viable over the long term.(4)Secondary recoveryIn awarding grants under paragraph (1), the Secretary shall seek to award not less than 30 percent of the total amount of grants awarded during the fiscal year for projects relating to secondary recovery of critical minerals and metals.(5)Domestic priorityIn awarding grants for the development of critical minerals and metals under paragraph (1)(B), the Secretary shall prioritize pilot projects that will process the critical minerals and metals domestically.(6)Prohibition on processing by foreign entity of concernIn awarding grants under paragraph (1), the Secretary shall ensure that pilot projects do not export for processing any critical minerals and metals to a foreign entity of concern. (7)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the grant program established under paragraph (1) $100,000,000 for each of fiscal years 2021 through 2024. 2011.21st Century Energy Workforce Advisory Board(a)EstablishmentThe Secretary shall establish a board, to be known as the 21st Century Energy Workforce Advisory Board, to develop a strategy for the Department that, with respect to the role of the Department in the support and development of a skilled energy workforce—(1)meets the current and future industry and labor needs of the energy sector;(2)provides opportunities for students to become qualified for placement in traditional energy sector and emerging energy sector jobs;(3)identifies areas in which the Department can effectively utilize the technical expertise of the Department to support the workforce activities of other Federal agencies;(4)strengthens and engages the workforce training programs of the Department and the National Laboratories in carrying out the Equity in Energy Initiative of the Department and other Department workforce priorities;(5)develops plans to support and retrain displaced and unemployed energy sector workers; and(6)prioritizes education and job training for underrepresented groups, including racial and ethnic minorities, Indian Tribes, women, veterans, and socioeconomically disadvantaged individuals.(b)Membership(1)In generalThe Board shall be composed of not fewer than 10 and not more than 15 members, with the initial members of the Board to be appointed by the Secretary not later than 1 year after the date of enactment of this Act.(2)RequirementThe Board shall include not fewer than 1 representative of a labor organization with significant energy experience who has been nominated by a national labor federation.(3)QualificationsEach individual appointed to the Board under paragraph (1) shall have expertise in—(A)the field of economics or workforce development;(B)relevant traditional energy industries or emerging energy industries, including energy efficiency;(C)secondary or postsecondary education;(D)energy workforce development or apprenticeship programs of States or units of local government;(E)relevant organized labor organizations; or(F)bringing underrepresented groups, including racial and ethnic minorities, women, veterans, and socioeconomically disadvantaged individuals, into the workforce.(c)Advisory board review and recommendations(1)Determination by boardIn developing the strategy required under subsection (a), the Board shall—(A)determine whether there are opportunities to more effectively and efficiently use the capabilities of the Department in the development of a skilled energy workforce;(B)identify ways in which the Department could work with other relevant Federal agencies, States, units of local government, institutions of higher education, labor organizations, Indian Tribes and tribal organizations, and industry in the development of a skilled energy workforce, subject to applicable law;(C)identify ways in which the Department and National Laboratories can—(i)increase outreach to minority-serving institutions; and(ii)make resources available to increase the number of skilled minorities and women trained to go into the energy and energy-related manufacturing sectors;(iii)increase outreach to displaced and unemployed energy sector workers; and(iv)make resources available to provide training to displaced and unemployed energy sector workers to reenter the energy workforce; and(D)(i)identify the energy sectors in greatest need of workforce training; and (ii)in consultation with the Secretary of Labor, develop recommendations for the skills necessary to develop a workforce trained to work in those energy sectors.(2)Required analysisIn developing the strategy required under subsection (a), the Board shall analyze the effectiveness of—(A)existing Department-directed support; and(B)existing energy workforce training programs.(3)Report(A)In generalNot later than 1 year after the date on which the Board is established under this section, and biennially thereafter until the date on which the Board is terminated under subsection (f), the Board shall submit to the Secretary a report containing, with respect to the strategy required under subsection (a)—(i)the findings of the Board; and(ii)the proposed energy workforce strategy of the Board.(B)Response of the SecretaryNot later than 90 days after the date on which a report is submitted to the Secretary under subparagraph (A), the Secretary shall—(i)submit to the Board a response to the report that—(I)describes whether the Secretary approves or disapproves of each recommendation of the Board under subparagraph (A); and(II)if the Secretary approves of a recommendation, provides an implementation plan for the recommendation; and(ii)submit to Congress—(I)the report of the Board under subparagraph (A); and(II)the response of the Secretary under clause (i).(C)Public availability of report(i)In generalThe Board shall make each report under subparagraph (A) available to the public on the earlier of—(I)the date on which the Board receives the response of the Secretary under subparagraph (B)(i); and(II)the date that is 90 days after the date on which the Board submitted the report to the Secretary.(ii)RequirementIf the Board has received a response to a report from the Secretary under subparagraph (B)(i), the Board shall make that response publicly available with the applicable report.(d)Report by the SecretaryNot later than 180 days before the date of expiration of a term of the Board under subsection (f), the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a report that—(1)describes the effectiveness and accomplishments of the Board during the applicable term;(2)contains a determination of the Secretary as to whether the Board should be renewed; and(3)if the Secretary determines that the Board should be renewed, any recommendations as to whether and how the scope and functions of the Board should be modified.(e)Outreach to minority-Serving institutions, veterans, and displaced and unemployed energy workersIn developing the strategy under subsection (a), the Board shall—(1)give special consideration to increasing outreach to minority-serving institutions, veterans, and displaced and unemployed energy workers;(2)make resources available to—(A)minority-serving institutions, with the objective of increasing the number of skilled minorities and women trained to go into the energy and manufacturing sectors;(B)institutions that serve veterans, with the objective of increasing the number veterans in the energy industry by ensuring that veterans have the credentials and training necessary to secure careers in the energy industry; and(C)institutions that serve displaced and unemployed energy workers to increase the number of individuals trained for jobs in the energy industry;(3)encourage the energy industry to improve the opportunities for students of minority-serving institutions, veterans, and displaced and unemployed energy workers to participate in internships, preapprenticeships, apprenticeships, and cooperative work-study programs in the energy industry; and(4)work with the National Laboratories to increase the participation of underrepresented groups, veterans, and displaced and unemployed energy workers in internships, fellowships, training programs, and employment at the National Laboratories.(f)Term(1)In generalSubject to paragraph (2), the Board shall terminate on September 30, 2026. (2)ExtensionsThe Secretary may renew the Board for 1 or more 5-year periods by submitting, not later than the date described in subsection (d), a report described in that subsection that contains a determination by the Secretary that the Board should be renewed. IIIFuels and technology infrastructure investmentsACarbon capture, utilization, storage, and transportation infrastructure3001.FindingsCongress finds that—(1)the industrial sector is integral to the economy of the United States—(A)providing millions of jobs and essential products; and (B)demonstrating global leadership in manufacturing and innovation;(2)carbon capture and storage technologies are necessary for reducing hard-to-abate emissions from the industrial sector, which emits nearly 25 percent of carbon dioxide emissions in the United States;(3)carbon removal and storage technologies, including direct air capture, must be deployed at large-scale in the coming decades to remove carbon dioxide directly from the atmosphere;(4)large-scale deployment of carbon capture, removal, utilization, transport, and storage—(A)is critical for achieving mid-century climate goals; and(B)will drive regional economic development, technological innovation, and high-wage employment;(5)carbon capture, removal, and utilization technologies require a backbone system of shared carbon dioxide transport and storage infrastructure to enable large-scale deployment, realize economies of scale, and create an interconnected carbon management market;(6)carbon dioxide transport infrastructure and permanent geological storage are proven and safe technologies with existing Federal and State regulatory frameworks;(7)carbon dioxide transport and storage infrastructure share similar barriers to deployment previously faced by other types of critical national infrastructure, such as high capital costs and chicken-and-egg challenges, that require Federal and State support, in combination with private investment, to be overcome; and(8)each State should take into consideration, with respect to new carbon dioxide transportation infrastructure—(A)qualifying the infrastructure as pollution control devices under applicable laws (including regulations) of the State; and(B)establishing a waiver of ad valorem and property taxes for the infrastructure for a period of not less than 10 years.3002.Carbon utilization programSection 969A of the Energy Policy Act of 2005 (42 U.S.C. 16298a) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(B)by inserting after paragraph (2) the following:(3)to develop or obtain, in coordination with other applicable Federal agencies and standard-setting organizations, standards and certifications, as appropriate, to facilitate the commercialization of the products and technologies described in paragraph (2);;(2)in subsection (b)—(A)by redesignating paragraph (2) as paragraph (3);(B)by inserting after paragraph (1) the following:(2)Grant program(A)In generalNot later than 1 year after the date of enactment of the Energy Infrastructure Act, the Secretary shall establish a program to provide grants to eligible entities to use in accordance with subparagraph (D).(B)Eligible entitiesTo be eligible to receive a grant under this paragraph, an entity shall be—(i)a State; (ii)a unit of local government; or(iii)a public utility or agency.(C)ApplicationsEligible entities desiring a grant under this paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate.(D)Use of fundsAn eligible entity shall use a grant received under this paragraph to procure and use commercial or industrial products that—(i)use or are derived from anthropogenic carbon oxides; and(ii)demonstrate significant net reductions in lifecycle greenhouse gas emissions compared to incumbent technologies, processes, and products.; and(C)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting this subsection; and(3)by striking subsection (d) and inserting the following: (d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section—(1)$41,000,000 for fiscal year 2022; (2)$65,250,000 for fiscal year 2023;(3)$66,562,500 for fiscal year 2024;(4)$67,940,625 for fiscal year 2025; and(5)$69,387,656 for fiscal year 2026..3003.Carbon capture technology programSection 962 of the Energy Policy Act of 2005 (42 U.S.C. 16292) is amended—(1)in subsection (b)(2)—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by striking program. and inserting program for carbon capture technologies; and; and(C)by adding at the end the following:(E)a front-end engineering and design program for carbon dioxide transport infrastructure necessary to enable deployment of carbon capture, utilization, and storage technologies.; and(2)in subsection (d)(1)—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(E)for activities under the front-end engineering and design program described in subsection (b)(2)(E), $100,000,000 for the period of fiscal years 2022 through 2026..3004.Carbon dioxide transportation infrastructure finance and innovation(a)In generalTitle IX of the Energy Policy Act of 2005 (42 U.S.C. 16181 et seq.) is amended by adding at the end the following:JCarbon dioxide transportation infrastructure finance and innovation999A.DefinitionsIn this subtitle:(1)CIFIA programThe term CIFIA program means the carbon dioxide transportation infrastructure finance and innovation program established under section 999B(a).(2)Common carrierThe term common carrier means a transportation infrastructure operator or owner that—(A)publishes a publicly available tariff containing the just and reasonable rates, terms, and conditions of nondiscriminatory service; and(B)holds itself out to provide transportation services to the public for a fee.(3)Contingent commitmentThe term contingent commitment means a commitment to obligate funds from future available budget authority that is—(A)contingent on those funds being made available in law at a future date; and(B)not an obligation of the Federal Government.(4)Eligible project costsThe term eligible project costs means amounts substantially all of which are paid by, or for the account of, an obligor in connection with a project, including—(A)the cost of—(i)development-phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities;(ii)construction, reconstruction, rehabilitation, replacement, and acquisition of real property (including land relating to the project and improvements to land), environmental mitigation, construction contingencies, and acquisition and installation of equipment (including labor); and(iii)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction; and(B)transaction costs associated with financing the project, including—(i)the cost of legal counsel and technical consultants; and (ii)any subsidy amount paid in accordance with section 999B(c)(3)(B)(ii) or section 999C(b)(6)(B)(ii). (5)Federal credit instrumentThe term Federal credit instrument means a secured loan or loan guarantee authorized to be provided under the CIFIA program with respect to a project. (6)LenderThe term lender means a qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or a successor regulation), commonly known as Rule 144A(a) of the Securities and Exchange Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.)), that is not a Federal qualified institutional buyer.(7)Letter of interestThe term letter of interest means a letter submitted by a potential applicant prior to an application for credit assistance in a format prescribed by the Secretary on the website of the CIFIA program that—(A)describes the project and the location, purpose, and cost of the project;(B)outlines the proposed financial plan, including the requested credit and grant assistance and the proposed obligor;(C)provides a status of environmental review; and(D)provides information regarding satisfaction of other eligibility requirements of the CIFIA program.(8)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Secretary to pay all or part of the principal of, and interest on, a loan made to an obligor, or debt obligation issued by an obligor, in each case funded by a lender.(9)Master credit agreementThe term master credit agreement means a conditional agreement that—(A)is for the purpose of extending credit assistance for—(i)a project of high priority under section 999B(c)(3)(A); or(ii)a project covered under section 999B(c)(3)(B);(B)does not provide for a current obligation of Federal funds; and(C)would—(i)make a contingent commitment of a Federal credit instrument or grant at a future date, subject to— (I)the availability of future funds being made available to carry out the CIFIA program; and(II)the satisfaction of all conditions for the provision of credit assistance under the CIFIA program, including section 999C(b);(ii)establish the maximum amounts and general terms and conditions of the Federal credit instruments or grants;(iii)identify the 1 or more revenue sources that will secure the repayment of the Federal credit instruments;(iv)provide for the obligation of funds for the Federal credit instruments or grants after all requirements have been met for the projects subject to the agreement, including—(I)compliance with all applicable requirements specified under the CIFIA program, including sections 999B(d) and 999C(b)(1); and(II)the availability of funds to carry out the CIFIA program; and(v)require that contingent commitments shall result in a financial close and obligation of credit or grant assistance by not later than 4 years after the date of entry into the agreement or release of the commitment, as applicable, unless otherwise extended by the Secretary.(10)ObligorThe term obligor means a corporation, partnership, joint venture, trust, non-Federal governmental entity, agency, or instrumentality, or other entity that is liable for payment of the principal of, or interest on, a Federal credit instrument.(11)Produced in the United StatesThe term produced in the United States, with respect to iron and steel, means that all manufacturing processes for the iron and steel, including the application of any coating, occurs within the United States.(12)ProjectThe term project means a project for common carrier carbon dioxide transportation infrastructure or associated equipment, including pipeline, shipping, rail, or other transportation infrastructure and associated equipment, that will transport or handle carbon dioxide captured from anthropogenic sources or ambient air, as the Secretary determines to be appropriate.(13)Project obligationThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with the financing of a project, other than a Federal credit instrument.(14)Secured loanThe term secured loan means a direct loan to an obligor or a debt obligation issued by an obligor and purchased by the Secretary, in each case funded by the Secretary in connection with the financing of a project under section 999C.(15)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the Federal Government of a Federal credit instrument—(A)calculated on a net present value basis; and(B)excluding administrative costs and any incidental effects on governmental receipts or outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).(16)Substantial completionThe term substantial completion, with respect to a project, means the date—(A)on which the project commences transportation of carbon dioxide; or(B)of a comparable event to the event described in subparagraph (A), as determined by the Secretary and specified in the project credit agreement.999B.Determination of eligibility and project selection(a)Establishment of programThe Secretary shall establish and carry out a carbon dioxide transportation infrastructure finance and innovation program, under which the Secretary shall provide for eligible projects in accordance with this subtitle—(1)a Federal credit instrument under section 999C;(2)a grant under section 999D; or(3)both a Federal credit instrument and a grant.(b)Eligibility(1)In generalA project shall be eligible to receive a Federal credit instrument or a grant under the CIFIA program if—(A)the entity proposing to carry out the project submits a letter of interest prior to submission of an application under paragraph (3) for the project; and(B)the project meets the criteria described in this subsection.(2)Creditworthiness(A)In generalEach project and obligor that receives a Federal credit instrument or a grant under the CIFIA program shall be creditworthy, such that there exists a reasonable prospect of repayment of the principal and interest on the Federal credit instrument, as determined by the Secretary under subparagraph (B).(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is a reasonable prospect of repayment under subparagraph (A) on a comprehensive evaluation of whether the obligor has a reasonable prospect of repaying the Federal credit instrument for the eligible project, including evaluation of—(i)the strength of the contractual terms of an eligible project (if available for the applicable market segment);(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary, and cash sweeps or other structural enhancements;(iii)the projected financial strength of the obligor—(I)at the time of loan close; and(II)throughout the loan term, including after the project is completed;(iv)the financial strength of the investors and strategic partners of the obligor, if applicable; and(v)other financial metrics and analyses that are relied on by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary. (3)ApplicationsTo be eligible for assistance under the CIFIA program, an obligor shall submit to the Secretary a project application at such time, in such manner, and containing such information as the Secretary determines to be appropriate.(4)Eligible project costsA project under the CIFIA program shall have eligible project costs that are reasonably anticipated to equal or exceed $100,000,000.(5)Revenue sourcesThe applicable Federal credit instrument shall be repayable, in whole or in part, from—(A)user fees;(B)payments owing to the obligor under a public-private partnership; or(C)other revenue sources that also secure or fund the project obligations.(6)Obligor will be identified laterA State, local government, agency, or instrumentality of a State or local government, or a public authority, may submit to the Secretary an application under paragraph (3), under which a private party to a public-private partnership will be—(A)the obligor; and(B)identified at a later date through completion of a procurement and selection of the private party.(7)Beneficial effectsThe Secretary shall determine that financial assistance for each project under the CIFIA program will—(A)attract public or private investment for the project; or(B)enable the project to proceed at an earlier date than the project would otherwise be able to proceed or reduce the lifecycle costs (including debt service costs) of the project.(8)Project readinessTo be eligible for assistance under the CIFIA program, the applicant shall demonstrate a reasonable expectation that the contracting process for construction of the project can commence by not later than 90 days after the date on which a Federal credit instrument or grant is obligated for the project under the CIFIA program.(c)Selection among eligible projects(1)Establishment of application processThe Secretary shall establish an application process under which projects that are eligible to receive assistance under subsection (b) may—(A)receive credit assistance on terms acceptable to the Secretary, if adequate funds are available (including any funds provided on behalf of an eligible project under paragraph (3)(B)(ii)) to cover the subsidy amount associated with the Federal credit instrument; and(B)receive grants under section 999D if—(i)adequate funds are available to cover the amount of the grant; and(ii)the Secretary determines that the project is eligible under subsection (b).(2)PriorityIn selecting projects to receive credit assistance under subsection (b), the Secretary shall give priority to projects that—(A)are large-capacity, common carrier infrastructure;(B)have demonstrated demand for use of the infrastructure by associated projects that capture carbon dioxide from anthropogenic sources or ambient air;(C)enable geographical diversity in associated projects that capture carbon dioxide from anthropogenic sources or ambient air, with the goal of enabling projects in all major carbon dioxide-emitting regions of the United States; and(D)are sited within, or adjacent to, existing pipeline or other linear infrastructure corridors, in a manner that minimizes environmental disturbance and other siting concerns.(3)Master credit agreements(A)Priority projectsThe Secretary may enter into a master credit agreement for a project that the Secretary determines—(i)will likely be eligible for credit assistance under subsection (b), on obtaining—(I)additional commitments from associated carbon capture projects to use the project; or(II)all necessary permits and approvals; and(ii)is a project of high priority, as determined in accordance with the criteria described in paragraph (2).(B)Adequate funding not availableIf the Secretary fully obligates funding to eligible projects for a fiscal year and adequate funding is not available to fund a Federal credit instrument, a project sponsor (including a unit of State or local government) of an eligible project may elect—(i)(I)to enter into a master credit agreement in lieu of the Federal credit instrument; and(II)to wait to execute a Federal credit instrument until the fiscal year for which additional funds are available to receive credit assistance; or(ii)if the lack of adequate funding is solely with respect to amounts available for the subsidy amount, to pay the subsidy amount to fund the Federal credit instrument.(d)Federal requirements(1)In generalNothing in this subtitle supersedes the applicability of any other requirement under Federal law (including regulations).(2)NEPAFederal credit assistance may only be provided under this subtitle for a project that has received an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(e)Use of American iron, steel, and manufactured goods(1)In generalExcept as provided in paragraph (2), no Federal credit instrument or grant provided under the CIFIA program shall be made available for a project unless all iron, steel, and manufactured goods used in the project are produced in the United States.(2)ExceptionsParagraph (1) shall not apply in any case or category of cases with respect to which the Secretary determines that—(A)the application would be inconsistent with the public interest;(B)iron, steel, or a relevant manufactured good is not produced in the United States in sufficient and reasonably available quantity, or of a satisfactory quality; or(C)the inclusion of iron, steel, or a manufactured good produced in the United States will increase the cost of the overall project by more than 25 percent.(3)WaiversIf the Secretary receives a request for a waiver under this subsection, the Secretary shall—(A)make available to the public a copy of the request, together with any information available to the Secretary concerning the request—(i)on an informal basis; and(ii)by electronic means, including on the official public website of the Department;(B)allow for informal public comment relating to the request for not fewer than 15 days before making a determination with respect to the request; and(C)approve or disapprove the request by not later than the date that is 120 days after the date of receipt of the request.(4)ApplicabilityThis subsection shall be applied in accordance with any applicable obligations of the United States under international agreements.(f)Application processing procedures(1)Notice of complete applicationNot later than 30 days after the date of receipt of an application under this section, the Secretary shall provide to the applicant a written notice describing whether—(A)the application is complete; or(B)additional information or materials are needed to complete the application.(2)Approval or denial of applicationNot later than 60 days after the date of issuance of a written notice under paragraph (1), the Secretary shall provide to the applicant a written notice informing the applicant whether the Secretary has approved or disapproved the application.(g)Development-phase activitiesAny Federal credit instrument provided under the CIFIA program may be used to finance up to 100 percent of the cost of development-phase activities, as described in section 999A(4)(A).999C.Secured loans(a)Agreements(1)In generalSubject to paragraph (2), the Secretary may enter into agreements with 1 or more obligors to make secured loans, the proceeds of which—(A)shall be used—(i)to finance eligible project costs of any project selected under section 999B;(ii)to refinance interim construction financing of eligible project costs of any project selected under section 999B; or(iii)to refinance long-term project obligations or Federal credit instruments, if the refinancing provides additional funding capacity for the completion, enhancement, or expansion of any project that—(I)is selected under section 999B; or(II)otherwise meets the requirements of that section; and(B)may be used in accordance with subsection (b)(7) to pay any fees collected by the Secretary under subparagraph (B) of that subsection. (2)Risk assessmentBefore entering into an agreement under this subsection, the Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate credit subsidy amount for each secured loan, taking into account all relevant factors, including the creditworthiness factors under section 999B(b)(2).(b)Terms and limitations(1)In generalA secured loan under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Secretary determines to be appropriate.(2)Maximum amountThe amount of a secured loan under this section shall not exceed an amount equal to 80 percent of the reasonably anticipated eligible project costs.(3)PaymentA secured loan under this section shall be payable, in whole or in part, from— (A)user fees;(B)payments owing to the obligor under a public-private partnership; or(C)other revenue sources that also secure or fund the project obligations.(4)Interest rate(A)In generalExcept as provided in subparagraph (B), the interest rate on a secured loan under this section shall be not less than the interest rate reflected in the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement.(B)Limited buydowns(i)In generalSubject to clause (iii), the Secretary may lower the interest rate of a secured loan under this section to not lower than the interest rate described in clause (ii), if the interest rate has increased during the period—(I)beginning on, as applicable—(aa)the date on which an application acceptable to the Secretary is submitted for the applicable project; or(bb)the date on which the Secretary entered into a master credit agreement for the applicable project; and(II)ending on the date on which the Secretary executes the Federal credit instrument for the applicable project that is the subject of the secured loan.(ii)Description of interest rateThe interest rate referred to in clause (i) is the interest rate reflected in the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan in effect, as applicable to the project that is the subject of the secured loan, on—(I)the date described in clause (i)(I)(aa); or(II)the date described in clause (i)(I)(bb).(iii)LimitationThe interest rate of a secured loan may not be lowered pursuant to clause (i) by more than 11/2 percentage points (150 basis points).(5)Maturity dateThe final maturity date of the secured loan shall be the earlier of—(A)the date that is 35 years after the date of substantial completion of the project; and(B)if the useful life of the capital asset being financed is of a lesser period, the date that is the end of the useful life of the asset.(6)Nonsubordination(A)In generalExcept as provided in subparagraph (B), the secured loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.(B)Preexisting indenture(i)In generalThe Secretary shall waive the requirement under subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if—(I)the secured loan is rated in the A category or higher; and(II)the secured loan is secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues.(ii)LimitationIf the Secretary waives the nonsubordination requirement under this subparagraph—(I)the maximum credit subsidy amount to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and(II)the obligor shall be responsible for paying the remainder of the subsidy amount, if any.(7)Fees(A)In generalThe Secretary may collect a fee on or after the date of the financial close of a Federal credit instrument under this section in an amount equal to not more than $3,000,000 to cover all or a portion of the costs to the Federal Government of providing the Federal credit instrument.(B)Amendment to add cost of fees to secured loanIf the Secretary collects a fee from an obligor under subparagraph (A) to cover all or a portion of the costs to the Federal Government of providing a secured loan, the obligor and the Secretary may amend the terms of the secured loan to add to the principal of the secured loan an amount equal to the amount of the fee collected by the Secretary. (8)Maximum Federal involvementThe total Federal assistance provided for a project under the CIFIA program, including any grant provided under section 999D, shall not exceed an amount equal to 80 percent of the eligible project costs. (c)Repayment(1)ScheduleThe Secretary shall establish a repayment schedule for each secured loan under this section based on—(A)the projected cash flow from project revenues and other repayment sources; and(B)the useful life of the project.(2)CommencementScheduled loan repayments of principal or interest on a secured loan under this section shall commence not later than 5 years after the date of substantial completion of the project.(3)Deferred payments(A)In generalIf, at any time after the date of substantial completion of a project, the project is unable to generate sufficient revenues in excess of reasonable and necessary operating expenses to pay the scheduled loan repayments of principal and interest on the secured loan, the Secretary may, subject to subparagraph (C), allow the obligor to add unpaid principal and interest to the outstanding balance of the secured loan.(B)InterestAny payment deferred under subparagraph (A) shall—(i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and(ii)be scheduled to be amortized over the remaining term of the loan.(C)Criteria(i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting criteria established by the Secretary.(ii)Repayment standardsThe criteria established pursuant to clause (i) shall include standards for the reasonable prospect of repayment.(4)Prepayment(A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and secured loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the secured loan, without penalty.(B)Use of proceeds of refinancingA secured loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources.(d)Sale of secured loans(1)In generalSubject to paragraph (2), as soon as practicable after substantial completion of a project and after notifying the obligor, the Secretary may sell to another entity or reoffer into the capital markets a secured loan for the project if the Secretary determines that the sale or reoffering can be made on favorable terms.(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change any original term or condition of the secured loan without the written consent of the obligor.(e)Loan guarantees(1)In generalThe Secretary may provide a loan guarantee to a lender in lieu of making a secured loan under this section if the Secretary determines that the budgetary cost of the loan guarantee is substantially the same as, or less than, that of a secured loan.(2)TermsThe terms of a loan guarantee under paragraph (1) shall be consistent with the terms required under this section for a secured loan, except that the rate on the guaranteed loan and any prepayment features shall be negotiated between the obligor and the lender, with the consent of the Secretary.999D.Future growth grants(a)EstablishmentThe Secretary may provide grants to pay a portion of the cost differential, with respect to any projected future increase in demand for carbon dioxide transportation by an infrastructure project described in subsection (b), between—(1)the cost of constructing the infrastructure asset with the capacity to transport an increased flow rate of carbon dioxide, as made practicable under the project; and(2)the cost of constructing the infrastructure asset with the capacity to transport carbon dioxide at the flow rate initially required, based on commitments for the use of the asset.(b)EligibilityTo be eligible to receive a grant under this section, an entity shall—(1)be eligible to receive credit assistance under the CIFIA program;(2)carry out, or propose to carry out, a project for large-capacity, common carrier infrastructure with a probable future increase in demand for carbon dioxide transportation; and(3)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate.(c)Use of fundsA grant provided under this section may be used only to pay the costs of any additional flow rate capacity of a carbon dioxide transportation infrastructure asset that the project sponsor demonstrates to the satisfaction of the Secretary can reasonably be expected to be used during the 20-year period beginning on the date of substantial completion of the project described in subsection (b)(2).(d)Maximum amountThe amount of a grant provided under this section may not exceed an amount equal to 80 percent of the cost of the additional capacity described in subsection (a). 999E.Program administration(a)RequirementThe Secretary shall establish a uniform system to service the Federal credit instruments provided under the CIFIA program.(b)FeesIf funding sufficient to cover the costs of services of expert firms retained pursuant to subsection (d) and all or a portion of the costs to the Federal Government of servicing the Federal credit instruments is not provided in an appropriations Act for a fiscal year, the Secretary, during that fiscal year, may collect fees on or after the date of the financial close of a Federal credit instrument provided under the CIFIA program at a level that is sufficient to cover those costs.(c)Servicer(1)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing the Federal credit instruments.(2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Secretary.(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the Secretary.(d)Assistance from expert firmsThe Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments.(e)Expedited processingThe Secretary shall implement procedures and measures to economize the time and cost involved in obtaining approval and the issuance of credit assistance under the CIFIA program.999F.State and local permitsThe provision of credit assistance under the CIFIA program with respect to a project shall not—(1)relieve any recipient of the assistance of any project obligation to obtain any required State or local permit or approval with respect to the project;(2)limit the right of any unit of State or local government to approve or regulate any rate of return on private equity invested in the project; or(3)otherwise supersede any State or local law (including any regulation) applicable to the construction or operation of the project.999G.RegulationsThe Secretary may promulgate such regulations as the Secretary determines to be appropriate to carry out the CIFIA program.999H.Authorization of appropriations; contract authority(a)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Secretary to carry out this subtitle—(A)$600,000,000 for each of fiscal years 2022 and 2023; and(B)$300,000,000 for each of fiscal years 2024 through 2026.(2)Spending and borrowing authoritySpending and borrowing authority for a fiscal year to enter into Federal credit instruments shall be promptly apportioned to the Secretary on a fiscal-year basis.(3)ReestimatesIf the subsidy amount of a Federal credit instrument is reestimated, the cost increase or decrease of the reestimate shall be borne by, or benefit, the general fund of the Treasury, consistent with section 504(f) of the Congressional Budget Act of 1974 (2 U.S.C. 661c(f)).(4)Administrative costsOf the amounts made available to carry out the CIFIA program, the Secretary may use not more than $9,000,000 (as indexed for United States dollar inflation from the date of enactment of the Energy Infrastructure Act (as measured by the Consumer Price Index)) each fiscal year for the administration of the CIFIA program.(b)Contract authority(1)In generalNotwithstanding any other provision of law, execution of a term sheet by the Secretary of a Federal credit instrument that uses amounts made available under the CIFIA program shall impose on the United States a contractual obligation to fund the Federal credit investment.(2)AvailabilityAmounts made available to carry out the CIFIA program for a fiscal year shall be available for obligation on October 1 of the fiscal year..(b)Technical amendmentsThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended—(1)in the item relating to section 917, by striking Efficiency; (2)by striking the items relating to subtitle J of title IX (relating to ultra-deepwater and unconventional natural gas and other petroleum resources) and inserting the following:Subtitle J—Carbon dioxide transportation infrastructure finance and innovation Sec. 999A. Definitions. Sec. 999B. Determination of eligibility and project selection. Sec. 999C. Secured loans. Sec. 999D. Future growth grants. Sec. 999E. Program administration. Sec. 999F. State and local permits. Sec. 999G. Regulations. Sec. 999H. Authorization of appropriations; contract authority.; and(3)by striking the item relating to section 969B and inserting the following:Sec. 969B. High efficiency turbines..3005.Carbon storage validation and testingSection 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293) is amended—(1)in subsection (a)(1)(B), by striking over a 10-year period;(2)in subsection (b)—(A)in paragraph (1), by striking and demonstration and inserting demonstration, and commercialization; and(B)in paragraph (2)—(i)in subparagraph (G), by striking and at the end;(ii)in subparagraph (H), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(I)evaluating the quantity, location, and timing of geologic carbon storage deployment that may be needed, and developing strategies and resources to enable the deployment.;(3)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; (4)by inserting after subsection (d) the following: (e)Large-scale carbon storage commercialization program(1)In generalThe Secretary shall establish a commercialization program under which the Secretary shall provide funding for the development of new or expanded commercial large-scale carbon sequestration projects and associated carbon dioxide transport infrastructure, including funding for the feasibility, site characterization, permitting, and construction stages of project development.(2)Applications; selection(A)In generalTo be eligible to enter into an agreement with the Secretary for funding under paragraph (1), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate.(B)Application processThe Secretary shall establish an application process that, to the maximum extent practicable—(i)is open to projects at any stage of development described in paragraph (1); and(ii)facilitates expeditious development of projects described in that paragraph.(C)Project selectionIn selecting projects for funding under paragraph (1), the Secretary shall give priority to—(i)projects with substantial carbon dioxide storage capacity; or(ii)projects that will store carbon dioxide from multiple carbon capture facilities.;(5)in subsection (f) (as so redesignated), in paragraph (1), by inserting with respect to the research, development, demonstration program components described in subsections (b) through (d) before give preference; and(6)by striking subsection (h) (as so redesignated) and inserting the following:(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,500,000,000 for the period of fiscal years 2022 through 2026..3006.Secure geologic storage permitting(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Class VI wellThe term Class VI well means a well described in section 144.6(f) of title 40, Code of Federal Regulations (or successor regulations).(b)Authorization of appropriations for geologic sequestration permittingThere is authorized to be appropriated to the Administrator for the permitting of Class VI wells by the Administrator for the injection of carbon dioxide for the purpose of geologic sequestration in accordance with the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and the final rule of the Administrator entitled Federal Requirements Under the Underground Injection Control (UIC) Program for Carbon Dioxide (CO2) Geologic Sequestration (GS) Wells (75 Fed. Reg. 77230 (December 10, 2010)), $5,000,000 for each of fiscal years 2022 through 2026. (c)State permitting program grants(1)EstablishmentThe Administrator shall award grants to States that, pursuant to section 1422 of the Safe Drinking Water Act (42 U.S.C. 300h–1), receive the approval of the Administrator for a State underground injection control program for permitting Class VI wells for the injection of carbon dioxide.(2)Use of fundsA State that receives a grant under paragraph (1) shall use the amounts received under the grant to defray the expenses of the State related to the establishment and operation of a State underground injection control program described in paragraph (1).(3)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $50,000,000 for the period of fiscal years 2022 through 2026.3007.Geologic carbon sequestration on the outer Continental Shelf(a)DefinitionsSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—(1)in the matter preceding subsection (a), by striking When used in this Act— and inserting In this Act:;(2)in each subsection, by inserting a subsection heading, the text of which is comprised of the term defined in the subsection;(3)by striking the semicolon at the end of each subsection (other than subsection (q)) and ; and at the end of subsection (p) and inserting a period; and(4)by adding at the end the following:(r)Carbon dioxide stream(1)In generalThe term carbon dioxide stream means carbon dioxide that—(A)has been captured; and(B)consists overwhelmingly of—(i)carbon dioxide plus incidental associated substances derived from the source material or capture process; and (ii)any substances added to the stream for the purpose of enabling or improving the injection process.(2)ExclusionsThe term carbon dioxide stream does not include additional waste or other matter added to the carbon dioxide stream for the purpose of disposal. (s)Carbon sequestrationThe term carbon sequestration means the act of storing carbon dioxide that has been removed from the atmosphere or captured through physical, chemical, or biological processes that can prevent the carbon dioxide from reaching the atmosphere..(b)Leases, easements, or rights-of-way for energy and related purposesSection 8(p)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)) is amended—(1)in subparagraph (C), by striking or after the semicolon;(2)in subparagraph (D), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(E)provide for, support, or are directly related to the injection of a carbon dioxide stream into sub-seabed geologic formations for the purpose of long-term carbon sequestration..(c)ClarificationA carbon dioxide stream injected for the purpose of carbon sequestration under subparagraph (E) of section 8(p)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)) shall not be considered to be material (as defined in section 3 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1402)) for purposes of that Act (33 U.S.C. 1401 et seq.).(d)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate regulations to carry out the amendments made by this section.3008.Carbon removal(a)In generalSection 969D of the Energy Policy Act of 2005 (42 U.S.C. 16298d) is amended—(1)by redesignating subsection (j) as subsection (k); and(2)by inserting after subsection (i) the following:(j)Regional direct air capture hubs(1)DefinitionsIn this subsection:(A)Eligible projectThe term eligible project means a direct air capture project or a component project of a regional direct air capture hub. (B)Regional direct air capture hubThe term regional direct air capture hub means a network of direct air capture projects, potential carbon dioxide utilization off-takers, connective carbon dioxide transport infrastructure, subsurface resources, and sequestration infrastructure located within a region.(2)Establishment of program(A)In generalThe Secretary shall establish a program under which the Secretary shall provide funding for eligible projects that contribute to the development of 4 regional direct air capture hubs described in subparagraph (B).(B)Regional direct air capture hubsEach of the 4 regional direct air capture hubs developed under the program under subparagraph (A) shall be a regional direct air capture hub that—(i)facilitates the deployment of direct air capture projects;(ii)has the capacity to capture and sequester, utilize, or sequester and utilize at least 1,000,000 metric tons of carbon dioxide from the atmosphere annually from a single unit or multiple interconnected units;(iii)demonstrates the capture, processing, delivery, and sequestration or end-use of captured carbon; and(iv)could be developed into a regional or interregional carbon network to facilitate sequestration or carbon utilization.(3)Selection of projects(A)Solicitation of proposals(i)In generalNot later than 180 days after the date of enactment of the Energy Infrastructure Act, the Secretary shall solicit applications for funding for eligible projects.(ii)Additional solicitationsThe Secretary shall solicit applications for funding for eligible projects on a recurring basis after the first round of applications is received under clause (i) until all amounts appropriated to carry out this subsection are expended.(B)Selection of projects for the development of regional direct air capture hubsNot later than 3 years after the date of the deadline for the submission of proposals under subparagraph (A)(i), the Secretary shall select eligible projects described in paragraph (2)(A).(C)CriteriaThe Secretary shall select eligible projects under subparagraph (B) using the following criteria:(i)Carbon intensity of local industryTo the maximum extent practicable, each eligible project shall be located in a region with—(I)existing carbon-intensive fuel production or industrial capacity; or(II)carbon-intensive fuel production or industrial capacity that has retired or closed in the preceding 10 years.(ii)Geographic diversityTo the maximum extent practicable, eligible projects shall contribute to the development of regional direct air capture hubs located in different regions of the United States.(iii)Carbon potentialTo the maximum extent practicable, eligible projects shall contribute to the development of regional direct air capture hubs located in regions with high potential for carbon sequestration or utilization.(iv)Hubs in fossil-producing regionsTo the maximum extent practicable, eligible projects shall contribute to the development of at least 2 regional direct air capture hubs located in economically distressed communities in the regions of the United States with high levels of coal, oil, or natural gas resources.(v)ScalabilityThe Secretary shall give priority to eligible projects that, as compared to other eligible projects, will contribute to the development of regional direct air capture hubs with larger initial capacity, greater potential for expansion, and lower levelized cost per ton of carbon dioxide removed from the atmosphere.(vi)EmploymentThe Secretary shall give priority to eligible projects that are likely to create opportunities for skilled training and long-term employment to the greatest number of residents of the region.(vii)Additional criteriaThe Secretary may take into consideration other criteria that, in the judgment of the Secretary, are necessary or appropriate to carry out this subsection.(D)CoordinationTo the maximum extent practicable, in carrying out the program under this subsection, the Secretary shall take into account and coordinate with activities of the carbon capture technology program established under section 962(b)(1), the carbon storage validation and testing program established under section 963(b)(1), and the CIFIA program established under section 999B(a) such that funding from each of the programs is leveraged to contribute toward the development of integrated regional and interregional carbon capture, removal, transport, sequestration, and utilization networks.(E)Funding of eligible projectsThe Secretary may make grants to, or enter into cooperative agreements or contracts with, each eligible project selected under subparagraph (B) to accelerate commercialization of, and demonstrate the removal, processing, transport, sequestration, and utilization of, carbon dioxide captured from the atmosphere.(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $3,500,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended..BHydrogen research and development3101.Findings; purpose(a)FindingsCongress finds that—(1)hydrogen plays a critical part in the comprehensive energy portfolio of the United States;(2)the use of the hydrogen resources of the United States—(A)promotes energy security and resilience; and(B)provides economic value and environmental benefits for diverse applications across multiple sectors of the economy; and(3)hydrogen can be produced from a variety of domestically available clean energy sources, including—(A)renewable energy resources, including biomass; (B)fossil fuels with carbon capture, utilization, and storage; and(C)nuclear power. (b)PurposeThe purpose of this subtitle is to accelerate research, development, demonstration, and deployment of hydrogen from clean energy sources by—(1)providing a statutory definition for the term clean hydrogen;(2)establishing a clean hydrogen strategy and roadmap for the United States; (3)establishing a clearing house for clean hydrogen program information at the National Energy Technology Laboratory;(4)developing a robust clean hydrogen supply chain and workforce by prioritizing clean hydrogen demonstration projects in major shale gas regions;(5)establishing regional clean hydrogen hubs; and(6)authorizing appropriations to carry out the Department of Energy Hydrogen Program Plan, dated November 2020, developed pursuant to title VIII of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.). 3102.Definitions Section 803 of the Energy Policy Act of 2005 (42 U.S.C. 16152) is amended— (1)in paragraph (5), by striking the paragraph designation and heading and all that follows through when in the matter preceding subparagraph (A) and inserting the following:(5)Portable; storageThe terms portable and storage, when;(2)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively; and(3)by inserting before paragraph (2) (as so redesignated) the following:(1)Clean hydrogen; hydrogenThe terms clean hydrogen and hydrogen mean hydrogen produced in compliance with the greenhouse gas emissions standard established under section 822(a), including production from any fuel source..3103.Clean hydrogen research and development program(a)In generalSection 805 of the Energy Policy Act of 2005 (42 U.S. 16154) is amended—(1)in the section heading, by striking Programs and inserting Clean hydrogen research and development program;(2)in subsection (a)—(A)by striking research and development program and inserting crosscutting research and development program (referred to in this section as the program); and(B)by inserting processing, after production,;(3)by striking subsection (b) and inserting the following:(b)GoalsThe goals of the program shall be—(1)to advance research and development to demonstrate and commercialize the use of clean hydrogen in the transportation, utility, industrial, commercial, and residential sectors; and(2)to demonstrate a standard of clean hydrogen production in the transportation, utility, industrial, commercial, and residential sectors by 2040.;(4)in subsection (c)(3), by striking renewable fuels and biofuels and inserting fossil fuels with carbon capture, utilization, and sequestration, renewable fuels, biofuels, and nuclear energy; (5)by striking subsection (e) and inserting the following:(e)ActivitiesIn carrying out the program, the Secretary, in partnership with the private sector, shall conduct activities to advance and support—(1)the establishment of a series of technology cost goals oriented toward achieving the standard of clean hydrogen production developed under section 822(a); (2)the production of clean hydrogen from diverse energy sources, including—(A)fossil fuels with carbon capture, utilization, and sequestration;(B)hydrogen-carrier fuels (including ethanol and methanol);(C)renewable energy resources, including biomass; (D)nuclear energy; and(E)any other methods the Secretary determines to be appropriate; (3)the use of clean hydrogen for commercial, industrial, and residential electric power generation;(4)the use of clean hydrogen in industrial applications, including steelmaking, cement, chemical feedstocks, and process heat;(5)the use of clean hydrogen for use as a fuel source for both residential and commercial comfort heating and hot water requirements;(6)the safe and efficient delivery of hydrogen or hydrogen-carrier fuels, including—(A)transmission by pipelines, including retrofitting the existing natural gas transportation infrastructure system to enable a transition to transport and deliver increasing levels of clean hydrogen, clean hydrogen blends, or clean hydrogen carriers;(B)tanks and other distribution methods; and(C)convenient and economic refueling of vehicles, locomotives, maritime vessels, or planes—(i)at central refueling stations; or(ii)through distributed onsite generation;(7)advanced vehicle, locomotive, maritime vessel, or plane technologies, including—(A)engine and emission control systems;(B)energy storage, electric propulsion, and hybrid systems;(C)automotive, locomotive, maritime vessel, or plane materials; and(D)other advanced vehicle, locomotive, maritime vessel, or plane technologies;(8)storage of hydrogen or hydrogen-carrier fuels, including the development of materials for safe and economic storage in gaseous, liquid, or solid form;(9)the development of safe, durable, affordable, and efficient fuel cells, including fuel-flexible fuel cell power systems, improved manufacturing processes, high-temperature membranes, cost-effective fuel processing for natural gas, fuel cell stack and system reliability, low-temperature operation, and cold start capability;(10)the ability of domestic clean hydrogen equipment manufacturers to manufacture commercially available competitive technologies in the United States; (11)the use of clean hydrogen in the transportation sector, including in light-, medium-, and heavy-duty vehicles, rail transport, aviation, and maritime applications; and(12)in coordination with relevant agencies, the development of appropriate, uniform codes and standards for the safe and consistent deployment and commercialization of clean hydrogen production, processing, delivery, and end-use technologies.; and(6)by adding at the end the following:(j)TargetsNot later than 180 days after the date of enactment of the Energy Infrastructure Act, the Secretary shall establish targets for the program to address near-term (up to 2 years), mid-term (up to 7 years), and long-term (up to 15 years) challenges to the advancement of clean hydrogen systems and technologies..(b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 599) is amended by striking the item relating to section 805 and inserting the following: Sec. 805. Clean hydrogen research and development program..3104.Additional clean hydrogen programsTitle VIII of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.) is amended—(1)by redesignating sections 813 through 816 as sections 818 through 821, respectively; and(2)by inserting after section 812 the following:813.Regional clean hydrogen hubs(a)Definition of regional clean hydrogen hubIn this section, the term regional clean hydrogen hub means a network of clean hydrogen producers, potential clean hydrogen consumers, and connective infrastructure located in close proximity.(b)Establishment of programThe Secretary shall establish a program to support the development of at least 4 regional clean hydrogen hubs that—(1)demonstrably aid the achievement of the clean hydrogen production standard developed under section 822(a); (2)demonstrate the production, processing, delivery, storage, and end-use of clean hydrogen; and (3)can be developed into a national clean hydrogen network to facilitate a clean hydrogen economy. (c)Selection of regional clean hydrogen hubs(1)Solicitation of proposalsNot later than 180 days after the date of enactment of the Energy Infrastructure Act, the Secretary shall solicit proposals for regional clean hydrogen hubs.(2)Selection of hubsNot later than 1 year after the deadline for the submission of proposals under paragraph (1), the Secretary shall select at least 4 regional clean hydrogen hubs to be developed under subsection (b).(3)CriteriaThe Secretary shall select regional clean hydrogen hubs under paragraph (2) using the following criteria:(A)Feedstock diversityTo the maximum extent practicable—(i)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from fossil fuels;(ii)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from renewable energy; and(iii)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from nuclear energy.(B)End-use diversityTo the maximum extent practicable—(i)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the electric power generation sector;(ii)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the industrial sector;(iii)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the residential and commercial heating sector; and(iv)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the transportation sector. (C)Geographic diversityTo the maximum extent practicable, each regional clean hydrogen hub—(i)shall be located in a different region of the United States; and(ii)shall use energy resources that are abundant in that region.(D)Hubs in natural gas-producing regionsTo the maximum extent practicable, at least 2 regional clean hydrogen hubs shall be located in the regions of the United States with the greatest natural gas resources. (E)EmploymentThe Secretary shall give priority to regional clean hydrogen hubs that are likely to create opportunities for skilled training and long-term employment to the greatest number of residents of the region.(F)Additional criteriaThe Secretary may take into consideration other criteria that, in the judgment of the Secretary, are necessary or appropriate to carry out this title(4)Funding of regional clean hydrogen hubsThe Secretary may make grants to each regional clean hydrogen hub selected under paragraph (2) to accelerate commercialization of, and demonstrate the production, processing, delivery, storage, and end-use of, clean hydrogen.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $8,000,000,000 for the period of fiscal years 2022 through 2026.814.National clean hydrogen strategy and roadmap(a)Development(1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary, in consultation with the heads of relevant offices of the Department, shall develop a technologically and economically feasible national strategy and roadmap to facilitate widescale production, processing, delivery, storage, and use of clean hydrogen.(2)InclusionsThe national clean hydrogen strategy and roadmap developed under paragraph (1) shall focus on—(A)establishing a standard of hydrogen production that achieves the standard developed under section 822(a), including interim goals towards meeting that standard; (B)(i)clean hydrogen production and use from natural gas, coal, renewable energy sources, nuclear energy, and biomass; and(ii)identifying potential barriers, pathways, and opportunities, including Federal policy needs, to transition to a clean hydrogen economy;(C)identifying—(i)economic opportunities for the production, processing, transport, storage, and use of clean hydrogen that exist in the major shale natural gas-producing regions of the United States;(ii)economic opportunities for the production, processing, transport, storage, and use of clean hydrogen that exist for merchant nuclear power plants operating in deregulated markets; and (iii)environmental risks associated with potential deployment of clean hydrogen technologies in those regions, and ways to mitigate those risks;(D)approaches, including substrategies, that reflect geographic diversity across the country, to advance clean hydrogen based on resources, industry sectors, environmental benefits, and economic impacts in regional economies;(E)identifying opportunities to use, and barriers to using, existing infrastructure, including all components of the natural gas infrastructure system, the carbon dioxide pipeline infrastructure system, end-use local distribution networks, end-use power generators, LNG terminals, industrial users of natural gas, and residential and commercial consumers of natural gas, for clean hydrogen deployment;(F)identifying the needs for and barriers and pathways to developing clean hydrogen hubs (including, where appropriate, clean hydrogen hubs coupled with carbon capture, utilization, and storage hubs) that—(i)are regionally dispersed across the United States and can leverage natural gas to the maximum extent practicable;(ii)can demonstrate the efficient production, processing, delivery, and use of clean hydrogen;(iii)include transportation corridors and modes of transportation, including transportation of clean hydrogen by pipeline and rail and through ports; and(iv)where appropriate, could serve as joint clean hydrogen and carbon capture, utilization, and storage hubs;(G)prioritizing activities that improve the ability of the Department to develop tools to model, analyze, and optimize single-input, multiple-output integrated hybrid energy systems and multiple-input, multiple-output integrated hybrid energy systems that maximize efficiency in providing hydrogen, high-value heat, electricity, and chemical synthesis services;(H)identifying the appropriate points of interaction between and among Federal agencies involved in the production, processing, delivery, storage, and use of clean hydrogen and clarifying the responsibilities of those Federal agencies, and potential regulatory obstacles and recommendations for modifications, in order to support the deployment of clean hydrogen; and(I)identifying geographic zones or regions in which clean hydrogen technologies could efficiently and economically be introduced in order to transition existing infrastructure to rely on clean hydrogen, in support of decarbonizing all relevant sectors of the economy.(b)Reports to Congress(1)In generalNot later than 180 days after the date of enactment of the Energy Infrastructure Act, the Secretary shall submit to Congress the clean hydrogen strategy and roadmap developed under subsection (a).(2)UpdatesThe Secretary shall submit to Congress updates to the clean hydrogen strategy and roadmap under paragraph (1) not less frequently than once every 3 years after the date on which the Secretary initially submits the report and roadmap.815.Clean hydrogen manufacturing and recycling(a)Clean hydrogen manufacturing initiative(1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary shall award multiyear grants to, and enter into contracts, cooperative agreements, or any other agreements authorized under this Act or other Federal law with, eligible entities (as determined by the Secretary) for research, development, and demonstration projects to advance new clean hydrogen production, processing, delivery, storage, and use equipment manufacturing technologies and techniques.(2)PriorityIn awarding grants or entering into contracts, cooperative agreements, or other agreements under paragraph (1), the Secretary, to the maximum extent practicable, shall give priority to clean hydrogen equipment manufacturing projects that—(A)increase efficiency and cost-effectiveness in—(i)the manufacturing process; and(ii)the use of resources, including existing energy infrastructure;(B)support domestic supply chains for materials and components;(C)identify and incorporate nonhazardous alternative materials for components and devices;(D)operate in partnership with tribal energy development organizations, Indian Tribes, Tribal organizations, Native Hawaiian community-based organizations, or territories or freely associated States; or(E)are located in economically distressed areas of the major natural gas-producing regions of the United States.(3)EvaluationNot later than 3 years after the date of enactment of the Energy Infrastructure Act, and not less frequently than once every 4 years thereafter, the Secretary shall conduct, and make available to the public and the relevant committees of Congress, an independent review of the progress of the projects carried out through grants awarded, or contracts, cooperative agreements, or other agreements entered into, under paragraph (1).(b)Clean hydrogen technology recycling research, development, and demonstration program(1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary shall award multiyear grants to, and enter into contracts, cooperative agreements, or any other agreements authorized under this Act or other Federal law with, eligible entities for research, development, and demonstration projects to create innovative and practical approaches to increase the reuse and recycling of clean hydrogen technologies, including by—(A)increasing the efficiency and cost-effectiveness of the recovery of raw materials from clean hydrogen technology components and systems, including enabling technologies such as electrolyzers and fuel cells;(B)minimizing environmental impacts from the recovery and disposal processes;(C)addressing any barriers to the research, development, demonstration, and commercialization of technologies and processes for the disassembly and recycling of devices used for clean hydrogen production, processing, delivery, storage, and use;(D)developing alternative materials, designs, manufacturing processes, and other aspects of clean hydrogen technologies;(E)developing alternative disassembly and resource recovery processes that enable efficient, cost-effective, and environmentally responsible disassembly of, and resource recovery from, clean hydrogen technologies; and(F)developing strategies to increase consumer acceptance of, and participation in, the recycling of fuel cells.(2)Dissemination of resultsThe Secretary shall make available to the public and the relevant committees of Congress the results of the projects carried out through grants awarded, or contracts, cooperative agreements, or other agreements entered into, under paragraph (1), including any educational and outreach materials developed by the projects.(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000,000 for the period of fiscal years 2022 through 2026.816.Clean hydrogen electrolysis program(a)DefinitionsIn this section:(1)ElectrolysisThe term electrolysis means a process that uses electricity to split water into hydrogen and oxygen.(2)ElectrolyzerThe term electrolyzer means a system that produces hydrogen using electrolysis.(3)ProgramThe term program means the program established under subsection (b).(b)EstablishmentNot later than 90 days after the date of enactment of the Energy Infrastructure Act, the Secretary shall establish a research, development, demonstration, commercialization, and deployment program for purposes of commercialization to improve the efficiency, increase the durability, and reduce the cost of producing clean hydrogen using electrolyzers.(c)GoalsThe goals of the program are—(1)to reduce the cost of hydrogen produced using electrolyzers to less than $2 per kilogram of hydrogen by 2026; and(2)any other goals the Secretary determines are appropriate.(d)Demonstration projectsIn carrying out the program, the Secretary shall fund demonstration projects—(1)to demonstrate technologies that produce clean hydrogen using electrolyzers; and(2)to validate information on the cost, efficiency, durability, and feasibility of commercial deployment of the technologies described in paragraph (1).(e)FocusThe program shall focus on research relating to, and the development, demonstration, and deployment of—(1)low-temperature electrolyzers, including liquid-alkaline electrolyzers, membrane-based electrolyzers, and other advanced electrolyzers, capable of converting intermittent sources of electric power to clean hydrogen with enhanced efficiency and durability;(2)high-temperature electrolyzers that combine electricity and heat to improve the efficiency of clean hydrogen production;(3)advanced reversible fuel cells that combine the functionality of an electrolyzer and a fuel cell;(4)new highly active, selective, and durable electrolyzer catalysts and electro-catalysts that—(A)greatly reduce or eliminate the need for platinum group metals; and(B)enable electrolysis of complex mixtures with impurities, including seawater;(5)modular electrolyzers for distributed energy systems and the bulk-power system (as defined in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)));(6)low-cost membranes or electrolytes and separation materials that are durable in the presence of impurities or seawater;(7)improved component design and material integration, including with respect to electrodes, porous transport layers and bipolar plates, and balance-of-system components, to allow for scale-up and domestic manufacturing of electrolyzers at a high volume;(8)clean hydrogen storage technologies;(9)technologies that integrate hydrogen production with—(A)clean hydrogen compression and drying technologies;(B)clean hydrogen storage; and(C)transportation or stationary systems; and(10)integrated systems that combine hydrogen production with renewable power or nuclear power generation technologies, including hybrid systems with hydrogen storage.(f)Grants, contracts, cooperative agreements(1)GrantsIn carrying out the program, the Secretary shall award grants, on a competitive basis, to eligible entities for projects that the Secretary determines would provide the greatest progress toward achieving the goal of the program described in subsection (c).(2)Contracts and cooperative agreementsIn carrying out the program, the Secretary may enter into contracts and cooperative agreements with eligible entities and Federal agencies for projects that the Secretary determines would further the purpose of the program described in subsection (b).(3)Eligibility; applications(A)In generalThe eligibility of an entity to receive a grant under paragraph (1), to enter into a contract or cooperative agreement under paragraph (2), or to receive funding for a demonstration project under subsection (d) shall be determined by the Secretary. (B)ApplicationsAn eligible entity desiring to receive a grant under paragraph (1), to enter into a contract or cooperative agreement under paragraph (2), or to receive funding for a demonstration project under subsection (d) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $1,000,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.817.Laboratory management(a)In generalThe National Energy Technology Laboratory, the Idaho National Laboratory, and the National Renewable Energy Laboratory shall continue to work in a crosscutting manner to carry out the programs established under sections 813 and 815.(b)Coordination; clearinghouseIn carrying out subsection (a), the National Energy Technology Laboratory shall—(1)coordinate with—(A)the Idaho National Laboratory, the National Renewable Energy Laboratory, and other National Laboratories in a cross-cutting manner; (B)institutions of higher education;(C)research institutes;(D)industrial researchers; and (E)international researchers; and(2)act as a clearinghouse to collect information from, and distribute information to, the National Laboratories and other entities described in subparagraphs (B) through (E) of paragraph (1)..3105.Clean hydrogen production qualifications(a)In generalThe Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.) (as amended by section 3104(1)) is amended by adding at the end the following:822.Clean hydrogen production qualifications(a)In generalNot later than 180 days after the date of enactment of the Energy Infrastructure Act, the Secretary, in consultation with the Administrator of the Environmental Protection Agency and after taking into account input from industry and other stakeholders, as determined by the Secretary, shall develop an initial standard for the carbon intensity of clean hydrogen production that shall apply to activities carried out under this title. (b)Requirements(1)In generalThe standard developed under subsection (a) shall—(A)support clean hydrogen production from each source described in section 805(e)(2);(B)define the term clean hydrogen to mean hydrogen produced with a carbon intensity equal to or less than 2 kilograms of carbon dioxide-equivalent produced at the site of production per kilogram of hydrogen produced; and(C)take into consideration technological and economic feasibility.(2)AdjustmentNot later than the date that is 5 years after the date on which the Secretary develops the standard under subsection (a), the Secretary, in consultation with the Administrator of the Environmental Protection Agency and after taking into account input from industry and other stakeholders, as determined by the Secretary, shall—(A)determine whether the definition of clean hydrogen required under paragraph (1)(B) should be adjusted below the standard described in that paragraph; and(B)if the Secretary determines the adjustment described in subparagraph (A) is appropriate, carry out the adjustment. (c)ApplicationThe standard developed under subsection (a) shall apply to clean hydrogen production from renewable, fossil fuel with carbon capture, utilization, and sequestration technologies, nuclear, and other fuel sources using any applicable production technology..(b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 599) is amended by striking the items relating to sections 813 through 816 and inserting the following: Sec. 813. Regional clean hydrogen hubs. Sec. 814. National clean hydrogen strategy and roadmap. Sec. 815. Clean hydrogen manufacturing and recycling. Sec. 816. Clean hydrogen electrolysis program. Sec. 817. Laboratory management.Sec. 818. Technology transferSec. 819. Miscellaneous provisions. Sec. 820. Cost sharing. Sec. 821. Savings clause. Sec. 822. Clean hydrogen production qualifications..CNuclear energy infrastructure3201.Infrastructure planning for micro and small modular nuclear reactors(a)DefinitionsIn this section:(1)Advanced nuclear reactor The term advanced nuclear reactor has the meaning given the term in section 951(b) of the Energy Policy Act of 2005 (42 U.S.C. 16271(b)).(2)Isolated communityThe term isolated community has the meaning given the term in section 8011(a) of the Energy Act of 2020 (42 U.S.C. 17392(a)).(3)Micro-reactorThe term micro-reactor means an advanced nuclear reactor that has an electric power production capacity that is not greater than 50 megawatts.(4)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (5)Small modular reactorThe term small modular reactor means an advanced nuclear reactor—(A)with a rated capacity of less than 300 electrical megawatts; and(B)that can be constructed and operated in combination with similar reactors at a single site.(b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Energy and Commerce and Science, Space, and Technology of the House of Representatives a report that describes how the Department could enhance energy resilience and reduce carbon emissions with the use of micro-reactors and small modular reactors.(c)ElementsThe report required by subsection (b) shall address the following:(1)An evaluation by the Department of current resilience and carbon reduction requirements for energy for facilities of the Department to determine whether changes are needed to address—(A)the need to provide uninterrupted power to facilities of the Department for at least 3 days during power grid failures;(B)the need for protection against cyber threats and electromagnetic pulses; and(C)resilience to extreme natural events, including earthquakes, volcanic activity, tornados, hurricanes, floods, tsunamis, lahars, landslides, seiches, a large quantity of snowfall, and very low or high temperatures. (2)A strategy of the Department for using nuclear energy to meet resilience and carbon reduction goals of facilities of the Department.(3)A strategy to partner with private industry to develop and deploy micro-reactors and small modular reactors to remote communities in order to replace diesel generation and other fossil fuels.(4)An assessment by the Department of the value associated with enhancing the resilience of a facility of the Department by transitioning to power from micro-reactors and small modular reactors and to co-located nuclear facilities with the capability to provide dedicated power to the facility of the Department during a grid outage or failure.(5)The plans of the Department—(A)for deploying a micro-reactor and a small modular reactor to produce energy for use by a facility of the Department in the United States by 2026;(B)for deploying a small modular reactor to produce energy for use by a facility of the Department in the United States by 2029; and(C)to include micro-reactors and small modular reactors in the planning for meeting future facility energy needs.(d)Financial and technical assistance for siting micro-reactors, small modular reactors, and advanced nuclear reactors(1)In generalThe Secretary shall offer financial and technical assistance to entities to conduct feasibility studies for the purpose of identifying suitable locations for the deployment of micro-reactors, small modular reactors, and advanced nuclear reactors in isolated communities. (2)RequirementPrior to providing financial and technical assistance under paragraph (1), the Secretary shall conduct robust community engagement and outreach for the purpose of identifying levels of interest in isolated communities.(3)LimitationThe Secretary shall not disburse more than 50 percent of the amounts available for financial assistance under this subsection to the National Laboratories. 3202.Property interests relating to certain projects and protection of information relating to certain agreements(a)Property interests relating to federally funded advanced nuclear reactor projects(1)DefinitionsIn this section:(A)Advanced nuclear reactorThe term advanced nuclear reactor has the meaning given the term in section 951(b) of the Energy Policy Act of 2005 (42 U.S.C. 16271(b)).(B)Property interest(i)In generalExcept as provided in clause (ii), the term property interest means any interest in real property or personal property (as those terms are defined in section 200.1 of title 2, Code of Federal Regulations (as in effect on the date of enactment of this Act)).(ii)ExclusionThe term property interest does not include any interest in intellectual property developed using funding provided under a project described in paragraph (3).(2)Assignment of property interestsThe Secretary may assign to any entity, including the United States, fee title or any other property interest acquired by the Secretary under an agreement entered into with respect to a project described in paragraph (3).(3)Project describedA project referred to in paragraph (2) is—(A)a project for which funding is provided pursuant to the funding opportunity announcement of the Department numbered DE–FOA–0002271, including any project for which funding has been provided pursuant to that announcement as of the date of enactment of this Act;(B)any other project for which funding is provided using amounts made available for the Advanced Reactor Demonstration Program of the Department under the heading Nuclear Energy under the heading ENERGY PROGRAMS in title III of division C of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2670);(C)any other project for which Federal funding is provided under the Advanced Reactor Demonstration Program of the Department; or(D)a project—(i)relating to advanced nuclear reactors; and(ii)for which Federal funding is provided under a program focused on development and demonstration. (4)Retroactive vestingThe vesting of fee title or any other property interest assigned under paragraph (2) shall be retroactive to the date on which the applicable project first received Federal funding as described in any of subparagraphs (A) through (D) of paragraph (3).(b)Considerations in cooperative research and development agreements(1)In generalSection 12(c)(7)(B) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(c)(7)(B)) is amended—(A)by inserting (i) after (B);(B)in clause (i), as so designated, by striking The director and inserting Subject to clause (ii), the director; and(C)by adding at the end the following:(II)The agency may authorize the director to provide appropriate protections against dissemination described in clause (i) for a total period of not more than 30 years if the agency determines that the nature of the information protected against dissemination, including nuclear technology, could reasonably require an extended period of that protection to reach commercialization..(2)Applicability(A)DefinitionIn this subsection, the term cooperative research and development agreement has the meaning given the term in section 12(d) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(d)).(B)Retroactive effectClause (ii) of section 12(c)(7)(B) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(c)(7)(B)), as added by subsection (a) of this section, shall apply with respect to any cooperative research and development agreement that is in effect as of the day before the date of enactment of this Act.(c)Department of Energy contractsSection 646(g)(5) of the Department of Energy Organization Act (42 U.S.C. 7256(g)(5)) is amended—(1)by striking (5) The Secretary and inserting the following:(5)Protection from disclosure(A)In generalThe Secretary; and(2)in subparagraph (A) (as so designated)—(A)by striking , for up to 5 years after the date on which the information is developed,; and(B)by striking agency. and inserting the following: “agency—(i)for up to 5 years after the date on which the information is developed; or(ii)for up to 30 years after the date on which the information is developed, if the Secretary determines that the nature of the technology under the transaction, including nuclear technology, could reasonably require an extended period of protection from disclosure to reach commercialization.(B)Extension during termThe Secretary may extend the period of protection from disclosure during the term of any transaction described in subparagraph (A) in accordance with that subparagraph..3203.Civil nuclear credit program(a)DefinitionsIn this section:(1)Certified nuclear reactorThe term certified nuclear reactor means a nuclear reactor that—(A)competes in a competitive electricity market; and(B)is certified under subsection (c)(2)(A)(i) to submit a sealed bid in accordance with subsection (d).(2)CreditThe term credit means a credit allocated to a certified nuclear reactor under subsection (e)(2).(b)Establishment of programThe Secretary shall establish a civil nuclear credit program—(1)to evaluate nuclear reactors that are projected to cease operations due to economic factors; and(2)to allocate credits to certified nuclear reactors that are selected under paragraph (1)(B) of subsection (e) to receive credits under paragraph (2) of that subsection.(c)Certification(1)Application(A)In generalIn order to be certified under paragraph (2)(A)(i), the owner or operator of a nuclear reactor that is projected to cease operations due to economic factors shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate, including—(i)information on the operating costs necessary to make the determination described in paragraph (2)(A)(ii)(I), including—(I)the average projected annual operating loss in dollars per megawatt-hour, inclusive of the cost of operational and market risks, expected to be incurred by the nuclear reactor over the 4-year period for which credits would be allocated; (II)any private or publicly available data with respect to current or projected bulk power market prices;(III)out-of-market revenue streams;(IV)operations and maintenance costs;(V)capital costs, including fuel; and(VI)operational and market risks;(ii)an estimate of the potential incremental air pollutants that would result if the nuclear reactor were to cease operations;(iii)known information on the source of produced uranium and the location where the uranium is converted, enriched, and fabricated into fuel assemblies for the nuclear reactor for the 4-year period for which credits would be allocated; and(iv)a detailed plan to sustain operations at the conclusion of the applicable 4-year period for which credits would be allocated—(I)without receiving additional credits; or(II)with the receipt of additional credits of a lower amount than the credits allocated during that 4-year credit period.(B)TimelineThe Secretary shall accept applications described in subparagraph (A)—(i)until the date that is 120 days after the date of enactment of this Act; and(ii)not less frequently than every year thereafter.(C)Payments from State programs(i)In generalThe owner or operator of a nuclear reactor that receives a payment from a State zero-emission credit, a State clean energy contract, or any other State program with respect to that nuclear reactor shall be eligible to submit an application under subparagraph (A) with respect to that nuclear reactor during any application period beginning after the 120-day period beginning on the date of enactment of this Act.(ii)RequirementAn application submitted by an owner or operator described in clause (i) with respect to a nuclear reactor described in that clause shall include all projected payments from State programs in determining the average projected annual operating loss described in subparagraph (A)(i)(I), unless the credits allocated to the nuclear reactor pursuant to that application will be used to reduce those payments. (2)Determination to certify(A)Determination(i)In generalNot later than 60 days after the applicable date under subparagraph (B) of paragraph (1), the Secretary shall determine whether to certify, in accordance with clauses (ii) and (iii), each nuclear reactor for which an application is submitted under subparagraph (A) of that paragraph.(ii)Minimum requirementsTo the maximum extent practicable, the Secretary shall only certify a nuclear reactor under clause (i) if—(I)after considering the information submitted under paragraph (1)(A)(i), the Secretary determines that the nuclear reactor is projected to cease operations due to economic factors;(II)after considering the estimate submitted under paragraph (1)(A)(ii), the Secretary determines that pollutants would increase if the nuclear reactor were to cease operations and be replaced with other types of power generation; and (III)the Nuclear Regulatory Commission has reasonable assurance that the nuclear reactor—(aa)will continue to be operated in accordance with the current licensing basis (as defined in section 54.3 of title 10, Code of Federal Regulations (or successor regulations) of the nuclear reactor; and (bb)poses no significant safety hazards. (iii)PriorityIn determining whether to certify a nuclear reactor under clause (i), the Secretary shall give priority to a nuclear reactor that uses, to the maximum extent available, uranium that is produced, converted, enriched, and fabricated into fuel assemblies in the United States.(B)NoticeFor each application received under paragraph (1)(A), the Secretary shall provide to the applicable owner or operator, as applicable—(i)a notice of the certification of the applicable nuclear reactor; or(ii)a notice that describes the reasons why the certification of the applicable nuclear reactor was denied.(d)Bidding process(1)In generalSubject to paragraph (2), the Secretary shall establish a deadline by which each certified nuclear reactor shall submit to the Secretary a sealed bid that—(A)describes the price per megawatt-hour of the credits desired by the certified nuclear reactor, which shall not exceed the average projected annual operating loss described in subsection (c)(1)(A)(i)(I); and(B)includes a commitment, subject to the receipt of credits, to provide a specific number of megawatt-hours of generation during the 4-year period for which credits would be allocated.(2)RequirementThe deadline established under paragraph (1) shall be not later than 30 days after the first date on which the Secretary has made the determination described in paragraph (2)(A)(i) of subsection (c) with respect to each application submitted under paragraph (1)(A) of that subsection.(e)Allocation(1)AuctionNotwithstanding section 169 of the Atomic Energy Act of 1954 (42 U.S.C. 2209), the Secretary shall—(A)in consultation with the heads of applicable Federal agencies, establish a process for evaluating bids submitted under subsection (d)(1) through an auction process; and(B)select certified nuclear reactors to be allocated credits.(2)CreditsSubject to subsection (f)(2), on selection under paragraph (1), a certified nuclear reactor shall be allocated credits for a 4-year period beginning on the date of the selection.(3)RequirementTo the maximum extent practicable, the Secretary shall use the amounts made available for credits under this section to allocate credits to as many certified nuclear reactors as possible.(f)Renewal(1)In generalThe owner or operator of a certified nuclear reactor may seek to recertify the nuclear reactor in accordance with this section.(2)LimitationNotwithstanding any other provision of this section, the Secretary may not allocate any credits after September 30, 2031.(g)Additional requirements(1)AuditDuring the 4-year period beginning on the date on which a certified nuclear reactor first receives a credit, the Secretary shall periodically audit the certified nuclear reactor.(2)RecaptureThe Secretary shall, by regulation, provide for the recapture of the allocation of any credit to a certified nuclear reactor that, during the period described in paragraph (1)—(A)terminates operations; or(B)does not operate at an annual loss in the absence of an allocation of credits to the certified nuclear reactor.(3)ConfidentialityThe Secretary shall establish procedures to ensure that any confidential, private, proprietary, or privileged information that is included in a sealed bid submitted under this section is not publicly disclosed or otherwise improperly used.(h)ReportNot later than January 1, 2024, the Comptroller General of the United States shall submit to Congress a report with respect to the credits allocated to certified nuclear reactors, which shall include—(1)an evaluation of the effectiveness of the credits in avoiding air pollutants while ensuring grid reliability;(2)a quantification of the ratepayer savings achieved under this section; and(3)any recommendations to renew or expand the credits.(i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $6,000,000,000 for the period of fiscal years 2022 through 2026.DHydropower3301.Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended—(1)in subsection (b)(2), by striking before the date of the enactment of this section and inserting before the date of enactment of the Energy Infrastructure Act;(2)in the undesignated matter following subsection (b)(3), by striking the date of the enactment of this section and inserting the date of enactment of the Energy Infrastructure Act; (3)in subsection (e)(1), in the second sentence, by striking $750,000 and inserting $1,000,000; and(4)by striking subsection (g) and inserting the following:(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $125,000,000 for fiscal year 2022, to remain available until expended..3302.Hydroelectric efficiency improvement incentives(a)In generalSection 243 of the Energy Policy Act of 2005 (42 U.S.C. 15882) is amended—(1)in the section heading, by inserting incentives after improvement;(2)in subsection (b)—(A)in the first sentence, by striking 10 percent and inserting 30 percent;(B)in the second sentence—(i)by striking $750,000 and inserting $5,000,000; and(ii)by inserting in any 1 fiscal year before the period at the end; and(3)by striking subsection (c) and inserting the following:(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000 for fiscal year 2022 to remain available until expended..(b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 595) is amended by striking the item relating to section 243 and inserting the following:243. Hydroelectric efficiency improvement incentives..3303.Maintaining and enhancing hydroelectricity incentives(a)In generalSubtitle C of title II of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 674) is amended by adding at the end the following:247.Maintaining and enhancing hydroelectricity incentives(a)Definition of qualified hydroelectric facilityIn this section, the term qualified hydroelectric facility means a hydroelectric project that—(1)(A)is licensed by the Federal Energy Regulatory Commission; or(B)is a hydroelectric project constructed, operated, or maintained pursuant to a permit or valid existing right-of-way granted prior to June 10, 1920, or a license granted pursuant to the Federal Power Act (16 U.S.C. 791a et seq.);(2)is placed into service before the date of enactment of this section; and(3)(A)is in compliance with all applicable Federal, Tribal, and State requirements; or(B)would be brought into compliance with the requirements described in subparagraph (A) as a result of the capital improvements carried out using an incentive payment under this section.(b)Incentive paymentsThe Secretary shall make incentive payments to the owners or operators of qualified hydroelectric facilities for capital improvements directly related to—(1)improving grid resiliency, including—(A)adapting more quickly to changing grid conditions;(B)providing ancillary services (including black start capabilities, voltage support, and spinning reserves);(C)integrating other variable sources of electricity generation; and(D)managing accumulated reservoir sediments;(2)improving dam safety to ensure acceptable performance under all loading conditions (including static, hydrologic, and seismic conditions), including—(A)the maintenance or upgrade of spillways or other appurtenant structures;(B)dam stability improvements, including erosion repair and enhanced seepage controls; and(C)upgrades or replacements of floodgates or natural infrastructure restoration or protection to improve flood risk reduction; or(3)environmental improvements, including—(A)adding or improving safe and effective fish passage, including new or upgraded turbine technology, fish ladders, fishways, and all other associated technology, equipment, or other fish passage technology to a qualified hydroelectric facility;(B)improving the quality of the water retained or released by a qualified hydroelectric facility;(C)promoting downstream sediment transport processes and habitat maintenance; and(D)improving recreational access to the project vicinity, including roads, trails, boat ingress and egress, flows to improve recreation, and infrastructure that improves river recreation opportunity.(c)Limitations(1)CostsIncentive payments under this section shall not exceed 30 percent of the costs of the applicable capital improvement.(2)Maximum amountNot more than 1 incentive payment may be made under this section with respect to capital improvements at a single qualified hydroelectric facility in any 1 fiscal year, the amount of which shall not exceed $5,000,000.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $553,600,000 for fiscal year 2022, to remain available until expended..(b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 595) is amended by inserting after the item relating to section 246 the following:247. Maintaining and enhancing hydroelectricity incentives..3304.Pumped storage hydropower wind and solar integration and system reliability initiativeSection 3201 of the Energy Policy Act of 2020 (42 U.S.C. 17232) is amended—(1)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; and(2)by inserting after subsection (d) the following:(e)Pumped storage hydropower wind and solar integration and system reliability initiative(1)Definition of eligible entityIn this subsection, the term eligible entity means—(A)(i)an electric utility, including—(I)a political subdivision of a State, such as a municipally owned electric utility; or(II)an instrumentality of a State composed of municipally owned electric utilities;(ii)an electric cooperative; or(iii)an investor-owned utility;(B)an Indian Tribe or Tribal organization;(C)a State energy office;(D)an institution of higher education; and(E)a consortium of the entities described in subparagraphs (A) through (D).(2)Demonstration project(A)In generalNot later than September 30, 2023, the Secretary shall, to the maximum extent practicable, enter into an agreement with an eligible entity to provide financial assistance to the eligible entity to carry out project design, transmission studies, power market assessments, and permitting for a pumped storage hydropower project to facilitate the long-duration storage of intermittent renewable electricity.(B)Project requirementsTo be eligible for financial assistance under subparagraph (A), a project shall—(i)be designed to provide not less than 1,000 megawatts of storage capacity;(ii)be able to provide energy and capacity for use in more than 1 organized electricity market;(iii)be able to store electricity generated by intermittent renewable electricity projects located on Tribal land; and(iv)have received a preliminary permit from the Federal Energy Regulatory Commission.(C)Matching requirementAn eligible entity receiving financial assistance under subparagraph (A) shall provide matching funds equal to or greater than the amount of financial assistance provided under that subparagraph.(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2,000,000 for each of fiscal years 2022 through 2026..3305.Authority for pumped storage hydropower development using multiple Bureau of Reclamation reservoirsSection 9(c) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)) is amended—(1)in paragraph (1), in the fourth sentence, by striking , including small conduit hydropower development and inserting and reserve to the Secretary the exclusive authority to develop small conduit hydropower using Bureau of Reclamation facilities and pumped storage hydropower exclusively using Bureau of Reclamation reservoirs; and(2)in paragraph (8), by striking has been filed with the Federal Energy Regulatory Commission as of the date of the enactment of the Bureau of Reclamation Small Conduit Hydropower Development and Rural Jobs Act and inserting was filed with the Federal Energy Regulatory Commission before August 9, 2013, and is still pending.3306.Limitations on issuance of certain leases of power privilege(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)DirectorThe term Director means the Director of the Office of Hearings and Appeals.(3)Office of Hearings and AppealsThe term Office of Hearings and Appeals means the Office of Hearings and Appeals of the Department of the Interior.(4)PartyThe term party, with respect to a study plan agreement, means each of the following parties to the study plan agreement:(A)The proposed lessee.(B)The Tribes.(5)ProjectThe term project means a proposed pumped storage facility that—(A)would use multiple Bureau of Reclamation reservoirs; and(B)as of June 1, 2017, was subject to a preliminary permit issued by the Commission pursuant to section 4(f) of the Federal Power Act (16 U.S.C. 797(f)).(6)Proposed lesseeThe term proposed lessee means the proposed lessee of a project.(7)SecretaryThe term Secretary means the Secretary of the Interior.(8)Study planThe term study plan means the plan described in subsection (d)(1).(9)Study plan agreementThe term study plan agreement means an agreement entered into under subsection (b)(1) and described in subsection (c).(10)TribesThe term Tribes means—(A)the Confederated Tribes of the Colville Reservation; and(B)the Spokane Tribe of Indians of the Spokane Reservation.(b)Requirement for issuance of leases of power privilegeThe Secretary shall not issue a lease of power privilege pursuant to section 9(c)(1) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)(1)) (as amended by section 3305) for a project unless—(1)the proposed lessee and the Tribes have entered into a study plan agreement; or(2)the Secretary or the Director, as applicable, makes a final determination for—(A)a study plan agreement under subsection (c)(2); or(B)a study plan under subsection (d).(c)Study plan agreement requirements(1)In generalA study plan agreement shall—(A)establish the deadlines for the proposed lessee to formally respond in writing to comments and study requests about the project previously submitted to the Commission;(B)allow for the parties to submit additional comments and study requests if any aspect of the project, as proposed, differs from an aspect of the project, as described in a preapplication document provided to the Commission;(C)except as expressly agreed to by the parties or as provided in paragraph (2) or subsection (d), require that the proposed lessee conduct each study described in—(i)a study request about the project previously submitted to the Commission; or(ii)any additional study request submitted in accordance with the study plan agreement;(D)require that the proposed lessee study any potential adverse economic effects of the project on the Tribes, including effects on—(i)annual payments to the Confederated Tribes of the Colville Reservation under section 5(b) of the Confederated Tribes of the Colville Reservation Grand Coulee Dam Settlement Act (Public Law 103–436; 108 Stat. 4579); and(ii)annual payments to the Spokane Tribe of Indians of the Spokane Reservation authorized after the date of enactment of this Act, the amount of which derives from the annual payments described in clause (i);(E)establish a protocol for communication and consultation between the parties;(F)provide mechanisms for resolving disputes between the parties regarding implementation and enforcement of the study plan agreement; and(G)contain other provisions determined to be appropriate by the parties.(2)Disputes(A)In generalIf the parties cannot agree to the terms of a study plan agreement or implementation of those terms, the parties shall submit to the Director, for final determination on the terms or implementation of the study plan agreement, notice of the dispute, consistent with paragraph (1)(F), to the extent the parties have agreed to a study plan agreement.(B)InclusionA dispute covered by subparagraph (A) may include the view of a proposed lessee that an additional study request submitted in accordance with paragraph (1)(B) is not reasonably calculated to assist the Secretary in evaluating the potential impacts of the project.(C)TimingThe Director shall issue a determination regarding a dispute under subparagraph (A) not later than 120 days after the date on which the Director receives notice of the dispute under that subparagraph.(d)Study plan(1)In generalThe proposed lessee shall submit to the Secretary for approval a study plan that details the proposed methodology for performing each of the studies—(A)identified in the study plan agreement of the proposed lessee; or(B)determined by the Director in a final determination regarding a dispute under subsection (c)(2).(2)Initial determinationNot later than 60 days after the date on which the Secretary receives the study plan under paragraph (1), the Secretary shall make an initial determination that—(A)approves the study plan;(B)rejects the study plan on the grounds that the study plan—(i)lacks sufficient detail on a proposed methodology for a study identified in the study plan agreement; or(ii)is inconsistent with the study plan agreement; or(C)imposes additional study plan requirements that the Secretary determines are necessary to adequately define the potential effects of the project on—(i)the exercise of the paramount hunting, fishing, and boating rights of the Tribes reserved pursuant to the Act of June 29, 1940 (54 Stat. 703, chapter 460; 16 U.S.C. 835d et seq.);(ii)the annual payments described in clauses (i) and (ii) of subsection (c)(1)(D);(iii)the Columbia Basin project (as defined in section 1 of the Act of May 27, 1937 (50 Stat. 208, chapter 269; 57 Stat. 14, chapter 14; 16 U.S.C. 835));(iv)historic properties and cultural or spiritually significant resources; and(v)the environment.(3)Objections(A)In generalNot later than 30 days after the date on which the Secretary makes an initial determination under paragraph (2), the Tribes or the proposed lessee may submit to the Director an objection to the initial determination.(B)Final determinationNot later than 120 days after the date on which the Director receives an objection under subparagraph (A), the Director shall—(i)hold a hearing on the record regarding the objection; and(ii)make a final determination that establishes the study plan, including a description of studies the proposed lessee is required to perform.(4)No objectionsIf no objections are submitted by the deadline described in paragraph (3)(A), the initial determination of the Secretary under paragraph (2) shall be final.(e)Conditions of lease(1)Consistency with rights of Tribes; protection, mitigation, and enhancement of fish and wildlife(A)In generalAny lease of power privilege issued by the Secretary for a project under subsection (b) shall contain conditions—(i)to ensure that the project is consistent with, and will not interfere with, the exercise of the paramount hunting, fishing, and boating rights of the Tribes reserved pursuant to the Act of June 29, 1940 (54 Stat. 703, chapter 460; 16 U.S.C. 835d et seq.); and(ii)to adequately and equitably protect, mitigate damages to, and enhance fish and wildlife, including related spawning grounds and habitat, affected by the development, operation, and management of the project.(B)Recommendations of the TribesThe conditions required under subparagraph (A) shall be based on joint recommendations of the Tribes.(C)Resolving inconsistencies(i)In generalIf the Secretary determines that any recommendation of the Tribes under subparagraph (B) is not reasonably calculated to ensure the project is consistent with subparagraph (A) or is inconsistent with the requirements of the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.), the Secretary shall attempt to resolve any such inconsistency with the Tribes, giving due weight to the recommendations and expertise of the Tribes.(ii)Publication of findingsIf, after an attempt to resolve an inconsistency under clause (i), the Secretary does not adopt in whole or in part a recommendation of the Tribes under subparagraph (B), the Secretary shall issue each of the following findings, including a statement of the basis for each of the findings:(I)A finding that adoption of the recommendation is inconsistent with the requirements of the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.).(II)A finding that the conditions selected by the Secretary to be contained in the lease of power privilege under subparagraph (A) comply with the requirements of clauses (i) and (ii) of that subparagraph.(2)Annual charges payable by licensee(A)In generalSubject to subparagraph (B), any lease of power privilege issued by the Secretary for a project under subsection (b) shall contain conditions that require the lessee of the project to make direct payments to the Tribes through reasonable annual charges in an amount that recompenses the Tribes for any adverse economic effect of the project identified in a study performed pursuant to the study plan agreement for the project.(B)Agreement(i)In generalThe amount of the annual charges described in subparagraph (A) shall be established through agreement between the proposed lessee and the Tribes.(ii)ConditionThe agreement under clause (i), including any modification of the agreement, shall be deemed to be a condition to the lease of power privilege issued by the Secretary for a project under subsection (b).(C)Dispute resolution(i)In generalIf the proposed lessee and the Tribes cannot agree to the terms of an agreement under subparagraph (B)(i), the proposed lessee and the Tribes shall submit notice of the dispute to the Director.(ii)ResolutionThe Director shall resolve the dispute described in clause (i) not later than 180 days after the date on which the Director receives notice of the dispute under that clause.(3)Additional conditionsThe Secretary may include in any lease of power privilege issued by the Secretary for a project under subsection (b) other conditions determined appropriate by the Secretary, on the condition that the conditions shall be consistent with the Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.).(4)ConsultationIn establishing conditions under this subsection, the Secretary shall consult with the Tribes.(f)DeadlinesThe Secretary or any officer of the Office of Hearing and Appeals before whom a proceeding is pending under this section may extend any deadline or enlarge any timeframe described in this section—(1)at the discretion of the Secretary or the officer; or(2)on a showing of good cause by any party.(g)Judicial reviewAny final action of the Secretary or the Director made pursuant to this section shall be subject to judicial review in accordance with chapter 7 of title 5, United States Code.(h)Effect on other projectsNothing in this section establishes any precedent or is binding on any Bureau of Reclamation lease of power privilege, other than for a project.EMiscellaneous3401.Solar energy technologies on current and former mine landSection 3004 of the Energy Act of 2020 (42 U.S.C. 16238) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (6) through (15) as paragraphs (7) through (16), respectively; and(B)by inserting after paragraph (5) the following:(6)Mine landThe term mine land means—(A)land subject to titles IV and V of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.; 30 U.S.C. 1251 et seq.); and(B)land that has been claimed or patented subject to sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.).; and(2)in subsection (b)(6)(B)—(A)in the matter preceding clause (i), by inserting , in consultation with the Secretary of the Interior and the Administrator of the Environmental Protection Agency for purposes of clause (iv), after the Secretary;(B)in clause (iii), by striking and after the semicolon;(C)by redesignating clause (iv) as clause (v); and(D)by inserting after clause (iii) the following:(iv)a description of the technical and economic viability of siting solar energy technologies on current and former mine land, including necessary interconnection and transmission siting and the impact on local job creation; and.3402.Clean energy demonstration program on current and former mine land(a)DefinitionsIn this section:(1)Clean energy projectThe term clean energy project means a project that demonstrates 1 or more of the following technologies:(A)Solar.(B)Micro-grids.(C)Geothermal.(D)Direct air capture.(E)Fossil-fueled electricity generation with carbon capture, utilization, and sequestration.(F)Energy storage, including pumped storage hydropower and compressed air storage.(G)Advanced nuclear technologies.(2)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).(3)Mine landThe term mine land means—(A)land subject to titles IV and V of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.; 30 U.S.C. 1251 et seq.); and(B)land that has been claimed or patented subject to sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.).(4)ProgramThe term program means the demonstration program established under subsection (b).(b)EstablishmentThe Secretary shall establish a program to demonstrate the technical and economic viability of carrying out clean energy projects on current and former mine land.(c)Selection of demonstration projects(1)In generalIn carrying out the program, the Secretary shall select not more than 5 clean energy projects, to be carried out in geographically diverse regions, at least 2 of which shall be solar projects.(2)EligibilityTo be eligible to be selected for participation in the program under paragraph (1), a clean energy project shall demonstrate, as determined by the Secretary, a technology on a current or former mine land site with a reasonable expectation of commercial viability.(3)PriorityIn selecting clean energy projects for participation in the program under paragraph (1), the Secretary shall prioritize clean energy projects that will—(A)be carried out in a location where the greatest number of jobs can be created from the successful demonstration of the clean energy project;(B)provide the greatest net impact in avoiding or reducing greenhouse gas emissions;(C)provide the greatest domestic job creation (both directly and indirectly) during the implementation of the clean energy project;(D)provide the greatest job creation and economic development in the vicinity of the clean energy project, particularly—(i)in economically distressed areas; and(ii)with respect to dislocated workers who were previously employed in manufacturing, coal power plants, or coal mining;(E)have the greatest potential for technological innovation and commercial deployment;(F)have the lowest levelized cost of generated or stored energy;(G)have the lowest rate of greenhouse gas emissions per unit of electricity generated or stored; and(H)have the shortest project time from permitting to completion.(4)Project selectionThe Secretary shall solicit proposals for clean energy projects and select clean energy project finalists in consultation with the Secretary of the Interior, the Administrator of the Environmental Protection Agency, and the Secretary of Labor.(5)Compatibility with existing operationsPrior to selecting a clean energy project for participation in the program under paragraph (1), the Secretary shall consult with, as applicable, mining claimholders or operators or the relevant Office of Surface Mining Reclamation and Enforcement Abandoned Mine Land program office to confirm—(A)that the proposed project is compatible with any current mining, exploration, or reclamation activities; and(B)the valid existing rights of any mining claimholders or operators. (d)ConsultationThe Secretary shall consult with the Director of the Office of Surface Mining Reclamation and Enforcement and the Administrator of the Environmental Protection Agency, acting through the Office of Brownfields and Land Revitalization, to determine whether it is necessary to promulgate regulations or issue guidance in order to prioritize and expedite the siting of clean energy projects on current and former mine land sites.(e)Technical assistanceThe Secretary shall provide technical assistance to project applicants selected for participation in the program under subsection (c) to assess the needed interconnection, transmission, and other grid components and permitting and siting necessary to interconnect, on current and former mine land where the project will be sited, any generation or storage with the electric grid.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000,000 for the period of fiscal years 2022 through 2026.3403.Leases, easements, and rights-of-way for energy and related purposes on the outer Continental ShelfSection 8(p)(1)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)(C)) is amended by inserting storage, before or transmission. IVEnabling energy infrastructure investment and data collectionADepartment of Energy loan program4001.Department of Energy loan programs(a)Title XVII innovative energy loan guarantee program(1)Reasonable prospect of repaymentSection 1702(d)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16512(d)(1)) is amended—(A)by striking the paragraph designation and heading and all that follows through No guarantee and inserting the following:(1)Requirement(A)In generalNo guarantee; and(B)by adding at the end the following:(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is reasonable prospect of repayment under subparagraph (A) on a comprehensive evaluation of whether the borrower has a reasonable prospect of repaying the guaranteed obligation for the eligible project, including, as applicable, an evaluation of—(i)the strength of the contractual terms of the eligible project (if commercially reasonably available);(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary;(iii)cash sweeps and other structure enhancements;(iv)the projected financial strength of the borrower—(I)at the time of loan close; and(II)throughout the loan term after the project is completed; (v)the financial strength of the investors and strategic partners of the borrower, if applicable; and(vi)other financial metrics and analyses that are relied on by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary..(2)Loan guarantees for projects that increase the domestically produced supply of critical minerals(A)In generalSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:(13)Projects that increase the domestically produced supply of critical minerals (as defined in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)), including through the production, processing, manufacturing, recycling, or fabrication of mineral alternatives..(B)Prohibition on use of previously appropriated fundsAmounts appropriated to the Department of Energy before the date of enactment of this Act shall not be made available for the cost of loan guarantees made under paragraph (13) of section 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)).(C)Prohibition on use of previously available commitment authorityAmounts made available to the Department of Energy for commitments to guarantee loans under section 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) before the date of enactment of this Act shall not be made available for commitments to guarantee loans for projects described in paragraph (13) of section 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)).(3)Conflicts of interestSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the end the following:(r)Conflicts of interestFor each project selected for a guarantee under this title, the Secretary shall certify that political influence did not impact the selection of the project..(b)Advanced technology vehicle manufacturing(1)EligibilitySection 136(a)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(a)(1)) is amended—(A)in subparagraph (C), by striking the period at the end and inserting a semicolon;(B)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately; (C)in the matter preceding clause (i) (as so redesignated), by striking means an ultra and inserting the following: means—(A)an ultra; and(D)by adding at the end the following:(B)a medium duty vehicle or a heavy duty vehicle that exceeds 125 percent of the greenhouse gas emissions and fuel efficiency standards established by the final rule of the Environmental Protection Agency entitled Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and Vehicles—Phase 2 (81 Fed. Reg. 73478 (October 25, 2016));(C)a train or locomotive;(D)a maritime vessel; (E)an aircraft; and(F)hyperloop technology..(2)Reasonable prospect of repaymentSection 136(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)) is amended—(A)by striking paragraph (3) and inserting the following:(3)Selection of eligible projects(A)In generalThe Secretary shall select eligible projects to receive loans under this subsection if the Secretary determines that—(i)the loan recipient—(I)has a reasonable prospect of repaying the principal and interest on the loan;(II)will provide sufficient information to the Secretary for the Secretary to ensure that the qualified investment is expended efficiently and effectively; and(III)has met such other criteria as may be established and published by the Secretary; and(ii)the amount of the loan (when combined with amounts available to the loan recipient from other sources) will be sufficient to carry out the project.(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is a reasonable prospect of repayment of the principal and interest on a loan under subparagraph (A)(i)(I) on a comprehensive evaluation of whether the loan recipient has a reasonable prospect of repaying the principal and interest, including, as applicable, an evaluation of—(i)the strength of the contractual terms of the eligible project (if commercially reasonably available);(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary;(iii)cash sweeps and other structure enhancements;(iv)the projected financial strength of the loan recipient—(I)at the time of loan close; and (II)throughout the loan term after the project is completed;(v)the financial strength of the investors and strategic partners of the loan recipient, if applicable; and (vi)other financial metrics and analyses that are relied on by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.; and(B)in paragraph (4)—(i)in subparagraph (C), by striking and after the semicolon;(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(E)shall be subject to the condition that the loan is not subordinate to other financing..(3)Additional reformsSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended—(A)in subsection (b) by striking ultra efficient vehicle manufacturers, and component suppliers and inserting ultra efficient vehicle manufacturers, advanced technology vehicle manufacturers, and component suppliers;(B)in subsection (h)—(i)in the subsection heading, by striking Automobile and inserting Advanced technology vehicle; and(ii)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles;(C)by striking subsection (i);(D)by redesignating subsection (j) as subsection (i); and(E)by adding at the end the following:(j)CoordinationIn carrying out this section, the Secretary shall coordinate with relevant vehicle, bioenergy, and hydrogen and fuel cell demonstration project activities supported by the Department.(k)OutreachIn carrying out this section, the Secretary shall—(1)provide assistance with the completion of applications for awards or loans under this section; and(2)conduct outreach, including through conferences and online programs, to disseminate information on awards and loans under this section to potential applicants.(l)Prohibition on use of appropriated fundsAmounts appropriated to the Secretary before the date of enactment of this subsection shall not be available to the Secretary to provide awards under subsection (b) or loans under subsection (d) for the costs of activities that were not eligible for those awards or loans on the day before that date. (m)ReportNot later than 2 years after the date of enactment of this subsection, and every 3 years thereafter, the Secretary shall submit to Congress a report on the status of projects supported by a loan under this section, including—(1)a list of projects receiving a loan under this section, including the loan amount and construction status of each project;(2)the status of the loan repayment for each project, including future repayment projections;(3)data regarding the number of direct and indirect jobs retained, restored, or created by financed projects;(4)the number of new projects projected to receive a loan under this section in the next 2 years, including the projected aggregate loan amount over the next 2 years;(5)evaluation of ongoing compliance with the assurances and commitments, and of the predictions, made by applicants pursuant to paragraphs (2) and (3) of subsection (d);(6)the total number of applications received by the Department each year; and (7)any other metrics the Secretary determines appropriate..(4)Conflicts of interestSection 136(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)) is amended by adding at the end the following: (5)Conflicts of interestFor each eligible project selected to receive a loan under this subsection, the Secretary shall certify that political influence did not impact the selection of the eligible project..(c)State loan eligibility(1)DefinitionsSection 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at the end the following:(6)StateThe term State has the meaning given the term in section 202 of the Energy Conservation and Production Act (42 U.S.C. 6802).(7)State energy financing institution(A)In generalThe term State energy financing institution means a quasi-independent entity or an entity within a State agency or financing authority established by a State—(i)to provide financing support or credit enhancements, including loan guarantees and loan loss reserves, for eligible projects; and(ii)to create liquid markets for eligible projects, including warehousing and securitization, or take other steps to reduce financial barriers to the deployment of existing and new eligible projects.(B)InclusionThe term State energy financing institution includes an entity or organization established to achieve the purposes described in clauses (i) and (ii) of subparagraph (A) by an Indian Tribal entity or an Alaska Native Corporation..(2)Terms and conditionsSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended—(A)in subsection (a), by inserting , including projects receiving financial support or credit enhancements from a State energy financing institution, after for projects;(B)in subsection (d)(1), by inserting , including a guarantee for a project receiving financial support or credit enhancements from a State energy financing institution, after No guarantee; and(C)by adding at the end the following:(r)State energy financing institutions(1)EligibilityTo be eligible for a guarantee under this title, a project receiving financial support or credit enhancements from a State energy financing institution—(A)shall meet the requirements of section 1703(a)(1); and(B)shall not be required to meet the requirements of section 1703(a)(2).(2)Partnerships authorizedIn carrying out a project receiving a loan guarantee under this title, State energy financing institutions may enter into partnerships with private entities, Tribal entities, and Alaska Native corporations.(3)Prohibition on use of appropriated fundsAmounts appropriated to the Department of Energy before the date of enactment of this subsection shall not be available to be used for the cost of loan guarantees for projects receiving financing support or credit enhancements under this subsection..(d)Loan guarantees for certain Alaska natural gas transportation projects and systemsSection 116 of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720n) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking to West Coast States; and(B)in paragraph (3), in the second sentence, by striking to the continental United States;(2)in subsection (b)(1), in the first sentence, by striking to West Coast States; and(3)in subsection (g)(4)—(A)by inserting by striking plants liquification plants and and inserting plants, liquification plants, and;(B)by striking to the West Coast; and(C)by striking to the continental United States.BEnergy Information Administration4101.DefinitionsIn this subtitle:(1)AdministratorThe term Administrator means the Administrator of the Energy Information Administration.(2)Annual critical minerals outlookThe term Annual Critical Minerals Outlook means the Annual Critical Minerals Outlook prepared under section 7002(j)(1)(B) of the Energy Act of 2020 (30 U.S.C. 1606(j)(1)(B)).(3)Critical mineralThe term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (30 U.S.C. 1606(a)).(4)Household energy burdenThe term household energy burden means the quotient obtained by dividing—(A)the residential energy expenditures (as defined in section 440.3 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act)) of the applicable household; by(B)the annual income of that household.(5)Household with a high energy burdenThe term household with a high energy burden has the meaning given the term in section 440.3 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act).(6)Large manufacturing facilityThe term large manufacturing facility means a manufacturing facility that—(A)annually consumes more than 35,000 megawatt-hours of electricity; or(B)has a peak power demand of more than 10 megawatts.(7)Load-serving entityThe term load-serving entity has the meaning given the term in section 217(a) of the Federal Power Act (16 U.S.C. 824q(a)).(8)Miscellaneous electric loadThe term miscellaneous electric load means electricity that—(A)is used by an appliance or device—(i)within a building; or(ii)to serve a building; and(B)is not used for heating, ventilation, air conditioning, lighting, water heating, or refrigeration.(9)Regional transmission organizationThe term Regional Transmission Organization has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796).(10)Rural areaThe term rural area has the meaning given the term in section 609(a) of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)). 4102.Data collection in the electricity sector(a)Dashboard(1)Establishment(A)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall establish an online database to track the operation of the bulk power system in the contiguous 48 States (referred to in this section as the Dashboard).(B)Improvement of existing dashboardThe Dashboard may be established through the improvement, in accordance with this subsection, of an existing dashboard of the Energy Information Administration, such as—(i)the U.S. Electric System Operating Data dashboard; or(ii)the Hourly Electric Grid Monitor.(2)Expansion(A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall expand the Dashboard to include, to the maximum extent practicable, hourly operating data collected from the electricity balancing authorities that operate the bulk power system in all of the several States, each territory of the United States, and the District of Columbia.(B)Types of dataThe hourly operating data collected under subparagraph (A) may include data relating to—(i)total electricity demand;(ii)electricity demand by subregion;(iii)short-term electricity demand forecasts;(iv)total electricity generation;(v)net electricity generation by fuel type, including renewables;(vi)electricity stored and discharged;(vii)total net electricity interchange;(viii)electricity interchange with directly interconnected balancing authorities; and(ix)where available, the estimated marginal greenhouse gas emissions per megawatt hour of electricity generated—(I)within the metered boundaries of each balancing authority; and(II)for each pricing node.(b)Mix of energy sources(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall establish, in accordance with section 4109 and this subsection and to the extent the Administrator determines to be appropriate, a system to harmonize the operating data on electricity generation collected under subsection (a) with—(A)measurements of greenhouse gas and other pollutant emissions collected by the Environmental Protection Agency;(B)other data collected by the Environmental Protection Agency or other relevant Federal agencies, as the Administrator determines to be appropriate; and(C)data collected by State or regional energy credit registries.(2)OutcomesThe system established under paragraph (1) shall result in an integrated dataset that includes, for any given time—(A)the net generation of electricity by megawatt hour within the metered boundaries of each balancing authority; and(B)where available, the average and marginal greenhouse gas emissions by megawatt hour of electricity generated within the metered boundaries of each balancing authority.(3)Real-time data disseminationTo the maximum extent practicable, the system established under paragraph (1) shall disseminate data—(A)on a real-time basis; and (B)through an application programming interface that is publicly accessible. (4)Complementary effortsThe system established under paragraph (1) shall complement any existing data dissemination efforts of the Administrator that make use of electricity generation data, such as electricity demand by subregion and electricity interchange with directly interconnected balancing authorities.(c)Observed characteristics of bulk power system resource integration(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a system to provide to the public timely data on the integration of energy resources into the bulk power system and the electric distribution grids in the United States, and the observed effects of that integration.(2)RequirementsIn carrying out paragraph (1), the Administrator shall seek to improve the temporal and spatial resolution of data relating to how grid operations are changing, such as through—(A)thermal generator cycling to accommodate intermittent generation;(B)generation unit self-scheduling practices;(C)renewable source curtailment;(D)utility-scale storage;(E)load response;(F)aggregations of distributed energy resources at the distribution system level;(G)power interchange between directly connected balancing authorities;(H)expanding Regional Transmission Organization balancing authorities;(I)improvements in real-time—(i)accuracy of locational marginal prices; and(ii)signals to flexible demand; and(J)disruptions to grid operations, including disruptions caused by cyber sources, physical sources, extreme weather events, or other sources.(d)Distribution system operations(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a system to provide to the public timely data on the operations of load-serving entities in the electricity grids of the United States.(2)Requirements(A)In generalIn carrying out paragraph (1), the Administrator shall—(i)not less frequently than annually, provide data on—(I)the delivered generation resource mix for each load-serving entity; and(II)the distributed energy resources operating within each service area of a load-serving entity;(ii)harmonize the data on delivered generation resource mix described in clause (i)(I) with measurements of greenhouse gas emissions collected by the Environmental Protection Agency;(iii)to the maximum extent practicable, disseminate the data described in clause (i)(I) and the harmonized data described in clause (ii) on a real-time basis; and(iv)provide historical data, beginning with the earliest calendar year practicable, but not later than calendar year 2020, on the delivered generation resource mix described in clause (i)(I).(B)Data on the delivered generation resource mixIn collecting the data described in subparagraph (A)(i)(I), the Administrator shall—(i)use existing voluntary industry methodologies, including reporting protocols, databases, and emissions and energy use tracking software that provide consistent, timely, and accessible carbon emissions intensity rates for delivered electricity;(ii)consider that generation and transmission entities may provide data on behalf of load-serving entities;(iii)to the extent that the Administrator determines necessary, and in a manner designed to protect confidential information, require each load-serving entity to submit additional information as needed to determine the delivered generation resource mix of the load-serving entity, including financial or contractual agreements for power and generation resource type attributes with respect to power owned by or retired by the load-serving entity; and (iv)for any portion of the generation resource mix of a load-serving entity that is otherwise unaccounted for, develop a methodology to assign to the load-serving entity a share of the otherwise unaccounted for resource mix of the relevant balancing authority.4103.Expansion of energy consumption surveys(a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall implement measures to expand the Manufacturing Energy Consumption Survey, the Commercial Building Energy Consumption Survey, and the Residential Energy Consumption Survey to include data on energy end use in order to facilitate the identification of—(1)opportunities to improve energy efficiency and energy productivity;(2)changing patterns of energy use; and(3)opportunities to better understand and manage miscellaneous electric loads.(b)Requirements(1)In generalIn carrying out subsection (a), the Administrator shall—(A)increase the scope and frequency of data collection on energy end uses and services;(B)use new data collection methods and tools in order to obtain more comprehensive data and reduce the burden on survey respondents, including by—(i)accessing other existing data sources; and(ii)if feasible, developing online and real-time reporting systems;(C)identify and report community-level economic and environmental impacts, including with respect to—(i)the reliability and security of the energy supply; and(ii)local areas with households with a high energy burden; and(D)improve the presentation of data, including by—(i)enabling the presentation of data in an interactive cartographic format on a national, regional, State, and local level with the functionality of viewing various economic, energy, and demographic measures on an individual basis or in combination; and(ii)incorporating the results of the data collection, methods, and tools described in subparagraphs (A) and (B) into existing and new digital distribution methods.(2)Manufacturing energy consumption surveyWith respect to the Manufacturing Energy Consumption Survey, the Administrator shall—(A)implement measures to provide more detailed representations of data by region;(B)for large manufacturing facilities, break out process heat use by required process temperatures in order to facilitate the identification of opportunities for cost reductions and energy efficiency or energy productivity improvements;(C)collect information on—(i)energy source-switching capabilities, especially with respect to thermal processes and the efficiency of thermal processes;(ii)the use of electricity, biofuels, hydrogen, or other alternative fuels to produce process heat; and(iii)the use of demand response; and(D)identify current and potential future industrial clusters in which multiple firms and facilities in a defined geographic area share the costs and benefits of infrastructure for clean manufacturing, such as—(i)hydrogen generation, production, transport, use, and storage infrastructure; and(ii)carbon dioxide capture, transport, use, and storage infrastructure.(3)Residential energy consumption surveyWith respect to the Residential Energy Consumption Survey, the Administrator shall—(A)implement measures to provide more detailed representations of data by—(i)geographic area, including by State (for each State);(ii)building type, including multi-family buildings;(iii)household income;(iv)location in a rural area; and(v)other demographic characteristics, as determined by the Administrator; and(B)report measures of—(i)household electrical service capacity;(ii)access to utility demand-side management programs and bill credits;(iii)characteristics of the energy mix used to generate electricity in different regions; and(iv)the household energy burden for households—(I)in different geographic areas;(II)by electricity, heating, and other end-uses; and(III)with different demographic characteristics that correlate with increased household energy burden, including—(aa)having a low household income;(bb)being a minority household;(cc)residing in manufactured or multifamily housing;(dd)being in a fixed or retirement income household;(ee)residing in rental housing; and(ff)other factors, as determined by the Administrator. 4104.Data collection on electric vehicle integration with the electricity grids(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall develop and implement measures to expand data collection with respect to electric vehicle integration with the electricity grids.(b)Sources of dataThe sources of the data collected pursuant to subsection (a) may include—(1)host-owned or charging-network-owned electric vehicle charging stations;(2)aggregators of charging-network electricity demand;(3)electric utilities offering managed-charging programs;(4)individual, corporate, or public owners of electric vehicles; and(5)balancing authority analyses of—(A)transformer loading congestion; and(B)distribution-system congestion.(c)Consultation and coordinationIn carrying out subsection (a), the Administrator may consult and enter into agreements with other institutions having relevant data and data collection capabilities, such as—(1)the Secretary of Transportation;(2)the Secretary;(3)the Administrator of the Environmental Protection Agency;(4)States or State agencies; and(5)private entities.4105.Plan for the modeling and forecasting of demand for minerals used in the energy sector(a)Plan(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in coordination with the Director of the United States Geological Survey, shall develop a plan for the modeling and forecasting of demand for energy technologies, including for energy production, transmission, or storage purposes, that use minerals that are or could be designated as critical minerals. (2)InclusionsThe plan developed under paragraph (1) shall identify—(A)the type and quantity of minerals consumed, delineated by energy technology;(B)existing markets for manufactured energy-producing, energy-transmission, and energy-storing equipment; and(C)emerging or potential markets for new energy-producing, energy-transmission, and energy-storing technologies entering commercialization.(b)MetricsThe plan developed under subsection (a)(1) shall produce forecasts of energy technology demand—(1)over the 1-year, 5-year, and 10-year periods beginning on the date on which development of the plan is completed;(2)by economic sector; and(3)according to any other parameters that the Administrator, in collaboration with the Secretary of the Interior, acting through the Director of the United States Geological Survey, determines are needed for the Annual Critical Minerals Outlook.(c)CollaborationThe Administrator shall develop the plan under subsection (a)(1) in consultation with—(1)the Secretary with respect to the possible trajectories of emerging energy-producing and energy-storing technologies; and(2)the Secretary of the Interior, acting through the Director of the United States Geological Survey—(A)to ensure coordination;(B)to avoid duplicative effort; and(C)to align the analysis of demand with data and analysis of where the minerals are produced, refined, and subsequently processed into materials and parts that are used to build energy technologies. 4106.Expansion of international energy data(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall implement measures to expand and improve the international energy data resources of the Energy Information Administration in order to understand—(1)the production and use of energy in various countries;(2)changing patterns of energy use internationally;(3)the relative costs and environmental impacts of energy production and use internationally; and(4)plans for or construction of major energy facilities or infrastructure.(b)RequirementsIn carrying out subsection (a), the Administrator shall—(1)work with, and leverage the data resources of, the International Energy Agency;(2)include detail on energy consumption by fuel, economic sector, and end use within countries for which data are available;(3)collect relevant measures of energy use, including—(A)cost; and(B)emissions intensity; and(4)provide tools that allow for straightforward country-to-country comparisons of energy production and consumption across economic sectors and end uses.4107.Plan for the National Energy Modeling SystemNot later than 180 days after the date of enactment of this Act, the Administrator shall develop a plan to identify any need or opportunity to update or further the capabilities of the National Energy Modeling System, including with respect to—(1)treating energy demand endogenously;(2)increased natural gas usage and increased market penetration of renewable energy;(3)flexible operating modes of nuclear power plants, such as load following and frequency control;(4)tools to model multiple-output energy systems that provide hydrogen, high-value heat, electricity, and chemical synthesis services, including interactions of those energy systems with the electricity grids, pipeline networks, and the broader economy;(5)demand response and improved representation of energy storage, including long-duration storage, in capacity expansion models;(6)electrification, particularly with respect to the transportation, industrial, and buildings sectors;(7)increasing model resolution to represent all hours of the year and all electricity generators;(8)wholesale electricity market design and the appropriate valuation of all services that support the reliability of electricity grids, such as—(A)battery storage; and(B)synthetic inertia from grid-tied inverters;(9)economic modeling of the role of energy efficiency, demand response, electricity storage, and a variety of distributed generation technologies;(10)the production, transport, use, and storage of carbon dioxide, hydrogen, and hydrogen carriers;(11)greater flexibility in—(A)the modeling of the environmental impacts of electricity systems, such as—(i)emissions of greenhouse gases and other pollutants; and(ii)the use of land and water resources; and(B)the ability to support climate modeling, such as the climate modeling performed by the Office of Biological and Environmental Research in the Office of Science of the Department;(12)technologies that are in an early stage of commercial deployment and have been identified by the Secretary as candidates for large-scale demonstration projects, such as—(A)carbon capture, transport, use, and storage from any source or economic sector;(B)direct air capture;(C)hydrogen production, including via electrolysis;(D)synthetic and biogenic hydrocarbon liquid and gaseous fuels;(E)supercritical carbon dioxide combustion turbines;(F)industrial fuel cell and hydrogen combustion equipment; and(G)industrial electric boilers;(13)increased and improved data sources and tools, including—(A)the establishment of technology and cost baselines, including technology learning rates;(B)economic and employment impacts of energy system policies and energy prices on households, as a function of household income and region; and(C)the use of behavioral economics to inform demand modeling in all sectors; and(14)striving to migrate toward a single, consistent, and open-source modeling platform, and increasing open access to model systems, data, and outcomes, for—(A)disseminating reference scenarios that can be transparently and broadly replicated; and(B)promoting the development of the researcher and analyst workforce needed to continue the development and validation of improved energy system models in the future.4108.Report on costs of carbon abatement in the electricity sectorNot later than 270 days after the date of enactment of this Act, the Administrator shall submit to Congress a report on—(1)the potential use of levelized cost of carbon abatement or a similar metric in analyzing generators of electricity, including an identification of limitations and appropriate uses of the metric;(2)the feasibility and impact of incorporating levelized cost of carbon abatement in long-term forecasts— (A)to compare technical approaches and understand real-time changes in fossil-fuel and nuclear dispatch;(B)to compare the system-level costs of technology options to reduce emissions; and(C)to compare the costs of policy options, including current policies, regarding valid and verifiable reductions and removals of carbon; and(3)(A)a potential process to measure carbon dioxide emissions intensity per unit of output production for a range of—(i)energy sources;(ii)sectors; and(iii)geographic regions; and(B)a corresponding process to provide an empirical framework for reporting the status and costs of carbon dioxide reduction relative to specified goals.4109.Harmonization of efforts and dataNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a system to harmonize, to the maximum extent practicable and consistent with data integrity—(1)the data collection efforts of the Administrator, including any data collection required under this subtitle, with the data collection efforts of—(A)the Environmental Protection Agency, as the Administrator determines to be appropriate; (B)other relevant Federal agencies, as the Administrator determines to be appropriate; and(C)State or regional energy credit registries, as the Administrator determines to be appropriate;(2)the data collected under this subtitle, including the operating data on electricity generation collected under section 4102(a), with data collected by the entities described in subparagraphs (A) through (C) of paragraph (1), including any measurements of greenhouse gas and other pollutant emissions collected by the Environmental Protection Agency, as the Administrator determines to be appropriate; and (3)the efforts of the Administrator to identify and report relevant impacts, opportunities, and patterns with respect to energy use, including the identification of community-level economic and environmental impacts required under section 4103(b)(1)(C), with the efforts of the Environmental Protection Agency and other relevant Federal agencies, as determined by the Administrator, to identify similar impacts, opportunities, and patterns.CMiscellaneous4201.Consideration of measures to promote greater electrification of the transportation sector(a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) (as amended by section 1004(a)(1)) is amended by adding at the end the following:(21)Electric vehicle charging programsEach State shall consider measures to promote greater electrification of the transportation sector, including the establishment of rates that—(A)promote affordable and equitable electric vehicle charging options for residential, commercial, and public electric vehicle charging infrastructure;(B)improve the customer experience associated with electric vehicle charging, including by reducing charging times for light-, medium-, and heavy-duty vehicles;(C)accelerate third-party investment in electric vehicle charging for light-, medium-, and heavy-duty vehicles; and (D)appropriately recover the marginal costs of delivering electricity to electric vehicles and electric vehicle charging infrastructure..(b)Compliance(1)Time limitationSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) (as amended by section 1004(a)(2)(A)) is amended by adding at the end the following:(8)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (21) of section 111(d).(B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (21) of section 111(d)..(2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) (as amended by section 1004(a)(2)(B)(i)) is amended by adding at the end the following: In the case of the standard established by paragraph (21) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (21)..(3)Prior state actions(A)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) (as amended by section 1004(a)(2)(C)(i)) is amended by adding at the end the following:(h)Other prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (21) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection—(1)the State has implemented for the electric utility the standard (or a comparable standard);(2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or(3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility during the 3-year period ending on that date of enactment..(B)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) (as amended by section 1004(a)(2)(C)(ii)(II)) is amended by adding at the end the following: In the case of the standard established by paragraph (21) of section 111(d), the reference contained in this section to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (21)..4202.Office of public participationSection 319 of the Federal Power Act (16 U.S.C. 825q–1) is amended—(1)in subsection (a)(2)—(A)in subparagraph (A), by striking the third sentence; and(B)in subparagraph (B)—(i)by striking the third sentence and inserting the following: The Director shall be compensated at a rate of pay not greater than the maximum rate of pay prescribed for a senior executive in the Senior Executive Service under section 5382 of title 5, United States Code.; and(ii)by striking the first sentence; and(2)in subsection (b), by striking paragraph (4). 4203.Digital climate solutions report(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with appropriate Federal agencies and relevant stakeholders, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that assesses using digital tools and platforms as climate solutions, including—(1)artificial intelligence and machine learning;(2)blockchain technologies and distributed ledgers;(3)crowdsourcing platforms;(4)the Internet of Things;(5)distributed computing for the grid; and(6)software and systems.(b)ContentsThe report required under subsection (a) shall include—(1)as practicable, a full inventory and assessment of digital climate solutions;(2)an analysis of how the private sector can utilize the digital tools and platforms included in the inventory under paragraph (1) to accelerate digital climate solutions; and(3)a summary of opportunities to enhance the standardization of voluntary and regulatory climate disclosure protocols, including enabling the data to be disseminated through an application programming interface that is accessible to the public. 4204.Study and report by the Secretary of Energy on job loss and impacts on consumer energy costs due to the revocation of the permit for the Keystone XL pipeline(a)Definition of Executive OrderIn this section, the term Executive Order means Executive Order 13990 (86 Fed. Reg. 7037; relating to protecting public health and the environment and restoring science to tackle the climate crisis).(b)Study and ReportThe Secretary shall—(1)conduct a study to estimate—(A)the total number of jobs that were lost as a direct or indirect result of section 6 of the Executive Order over the 10-year period beginning on the date on which the Executive Order was issued; and(B)the impact on consumer energy costs that are projected to result as a direct or indirect result of section 6 of the Executive Order over the 10-year period beginning on the date on which the Executive Order was issued; and(2)not later than 90 days after the date of enactment of this Act, submit to Congress a report describing the findings of the study conducted under paragraph (1). 4205.Study on impact of electric vehiclesNot later than 120 days after the date of enactment of this Act, the Secretary shall conduct, and submit to Congress a report describing the results of, a study on the cradle to grave environmental impact of electric vehicles. 4206.Study on impact of forced labor in China on the electric vehicle supply chainNot later than 120 days after the date of enactment of this Act, the Secretary, in coordination with the Secretary of State, shall study the impact of forced labor in China on the electric vehicle supply chain. VEnergy efficiency and building infrastructureAResidential and commercial energy efficiency5001.DefinitionsIn this subtitle:(1)Priority stateThe term priority State means a State that—(A)is eligible for funding under the State Energy Program; and(B)(i)is among the 15 States with the highest annual per-capita combined residential and commercial sector energy consumption, as most recently reported by the Energy Information Administration; or(ii)is among the 15 States with the highest annual per-capita energy-related carbon dioxide emissions by State, as most recently reported by the Energy Information Administration. (2)ProgramThe term program means the program established under section 5002(a).(3)StateThe term State means a State (as defined in section 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202)), acting through a State energy office.(4)State energy programThe term State Energy Program means the State Energy Program established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).5002.Energy efficiency revolving loan fund capitalization grant program(a)In generalNot later than 1 year after the date of enactment of this Act, under the State Energy Program, the Secretary shall establish a program under which the Secretary shall provide capitalization grants to States to establish a revolving loan fund under which the State shall provide loans and grants, as applicable, in accordance with this section.(b)Distribution of funds(1)All States(A)In generalOf the amounts made available under subsection (j), the Secretary shall use 40 percent to provide capitalization grants to States that are eligible for funding under the State Energy Program, in accordance with the allocation formula established under section 420.11 of title 10, Code of Federal Regulations (or successor regulations).(B)Remaining fundingAfter applying the allocation formula described in subparagraph (A), the Secretary shall redistribute any unclaimed funds to the remaining States seeking capitalization grants under that subparagraph.(2)Priority states(A)In generalOf the amounts made available under subsection (j), the Secretary shall use 60 percent to provide supplemental capitalization grants to priority States in accordance with an allocation formula determined by the Secretary.(B)Remaining fundingAfter applying the allocation formula described in subparagraph (A), the Secretary shall redistribute any unclaimed funds to the remaining priority States seeking supplemental capitalization grants under that subparagraph.(C)Grant amount(i)Maximum amountThe amount of a supplemental capitalization grant provided to a State under this paragraph shall not exceed $15,000,000.(ii)Supplement not supplantA supplemental capitalization grant received by a State under this paragraph shall supplement, not supplant, a capitalization grant received by that State under paragraph (1).(c)Applications for capitalization grantsA State seeking a capitalization grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(1)a detailed explanation of how the grant will be used, including a plan to establish a new revolving loan fund or use an existing revolving loan fund;(2)the need of eligible recipients for loans and grants in the State for assistance with conducting energy audits;(3)a description of the expected benefits that building infrastructure and energy system upgrades and retrofits will have on communities in the State; and(4)in the case of a priority State seeking a supplemental capitalization grant under subsection (b)(2), a justification for needing the supplemental funding.(d)Timing(1)In generalThe Secretary shall establish a timeline with dates by, or periods by the end of, which a State shall—(A)on receipt of a capitalization grant under the program, deposit the grant funds into a revolving loan fund; and(B)begin using the capitalization grant as described in subsection (e)(1).(2)Use of grantUnder the timeline established under paragraph (1), a State shall be required to begin using a capitalization grant not more than 180 days after the date on which the grant is received.(e)Use of grant funds(1)In generalA State that receives a capitalization grant under the program—(A)shall provide loans in accordance with paragraph (2); and(B)may provide grants in accordance with paragraph (3).(2)Loans(A)Commercial energy audit(i)In generalA State that receives a capitalization grant under the program may provide a loan to an eligible recipient described in clause (iv) to conduct a commercial energy audit.(ii)Audit requirementsA commercial energy audit conducted using a loan provided under clause (i) shall—(I)determine the overall consumption of energy of the facility of the eligible recipient;(II)identify and recommend lifecycle cost-effective opportunities to reduce the energy consumption of the facility of the eligible recipient, including through energy efficient—(aa)lighting;(bb)heating, ventilation, and air conditioning systems;(cc)windows;(dd)appliances; and(ee)insulation and building envelopes;(III)estimate the energy and cost savings potential of the opportunities identified in subclause (II) using software approved by the Secretary;(IV)identify—(aa)the period and level of peak energy demand for each building within the facility of the eligible recipient; and(bb)the sources of energy consumption that are contributing the most to that period of peak energy demand;(V)recommend controls and management systems to reduce or redistribute peak energy consumption; and(VI)estimate the total energy and cost savings potential for the facility of the eligible recipient if all recommended upgrades and retrofits are implemented, using software approved by the Secretary.(iii)Additional audit inclusionsA commercial energy audit conducted using a loan provided under clause (i) may recommend strategies to increase energy efficiency of the facility of the eligible recipient through use of electric systems or other high-efficiency systems utilizing fuels, including natural gas and hydrogen.(iv)Eligible recipientsAn eligible recipient under clause (i) is a business that—(I)conducts the majority of its business in the State that provides the loan under that clause; and(II)owns or operates—(aa)1 or more commercial buildings; or(bb)commercial space within a building that serves multiple functions, such as a building for commercial and residential operations.(B)Residential energy audits(i)In generalA State that receives a capitalization grant under the program may provide a loan to an eligible recipient described in clause (iv) to conduct a residential energy audit.(ii)Residential energy audit requirementsA residential energy audit conducted using a loan under clause (i) shall—(I)utilize the same evaluation criteria as the Home Performance Assessment used in the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a);(II)recommend lifecycle cost-effective opportunities to reduce energy consumption within the residential building of the eligible recipient, including through energy efficient—(aa)lighting;(bb)heating, ventilation, and air conditioning systems;(cc)windows;(dd)appliances; and(ee)insulation and building envelopes;(III)recommend controls and management systems to reduce or redistribute peak energy consumption;(IV)compare the energy consumption of the residential building of the eligible recipient to comparable residential buildings in the same geographic area; and(V)provide a Home Energy Score, or equivalent score (as determined by the Secretary), for the residential building of the eligible recipient by using the Home Energy Score Tool of the Department or an equivalent scoring tool.(iii)Additional audit inclusionsA residential energy audit conducted using a loan provided under clause (i) may recommend strategies to increase energy efficiency of the facility of the eligible recipient through use of electric systems or other high-efficiency systems utilizing fuels, including natural gas and hydrogen.(iv)Eligible recipientsAn eligible recipient under clause (i) is—(I)an individual who owns—(aa)a single family home;(bb)a condominium or duplex; or(cc)a manufactured housing unit; or(II)a business that owns or operates a multifamily housing facility.(C)Commercial and residential energy upgrades and retrofits(i)In generalA State that receives a capitalization grant under the program may provide a loan to an eligible recipient described in clause (ii) to carry out upgrades or retrofits of building infrastructure and systems that—(I)are recommended in the commercial energy audit or residential energy audit, as applicable, completed for the building or facility of the eligible recipient;(II)satisfy at least 1 of the criteria in the Home Performance Assessment used in the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a);(III)improve, with respect to the building or facility of the eligible recipient—(aa)the physical comfort of the building or facility occupants;(bb)the energy efficiency of the building or facility; or(cc)the quality of the air in the building or facility; and(IV)(aa)are lifecycle cost-effective; and(bb)(AA)reduce the energy intensity of the building or facility of the eligible recipient; or (BB)improve the control and management of energy usage of the building or facility to reduce demand during peak times.(ii)Eligible recipientsAn eligible recipient under clause (i) is an eligible recipient described in subparagraph (A)(iv) or (B)(iv) that—(I)has completed a commercial energy audit described in subparagraph (A) or a residential energy audit described in subparagraph (B) using a loan provided under the applicable subparagraph; or(II)has completed a commercial energy audit or residential energy audit that—(aa)was not funded by a loan under this paragraph; and(bb)(AA)meets the requirements for the applicable audit under subparagraph (A) or (B), as applicable; or (BB)the Secretary determines is otherwise satisfactory. (iii)Loan term(I)In generalA loan provided under this subparagraph shall be required to be fully amortized by the earlier of—(aa)subject to subclause (II), the year in which the upgrades or retrofits carried out using the loan exceed their expected useful life; and(bb)15 years after those upgrades or retrofits are installed.(II)CalculationFor purposes of subclause (I)(aa), in the case of a loan being used to fund multiple upgrades or retrofits, the longest-lived upgrade or retrofit shall be used to calculate the year in which the upgrades or retrofits carried out using the loan exceed their expected useful life.(D)Referral to qualified contractorsFollowing the completion of an audit under subparagraph (A) or (B) by an eligible recipient of a loan under the applicable subparagraph, the State may refer the eligible recipient to a qualified contractor, as determined by the State, to estimate—(i)the upfront capital cost of each recommended upgrade; and(ii)the total upfront capital cost of implementing all recommended upgrades.(E)Loan recipientsEach State providing loans under this paragraph shall, to the maximum extent practicable, provide loans to eligible recipients that do not have access to private capital.(3)Grants and technical assistance(A)In generalA State that receives a capitalization grant under the program may use not more than 25 percent of the grant funds to provide grants or technical assistance to eligible entities described in subparagraph (B) to carry out the activities described in subparagraphs (A), (B), and (C) of paragraph (2).(B)Eligible entityAn entity eligible for a grant or technical assistance under subparagraph (A) is—(i)a business that—(I)is an eligible recipient described in paragraph (2)(A)(iv); and(II)has fewer than 500 employees; or(ii)a low-income individual (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) that owns a residential building.(4)Final assessmentA State that provides a capitalization grant under paragraph (2)(C) to an eligible recipient described in clause (ii) of that paragraph may, not later than 1 year after the date on which the upgrades or retrofits funded by the grant under that paragraph are completed, provide to the eligible recipient a loan or, in accordance with paragraph (3), a grant to conduct a final energy audit that assesses the total energy savings from the upgrades or retrofits. (5)Administrative expensesA State that receives a capitalization grant under the program may use not more than 10 percent of the grant funds for administrative expenses.(f)Coordination with existing programsA State receiving a capitalization grant under the program is encouraged to utilize and build on existing programs and infrastructure within the State that may aid the State in carrying out a revolving loan fund program.(g)Leveraging private capitalA State receiving a capitalization grant under the program shall, to the maximum extent practicable, use the grant to leverage private capital.(h)OutreachThe Secretary shall engage in outreach to inform States of the availability of capitalization grants under the program.(i)ReportEach State that receives a capitalization grant under the program shall, not later than 2 years after a grant is received, submit to the Secretary a report that describes—(1)the number of recipients to which the State has distributed—(A)loans for—(i)commercial energy audits under subsection (e)(2)(A);(ii)residential energy audits under subsection (e)(2)(B);(iii)energy upgrades and retrofits under subsection (e)(2)(C); and(B)grants under subsection (e)(3); and(2)the average capital cost of upgrades and retrofits across all commercial energy audits and residential energy audits that were conducted in the State using loans provided by the State under subsection (e).(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $250,000,000 for fiscal year 2022, to remain available until expended.5003.Energy auditor training grant program(a)DefinitionsIn this section:(1)Covered certificationThe term covered certification means any of the following certifications:(A)The American Society of Heating, Refrigerating and Air-Conditioning Engineers Building Energy Assessment Professional certification.(B)The Association of Energy Engineers Certified Energy Auditor certification.(C)The Building Performance Institute Home Energy Professional Energy Auditor certification.(D)The Residential Energy Services Network Home Energy Rater certification.(E)Any other third-party certification recognized by the Department.(F)Any third-party certification that the Secretary determines is equivalent to the certifications described in subparagraphs (A) through (E).(2)Eligible StateThe term eligible State means a State that—(A)has a demonstrated need for assistance for training energy auditors; and(B)meets any additional criteria determined necessary by the Secretary.(b)EstablishmentUnder the State Energy Program, the Secretary shall establish a competitive grant program under which the Secretary shall award grants to eligible States to train individuals to conduct energy audits or surveys of commercial and residential buildings.(c)Applications(1)In generalA State seeking a grant under subsection (b) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the energy auditor training program plan described in paragraph (2).(2)Energy auditor training program planAn energy auditor training program plan submitted with an application under paragraph (1) shall include—(A)(i)a proposed training curriculum for energy audit trainees; and(ii)an identification of the covered certification that those trainees will receive on completion of that training curriculum;(B)the expected per-individual cost of training;(C)a plan for connecting trainees with employment opportunities; and(D)any additional information required by the Secretary.(d)Amount of grantThe amount of a grant awarded to an eligible State under subsection (b)—(1)shall be determined by the Secretary, taking into account the population of the eligible State; and(2)shall not exceed $2,000,000 for any eligible State.(e)Use of funds(1)In generalAn eligible State that receives a grant under subsection (b) shall use the grant funds—(A)to cover any cost associated with individuals being trained or certified to conduct energy audits by—(i)the State; or(ii)a State-certified third party training program; and(B)subject to paragraph (2), to pay the wages of a trainee during the period in which the trainee receives training and certification.(2)LimitationNot more than 10 percent of grant funds provided under subsection (b) to an eligible State may be used for the purpose described in paragraph (1)(B).(f)ConsultationIn carrying out this section, the Secretary shall consult with the Secretary of Labor.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $40,000,000 for the period of fiscal years 2022 through 2026.BBuildings5101.Cost-effective codes implementation for efficiency and resilience(a)In generalTitle III of the Energy Conservation and Production Act (42 U.S.C. 6831 et seq.) is amended by adding at the end the following:309.Cost-effective codes implementation for efficiency and resilience(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a relevant State agency, as determined by the Secretary, such as a State building code agency, State energy office, or Tribal energy office; and(B)a partnership.(2)PartnershipThe term partnership means a partnership between an eligible entity described in paragraph (1)(A) and 1 or more of the following entities:(A)Local building code agencies.(B)Codes and standards developers.(C)Associations of builders and design and construction professionals.(D)Local and utility energy efficiency programs.(E)Consumer, energy efficiency, and environmental advocates.(F)Other entities, as determined by the Secretary.(3)SecretaryThe term Secretary means the Secretary of Energy.(b)Establishment(1)In generalThe Secretary shall establish within the Building Technologies Office of the Department of Energy a program under which the Secretary shall award grants on a competitive basis to eligible entities to enable sustained cost-effective implementation of updated building energy codes.(2)Updated building energy codeAn update to a building energy code under this section, including an amendment that results in increased efficiency compared to the previously adopted building energy code, shall include any update made available after the existing building energy code, even if it is not the most recent updated code available. (c)Criteria; priorityIn awarding grants under subsection (b), the Secretary shall—(1)consider—(A)prospective energy savings and plans to measure the savings, including utilizing the Environmental Protection Agency Portfolio Manager, the Home Energy Score rating of the Office of Energy Efficiency and Renewable Energy of the Department of Energy, the Energy Star Building rating methodologies of the Environmental Protection Agency, and other methodologies determined appropriate by the Secretary; (B)the long-term sustainability of those measures and savings;(C)prospective benefits, and plans to assess the benefits, including benefits relating to—(i)resilience and peak load reduction;(ii)occupant safety and health; and(iii)environmental performance;(D)the demonstrated capacity of the eligible entity to carry out the proposed project; and(E)the need of the eligible entity for assistance; and(2)give priority to applications from partnerships.(d)Eligible activities(1)In generalAn eligible entity awarded a grant under this section may use the grant funds—(A)to create or enable State or regional partnerships to provide training and materials to—(i)builders, contractors and subcontractors, architects, and other design and construction professionals, relating to meeting updated building energy codes in a cost-effective manner; and(ii)building code officials, relating to improving implementation of and compliance with building energy codes;(B)to collect and disseminate quantitative data on construction and codes implementation, including code pathways, performance metrics, and technologies used;(C)to develop and implement a plan for highly effective codes implementation, including measuring compliance;(D)to address various implementation needs in rural, suburban, and urban areas; and(E)to implement updates in energy codes for—(i)new residential and commercial buildings (including multifamily buildings); and(ii)additions and alterations to existing residential and commercial buildings (including multifamily buildings).(2)Related topicsTraining and materials provided using a grant under this section may include information on the relationship between energy codes and—(A)cost-effective, high-performance, and zero-net-energy buildings;(B)improving resilience, health, and safety;(C)water savings and other environmental impacts; and(D)the economic impacts of energy codes.(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $225,000,000 for the period of fiscal years 2022 through 2026..(b)Conforming amendmentSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended, in the matter preceding paragraph (1), by striking As used in and inserting Except as otherwise provided, in.5102.Building, training, and assessment centers(a)In generalThe Secretary shall provide grants to institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and Tribal Colleges or Universities (as defined in section 316(b) of that Act (20 U.S.C. 1059c(b))) to establish building training and assessment centers—(1)to identify opportunities for optimizing energy efficiency and environmental performance in buildings;(2)to promote the application of emerging concepts and technologies in commercial and institutional buildings;(3)to train engineers, architects, building scientists, building energy permitting and enforcement officials, and building technicians in energy-efficient design and operation;(4)to assist institutions of higher education and Tribal Colleges or Universities in training building technicians;(5)to promote research and development for the use of alternative energy sources and distributed generation to supply heat and power for buildings, particularly energy-intensive buildings; and(6)to coordinate with and assist State-accredited technical training centers, community colleges, Tribal Colleges or Universities, and local offices of the National Institute of Food and Agriculture and ensure appropriate services are provided under this section to each region of the United States.(b)Coordination and nonduplication(1)In generalThe Secretary shall coordinate the program with the industrial research and assessment centers program under section 457 of the Energy Independence and Security Act of 2007 (as added by section 5201(b)) and with other Federal programs to avoid duplication of effort.(2)CollocationTo the maximum extent practicable, building, training, and assessment centers established under this section shall be collocated with industrial and research assessment centers (as defined in section 5211).(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000 for fiscal year 2022, to remain available until expended.5103.Career skills training(a)Definition of eligible entityIn this section, the term eligible entity means a nonprofit partnership that—(1)includes the equal participation of industry, including public or private employers, and labor organizations, including joint labor-management training programs;(2)may include workforce investment boards, community-based organizations, qualified service and conservation corps, educational institutions, small businesses, cooperatives, State and local veterans agencies, and veterans service organizations; and(3)demonstrates—(A)experience in implementing and operating worker skills training and education programs;(B)the ability to identify and involve in training programs carried out under this section, target populations of individuals who would benefit from training and be actively involved in activities relating to energy efficiency and renewable energy industries; and(C)the ability to help individuals achieve economic self-sufficiency.(b)EstablishmentThe Secretary shall award grants to eligible entities to pay the Federal share of associated career skills training programs under which students concurrently receive classroom instruction and on-the-job training for the purpose of obtaining an industry-related certification to install energy efficient buildings technologies.(c)Federal shareThe Federal share of the cost of carrying out a career skills training program described in subsection (b) shall be 50 percent.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000 for fiscal year 2022, to remain available until expended.5104.Commercial building energy consumption information sharing(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Energy Information Administration.(2)AgreementThe term Agreement means the agreement entered into under subsection (b).(3)SurveyThe term Survey means the Commercial Building Energy Consumption Survey.(b)Authorization of agreementNot later than 120 days after the date of enactment of this Act, the Administrator and the Administrator of the Environmental Protection Agency shall sign, and submit to Congress, an information sharing agreement relating to commercial building energy consumption data.(c)Content of agreementThe Agreement shall—(1)provide, to the extent permitted by law, that—(A)the Administrator shall have access to building-specific data in the Portfolio Manager database of the Environmental Protection Agency; and(B)the Administrator of the Environmental Protection Agency shall have access to building-specific data collected by the Survey;(2)describe the manner in which the Administrator shall use the data described in paragraph (1) and subsection (d);(3)describe and compare—(A)the methodologies that the Energy Information Administration, the Environmental Protection Agency, and State and local government managers use to maximize the quality, reliability, and integrity of data collected through the Survey, the Portfolio Manager database of the Environmental Protection Agency, and State and local building energy disclosure laws (including regulations), respectively, and the manner in which those methodologies can be improved; and(B)consistencies and variations in data for the same buildings captured in—(i)(I)the 2018 Survey cycle; and(II)each subsequent Survey cycle; and(ii)the Portfolio Manager database of the Environmental Protection Agency; and(4)consider whether, and the methods by which, the Administrator may collect and publish new iterations of Survey data every 3 years—(A)using the Survey processes of the Administrator; or(B)as supplemented by information in the Portfolio Manager database of the Environmental Protection Agency.(d)DataThe data referred in subsection (c)(2) includes data that—(1)is collected through the Portfolio Manager database of the Environmental Protection Agency;(2)is required to be publicly available on the internet under State and local government building energy disclosure laws (including regulations); and(3)includes information on private sector buildings that are not less than 250,000 square feet.(e)Protection of informationIn carrying out the agreement, the Administrator and the Administrator of the Environmental Protection Agency shall protect information in accordance with—(1)section 552(b)(4) of title 5, United States Code (commonly known as the Freedom of Information Act);(2)subchapter III of chapter 35 of title 44, United States Code; and(3)any other applicable law (including regulations).CIndustrial energy efficiencyIIndustry5201.Future of industry program and industrial research and assessment centers(a)Future of industry program(1)In generalSection 452 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111) is amended—(A)by striking the section heading and inserting the following: future of industry program;(B)in subsection (a)(2)—(i)by redesignating subparagraph (E) as subparagraph (F); and(ii)by inserting after subparagraph (D) the following:(E)water and wastewater treatment facilities, including systems that treat municipal, industrial, and agricultural waste; and;(C)by striking subsection (e); and(D)by redesignating subsection (f) as subsection (e).(2)Conforming amendmentSection 454(b)(2)(C) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17113(b)(2)(C)) is amended by striking energy-intensive industries and inserting Future of Industry.(b)Industrial research and assessment centersSubtitle D of title IV of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111 et seq.) is amended by adding at the end the following:457.Industrial research and assessment centers(a)DefinitionsIn this section:(1)Covered projectThe term covered project means a project—(A)that has been recommended in an energy assessment described in paragraph (2)(A) conducted for an eligible entity; and(B)with respect to which the plant site of that eligible entity—(i)improves—(I)energy efficiency;(II)material efficiency;(III)cybersecurity; or(IV)productivity; or(ii)reduces—(I)waste production;(II)greenhouse gas emissions; or(III)nongreenhouse gas pollution.(2)Eligible entityThe term eligible entity means a small- or medium-sized manufacturer that has had an energy assessment completed by—(A)an industrial research and assessment center;(B)a Department of Energy Combined Heat and Power Technical Assistance Partnership jointly with an industrial research and assessment center; or(C)a third-party assessor that provides an assessment equivalent to an assessment described in subparagraph (A) or (B), as determined by the Secretary. (3)Energy service providerThe term energy service provider means—(A)any business providing technology or services to improve the energy efficiency, water efficiency, power factor, or load management of a manufacturing site or other industrial process in an energy-intensive industry (as defined in section 452(a)); and(B)any utility operating under a utility energy service project.(4)Industrial research and assessment centerThe term industrial research and assessment center means—(A)an institution of higher education-based industrial research and assessment center that is funded by the Secretary under subsection (b); and(B)an industrial research and assessment center at a trade school, community college, or union training program that is funded by the Secretary under subsection (f).(5)ProgramThe term Program means the program for implementation grants established under subsection (i)(1).(6)Small- or medium-sized manufacturerThe term small- or medium-sized manufacturer means a manufacturing firm—(A)the gross annual sales of which are less than $100,000,000;(B)that has fewer than 500 employees at the plant site of the manufacturing firm; and(C)the annual energy bills of which total more than $100,000 but less than $3,500,000.(b)Institution of higher education-based industrial research and assessment centers(1)In generalThe Secretary shall provide funding to institution of higher education-based industrial research and assessment centers.(2)PurposeThe purpose of each institution of higher education-based industrial research and assessment center shall be—(A)to provide in-depth assessments of small- and medium-sized manufacturer plant sites to evaluate the facilities, services, and manufacturing operations of the plant sites;(B)to identify opportunities for optimizing energy efficiency and environmental performance, including implementation of—(i)smart manufacturing;(ii)energy management systems;(iii)sustainable manufacturing;(iv)information technology advancements for supply chain analysis, logistics, system monitoring, industrial and manufacturing processes, and other purposes; and(v)waste management systems;(C)to promote applications of emerging concepts and technologies in small- and medium-sized manufacturers (including water and wastewater treatment facilities and federally owned manufacturing facilities);(D)to promote research and development for the use of alternative energy sources to supply heat, power, and new feedstocks for energy-intensive industries;(E)to coordinate with appropriate Federal and State research offices;(F)to provide a clearinghouse for industrial process and energy efficiency technical assistance resources; and(G)to coordinate with State-accredited technical training centers and community colleges, while ensuring appropriate services to all regions of the United States.(c)CoordinationTo increase the value and capabilities of the industrial research and assessment centers, the centers shall—(1)coordinate with Manufacturing Extension Partnership Centers of the National Institute of Standards and Technology;(2)coordinate with the Federal Energy Management Program and the Building Technologies Office of the Department of Energy to provide building assessment services to manufacturers;(3)increase partnerships with the National Laboratories of the Department of Energy to leverage the expertise, technologies, and research and development capabilities of the National Laboratories for national industrial and manufacturing needs;(4)increase partnerships with energy service providers and technology providers to leverage private sector expertise and accelerate deployment of new and existing technologies and processes for energy efficiency, power factor, and load management;(5)identify opportunities for reducing greenhouse gas emissions and other air emissions; and(6)promote sustainable manufacturing practices for small- and medium-sized manufacturers.(d)OutreachThe Secretary shall provide funding for—(1)outreach activities by the industrial research and assessment centers to inform small- and medium-sized manufacturers of the information, technologies, and services available; and(2)coordination activities by each industrial research and assessment center to leverage efforts with—(A)Federal, State, and Tribal efforts;(B)the efforts of utilities and energy service providers;(C)the efforts of regional energy efficiency organizations; and(D)the efforts of other industrial research and assessment centers.(e)Centers of excellence(1)EstablishmentThe Secretary shall establish a Center of Excellence at not more than 5 of the highest-performing industrial research and assessment centers, as determined by the Secretary.(2)DutiesA Center of Excellence shall coordinate with and advise the industrial research and assessment centers located in the region of the Center of Excellence, including—(A)by mentoring new directors and staff of the industrial research and assessment centers with respect to—(i)the availability of resources; and(ii)best practices for carrying out assessments, including through the participation of the staff of the Center of Excellence in assessments carried out by new industrial research and assessment centers;(B)by providing training to staff and students at the industrial research and assessment centers on new technologies, practices, and tools to expand the scope and impact of the assessments carried out by the centers;(C)by assisting the industrial research and assessment centers with specialized technical opportunities, including by providing a clearinghouse of available expertise and tools to assist the centers and clients of the centers in assessing and implementing those opportunities;(D)by identifying and coordinating with regional, State, local, Tribal, and utility energy efficiency programs for the purpose of facilitating efforts by industrial research and assessment centers to connect industrial facilities receiving assessments from those centers with regional, State, local, and utility energy efficiency programs that could aid the industrial facilities in implementing any recommendations resulting from the assessments;(E)by facilitating coordination between the industrial research and assessment centers and other Federal programs described in paragraphs (1) through (3) of subsection (c); and(F)by coordinating the outreach activities of the industrial research and assessment centers under subsection (d)(1).(3)FundingFor each fiscal year, out of any amounts made available to carry out this section under subsection (j), the Secretary shall use not less than $500,000 to support each Center of Excellence.(f)Expansion of industrial research and assessment centers(1)In generalThe Secretary shall provide funding to establish additional industrial research and assessment centers at trade schools, community colleges, and union training programs.(2)Purpose(A)In generalSubject to subparagraph (B), to the maximum extent practicable, an industrial research and assessment center established under paragraph (1) shall have the same purpose as an institution of higher education-based industrial research center that is funded by the Secretary under subsection (b)(1).(B)Consideration of capabilitiesIn evaluating or establishing the purpose of an industrial research and assessment center established under paragraph (1), the Secretary shall take into consideration the varying capabilities of trade schools, community colleges, and union training programs.(g)Workforce training(1)InternshipsThe Secretary shall pay the Federal share of associated internship programs under which students work with or for industries, manufacturers, and energy service providers to implement the recommendations of industrial research and assessment centers.(2)ApprenticeshipsThe Secretary shall pay the Federal share of associated apprenticeship programs under which—(A)students work with or for industries, manufacturers, and energy service providers to implement the recommendations of industrial research and assessment centers; and(B)employees of facilities that have received an assessment from an industrial research and assessment center work with or for an industrial research and assessment center to gain knowledge on engineering practices and processes to improve productivity and energy savings.(3)Federal shareThe Federal share of the cost of carrying out internship programs described in paragraph (1) and apprenticeship programs described in paragraph (2) shall be 50 percent.(h)Small business loansThe Administrator of the Small Business Administration shall, to the maximum extent practicable, expedite consideration of applications from eligible small business concerns for loans under the Small Business Act (15 U.S.C. 631 et seq.) to implement recommendations developed by the industrial research and assessment centers.(i)Implementation grants(1)In generalThe Secretary shall establish a program under which the Secretary shall provide grants to eligible entities to implement covered projects.(2)ApplicationAn eligible entity seeking a grant under the Program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a demonstration of need for financial assistance to implement the proposed covered project.(3)PriorityIn awarding grants under the Program, the Secretary shall give priority to eligible entities that—(A)have had an energy assessment completed by an industrial research and assessment center; and(B)propose to carry out a covered project with a greater potential for—(i)energy efficiency gains; or(ii)greenhouse gas emissions reductions.(4)Grant amount(A)Maximum amountThe amount of a grant provided to an eligible entity under the Program shall not exceed $300,000.(B)Federal shareA grant awarded under the Program for a covered project shall be in an amount that is not more than 50 percent of the cost of the covered project.(C)SupplementA grant received by an eligible entity under the Program shall supplement, not supplant, any private or State funds available to the eligible entity to carry out the covered project.(j)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the period of fiscal years 2022 through 2026—(1)$150,000,000 to carry out subsections (a) through (h); and(2)$400,000,000 to carry out subsection (i)..(c)Clerical amendmentThe table of contents of the Energy Independence and Security Act of 2007 (42 U.S.C. prec. 17001) is amended by adding at the end of the items relating to subtitle D of title IV the following:457. Industrial research and assessment centers..5202.Sustainable manufacturing initiative(a)In generalPart E of title III of the Energy Policy and Conservation Act (42 U.S.C. 6341 et seq.) is amended by adding at the end the following:376.Sustainable manufacturing initiative(a)In generalAs part of the Office of Energy Efficiency and Renewable Energy of the Department of Energy, the Secretary, on the request of a manufacturer, shall carry out onsite technical assessments to identify opportunities for—(1)maximizing the energy efficiency of industrial processes and cross-cutting systems;(2)preventing pollution and minimizing waste;(3)improving efficient use of water in manufacturing processes;(4)conserving natural resources; and(5)achieving such other goals as the Secretary determines to be appropriate.(b)CoordinationTo implement any recommendations resulting from an onsite technical assessment carried out under subsection (a) and to accelerate the adoption of new and existing technologies and processes that improve energy efficiency, the Secretary shall coordinate with—(1)the Advanced Manufacturing Office of the Department of Energy;(2)the Building Technologies Office of the Department of Energy;(3)the Federal Energy Management Program of the Department of Energy; and(4)the private sector and other appropriate agencies, including the National Institute of Standards and Technology.(c)Research and development program for sustainable manufacturing and industrial technologies and processesAs part of the industrial efficiency programs of the Department of Energy, the Secretary shall carry out a joint industry-government partnership program to research, develop, and demonstrate new sustainable manufacturing and industrial technologies and processes that maximize the energy efficiency of industrial plants, reduce pollution, and conserve natural resources..(b)Clerical amendmentThe table of contents of the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the items relating to part E of title III the following:376. Sustainable manufacturing initiative..IISmart manufacturing5211.DefinitionsIn this part:(1)Energy management systemThe term energy management system means a business management process based on standards of the American National Standards Institute that enables an organization to follow a systematic approach in achieving continual improvement of energy performance, including energy efficiency, security, use, and consumption.(2)Industrial and research assessment centerThe term industrial and research assessment center means a center located at an institution of higher education, a trade school, a community college, or a union training program that—(A)receives funding from the Department;(B)provides an in-depth assessment of small- and medium-size manufacturer plant sites to evaluate the facilities, services, and manufacturing operations of the plant site; and(C)identifies opportunities for potential savings for small- and medium-size manufacturer plant sites from energy efficiency improvements, waste minimization, pollution prevention, and productivity improvement.(3)Information and communication technologyThe term information and communication technology means any electronic system or equipment (including the content contained in the system or equipment) used to create, convert, communicate, or duplicate data or information, including computer hardware, firmware, software, communication protocols, networks, and data interfaces.(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(5)North american industry classification systemThe term North American Industry Classification System means the standard used by Federal statistical agencies in classifying business establishments for the purpose of collecting, analyzing, and publishing statistical data relating to the business economy of the United States.(6)Small and medium manufacturersThe term small and medium manufacturers means manufacturing firms—(A)classified in the North American Industry Classification System as any of sectors 31 through 33;(B)with gross annual sales of less than $100,000,000;(C)with fewer than 500 employees at the plant site; and(D)with annual energy bills totaling more than $100,000 and less than $3,500,000.(7)Smart manufacturingThe term smart manufacturing means advanced technologies in information, automation, monitoring, computation, sensing, modeling, artificial intelligence, analytics, and networking that—(A)digitally—(i)simulate manufacturing production lines;(ii)operate computer-controlled manufacturing equipment;(iii)monitor and communicate production line status; and(iv)manage and optimize energy productivity and cost throughout production;(B)model, simulate, and optimize the energy efficiency of a factory building;(C)monitor and optimize building energy performance;(D)model, simulate, and optimize the design of energy efficient and sustainable products, including the use of digital prototyping and additive manufacturing to enhance product design;(E)connect manufactured products in networks to monitor and optimize the performance of the networks, including automated network operations; and(F)digitally connect the supply chain network.5212.Leveraging existing agency programs to assist small and medium manufacturersThe Secretary shall expand the scope of technologies covered by the industrial and research assessment centers of the Department— (1)to include smart manufacturing technologies and practices; and(2)to equip the directors of the industrial and research assessment centers with the training and tools necessary to provide technical assistance in smart manufacturing technologies and practices, including energy management systems, to manufacturers.5213.Leveraging smart manufacturing infrastructure at National Laboratories(a)Study(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a study on how the Department can increase access to existing high-performance computing resources in the National Laboratories, particularly for small and medium manufacturers.(2)InclusionsIn identifying ways to increase access to National Laboratories under paragraph (1), the Secretary shall—(A)focus on increasing access to the computing facilities of the National Laboratories; and(B)ensure that—(i)the information from the manufacturer is protected; and(ii)the security of the National Laboratory facility is maintained.(3)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study.(b)Actions for increased accessThe Secretary shall facilitate access to the National Laboratories studied under subsection (a) for small and medium manufacturers so that small and medium manufacturers can fully use the high-performance computing resources of the National Laboratories to enhance the manufacturing competitiveness of the United States.5214.State manufacturing leadership(a)Financial assistance authorizedThe Secretary may provide financial assistance on a competitive basis to States for the establishment of programs to be used as models for supporting the implementation of smart manufacturing technologies.(b)Applications(1)In generalTo be eligible to receive financial assistance under this section, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)CriteriaThe Secretary shall evaluate an application for financial assistance under this section on the basis of merit using criteria identified by the Secretary, including—(A)technical merit, innovation, and impact;(B)research approach, workplan, and deliverables;(C)academic and private sector partners; and(D)alternate sources of funding.(c)Requirements(1)TermThe term of an award of financial assistance under this section shall not exceed 3 years.(2)Maximum amountThe amount of an award of financial assistance under this section shall be not more than $2,000,000.(3)Matching requirementEach State that receives financial assistance under this section shall contribute matching funds in an amount equal to not less than 30 percent of the amount of the financial assistance.(d)Use of fundsA State may use financial assistance provided under this section—(1)to facilitate access to high-performance computing resources for small and medium manufacturers; and(2)to provide assistance to small and medium manufacturers to implement smart manufacturing technologies and practices.(e)EvaluationThe Secretary shall conduct semiannual evaluations of each award of financial assistance under this section—(1)to determine the impact and effectiveness of programs funded with the financial assistance; and(2)to provide guidance to States on ways to better execute the program of the State.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for the period of fiscal years 2022 through 2026.5215.ReportThe Secretary annually shall submit to Congress and make publicly available a report on the progress made in advancing smart manufacturing in the United States.DSchools and nonprofits5301.Grants for energy efficiency improvements and renewable energy improvements at public school facilities(a)DefinitionsIn this section:(1)Alternative fueled vehicleThe term alternative fueled vehicle has the meaning given the term in section 301 of the Energy Policy Act of 1992 (42 U.S.C. 13211). (2)Alternative fueled vehicle infrastructureThe term alternative fueled vehicle infrastructure means infrastructure used to charge or fuel an alternative fueled vehicle. (3)Eligible entityThe term eligible entity means a consortium of—(A)1 local educational agency; and(B)1 or more—(i)schools;(ii)nonprofit organizations that have the knowledge and capacity to partner and assist with energy improvements;(iii)for-profit organizations that have the knowledge and capacity to partner and assist with energy improvements; or (iv)community partners that have the knowledge and capacity to partner and assist with energy improvements.(4)Energy improvementThe term energy improvement means—(A)any improvement, repair, or renovation to a school that results in a direct reduction in school energy costs, including improvements to the envelope, air conditioning system, ventilation system, heating system, domestic hot water heating system, compressed air system, distribution system, lighting system, power system, and controls of a building;(B)any improvement, repair, or renovation to, or installation in, a school that—(i)leads to an improvement in teacher and student health, including indoor air quality; and(ii)achieves energy savings;(C)any improvement, repair, or renovation to a school involving the installation of renewable energy technologies;(D)the installation of alternative fueled vehicle infrastructure on school grounds for— (i)exclusive use of school buses, school fleets, or students; or(ii)the general public; and(E)the purchase or lease of alternative fueled vehicles to be used by a school, including school buses, fleet vehicles, and other operational vehicles.(5)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(6)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)Nonprofit organizationThe term nonprofit organization means a nonprofit organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from tax under section 501(a) of such Code.(8)Partnering local educational agencyThe term partnering local educational agency, with respect to an eligible entity, means the local educational agency participating in the consortium of the eligible entity.(b)GrantsThe Secretary shall award competitive grants to eligible entities to make energy improvements in accordance with this section.(c)Applications(1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)ContentsThe application submitted under paragraph (1) shall include each of the following:(A)A needs assessment of the current condition of the school and school facilities that would receive the energy improvements if the application were approved. (B)A draft work plan of the intended achievements of the eligible entity at the school.(C)A description of the energy improvements that the eligible entity would carry out at the school if the application were approved.(D)A description of the capacity of the eligible entity to provide services and comprehensive support to make the energy improvements referred to in subparagraph (C).(E)An assessment of the expected needs of the eligible entity for operation and maintenance training funds, and a plan for use of those funds, if applicable.(F)An assessment of the expected energy efficiency, energy savings, and safety benefits of the energy improvements.(G)A cost estimate of the proposed energy improvements.(H)An identification of other resources that are available to carry out the activities for which grant funds are requested under this section, including the availability of utility programs and public benefit funds.(d)Priority(1)In generalIn awarding grants under this section, the Secretary shall give priority to an eligible entity—(A)that has renovation, repair, and improvement funding needs;(B)(i)that, as determined by the Secretary, serves a high percentage of students, including students in a high school in accordance with paragraph (2), who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or(ii)the partnering local educational agency of which is designated with a school district locale code of 41, 42, or 43, as determined by the National Center for Education Statistics in consultation with the Bureau of the Census; and(C)that leverages private sector investment through energy-related performance contracting.(2)High school studentsIn the case of students in a high school, the percentage of students eligible for a free or reduced price lunch described in paragraph (1)(B)(i) shall be calculated using data from the schools that feed into the high school.(e)Competitive criteriaThe competitive criteria used by the Secretary to award grants under this section shall include the following:(1)The extent of the disparity between the fiscal capacity of the eligible entity to carry out energy improvements at school facilities and the needs of the partnering local educational agency for those energy improvements, including consideration of—(A)the current and historic ability of the partnering local educational agency to raise funds for construction, renovation, modernization, and major repair projects for schools;(B)the ability of the partnering local educational agency to issue bonds or receive other funds to support the current infrastructure needs of the partnering local educational agency for schools; and(C)the bond rating of the partnering local educational agency.(2)The likelihood that the partnering local educational agency or eligible entity will maintain, in good condition, any school and school facility that is the subject of improvements.(3)The potential energy efficiency and safety benefits from the proposed energy improvements.(f)Use of grant amounts(1)In generalExcept as provided in this subsection, an eligible entity receiving a grant under this section shall use the grant amounts only to make the energy improvements described in the application submitted by the eligible entity under subsection (c).(2)Operation and maintenance trainingAn eligible entity receiving a grant under this section may use not more than 5 percent of the grant amounts for operation and maintenance training for energy efficiency and renewable energy improvements, such as maintenance staff and teacher training, education, and preventative maintenance training.(3)Third-party investigation and analysisAn eligible entity receiving a grant under this section may use a portion of the grant amounts for a third-party investigation and analysis of the energy improvements carried out by the eligible entity, such as energy audits and existing building commissioning.(4)Continuing educationAn eligible entity receiving a grant under this section may use not more than 3 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements.(g)Competition in contractingIf an eligible entity receiving a grant under this section uses grant funds to carry out repair or renovation through a contract, the eligible entity shall be required to ensure that the contract process—(1)through full and open competition, ensures the maximum practicable number of qualified bidders, including small, minority, and women-owned businesses; and(2)gives priority to businesses located in, or resources common to, the State or geographical area in which the repair or renovation under the contract will be carried out.(h)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section.(i)Report by eligible entityAn eligible entity receiving a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing—(1)the use of the grant funds for energy improvements;(2)the estimated cost savings realized by those energy improvements;(3)the results of any third-party investigation and analysis conducted relating to those energy improvements;(4)the use of any utility programs and public benefit funds; and(5)the use of performance tracking for energy improvements, such as—(A)the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a); or(B)the United States Green Building Council Leadership in Energy and Environmental Design (LEED) green building rating system for existing buildings.(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000,000 for the period of fiscal years 2022 through 2026.5302.Energy efficiency materials pilot program(a)DefinitionsIn this section:(1)ApplicantThe term applicant means a nonprofit organization that applies for a grant under this section.(2)Energy-efficiency material(A)In generalThe term energy-efficiency material means a material (including a product, equipment, or system) the installation of which results in a reduction in use by a nonprofit organization of energy or fuel.(B)InclusionsThe term energy-efficiency material includes—(i)a roof or lighting system or component of the system;(ii)a window;(iii)a door, including a security door; and(iv)a heating, ventilation, or air conditioning system or component of the system (including insulation and wiring and plumbing improvements needed to serve a more efficient system).(3)Nonprofit buildingThe term nonprofit building means a building operated and owned by an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants for the purpose of providing nonprofit buildings with energy-efficiency materials.(c)Grants(1)In generalThe Secretary may award grants under the program established under subsection (b).(2)ApplicationThe Secretary may award a grant under paragraph (1) if an applicant submits to the Secretary an application at such time, in such form, and containing such information as the Secretary may prescribe.(3)Criteria for grantIn determining whether to award a grant under paragraph (1), the Secretary shall apply performance-based criteria, which shall give priority to applicants based on—(A)the energy savings achieved;(B)the cost effectiveness of the use of energy-efficiency materials;(C)an effective plan for evaluation, measurement, and verification of energy savings; and(D)the financial need of the applicant.(4)Limitation on individual grant amountEach grant awarded under this section shall not exceed $200,000.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.EMiscellaneous5401.Weatherization assistance programThere is authorized to be appropriated to the Secretary for the weatherization assistance program established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) $3,500,000,000 for fiscal year 2022, to remain available until expended.5402.Energy Efficiency and Conservation Block Grant Program(a)Use of fundsSection 544 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17154) is amended—(1)in paragraph (13)(D), by striking and after the semicolon;(2)by redesignating paragraph (14) as paragraph (15); and(3)by inserting after paragraph (13) the following: (14)programs for financing energy efficiency, renewable energy, and zero-emission transportation (and associated infrastructure), capital investments, projects, and programs, which may include loan programs and performance contracting programs, for leveraging of additional public and private sector funds, and programs that allow rebates, grants, or other incentives for the purchase and installation of energy efficiency, renewable energy, and zero-emission transportation (and associated infrastructure) measures; and.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the Energy Efficiency and Conservation Block Grant Program established under section 542(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(a)) $550,000,000 for fiscal year 2022, to remain available until expended.5403.Survey, analysis, and report on employment and demographics in the energy, energy efficiency, and motor vehicle sectors of the United States(a)Energy jobs council(1)EstablishmentThe Secretary shall establish a council, to be known as the Energy Jobs Council (referred to in this section as the Council).(2)MembershipThe Council shall be comprised of—(A)to be appointed by the Secretary—(i)1 or more representatives of the Energy Information Administration; and(ii)1 or more representatives of a State energy office that are serving as members of the State Energy Advisory Board established by section 365(g) of the Energy Policy and Conservation Act (42 U.S.C. 6325(g));(B)to be appointed by the Secretary of Commerce—(i)1 or more representatives of the Department of Commerce; and(ii)1 or more representatives of the Bureau of the Census;(C)1 or more representatives of the Bureau of Labor Statistics, to be appointed by the Secretary of Labor; and(D)1 or more representatives of any other Federal agency the assistance of which is required to carry out this section, as determined by the Secretary, to be appointed by the head of the applicable agency.(b)Survey and analysis(1)In generalThe Council shall—(A)conduct a survey of employers in the energy, energy efficiency, and motor vehicle sectors of the economy of the United States; and(B)perform an analysis of the employment figures and demographics in those sectors, including the number of personnel in each sector who devote a substantial portion of working hours, as determined by the Secretary, to regulatory compliance matters.(2)MethodologyIn conducting the survey and analysis under paragraph (1), the Council shall employ a methodology that—(A)was approved in 2016 by the Office of Management and Budget for use in the document entitled OMB Control Number 1910–5179;(B)uses a representative, stratified sampling of businesses in the United States; and(C)is designed to elicit a comparable number of responses from businesses in each State and with the same North American Industry Classification System codes as were received for the 2016 and 2017 reports entitled U.S. Energy and Employment Report.(3)ConsultationIn conducting the survey and analysis under paragraph (1), the Council shall consult with key stakeholders, including—(A)as the Council determines to be appropriate, the heads of relevant Federal agencies and offices, including—(i)the Secretary of Commerce;(ii)the Secretary of Transportation;(iii)the Director of the Bureau of the Census;(iv)the Commissioner of the Bureau of Labor Statistics; and(v)the Administrator of the Environmental Protection Agency;(B)States;(C)the State Energy Advisory Board established by section 365(g) of the Energy Policy and Conservation Act (42 U.S.C. 6325(g)); and(D)energy industry trade associations.(c)Report(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall—(A)make publicly available on the website of the Department a report, to be entitled the U.S. Energy and Employment Report, describing the employment figures and demographics in the energy, energy efficiency, and motor vehicle sectors of the United States, and the average number of hours devoted to regulatory compliance, based on the survey and analysis conducted under subsection (b); and (B)subject to the requirements of subchapter III of chapter 35 of title 44, United States Code, make the data collected by the Council publicly available on the website of the Department.(2)Contents(A)In generalThe report under paragraph (1) shall include employment figures and demographic data for—(i)the energy sector of the economy of the United States, including—(I)the electric power generation and fuels sector; and(II)the transmission, storage, and distribution sector;(ii)the energy efficiency sector of the economy of the United States; and(iii)the motor vehicle sector of the economy of the United States.(B)InclusionWith respect to each sector described in subparagraph (A), the report under paragraph (1) shall include employment figures and demographic data sorted by—(i)each technology, subtechnology, and fuel type of those sectors; and(ii)subject to the requirements of the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347)—(I)each State;(II)each territory of the United States;(III)the District of Columbia; and(IV)each county (or equivalent jurisdiction) in the United States.5404.Assisting Federal Facilities with Energy Conservation Technologies grant programThere is authorized to be appropriated to the Secretary to provide grants authorized under section 546(b) of the National Energy Conservation Policy Act (42 U.S.C. 8256(b)), $250,000,000 for fiscal year 2022, to remain available until expended.5405.RebatesThere are authorized to be appropriated to the Secretary for the period of fiscal years 2022 and 2023—(1)$10,000,000 for the extended product system rebate program authorized under section 1005 of the Energy Act of 2020 (42 U.S.C. 6311 note; Public Law 116–260); and(2)$10,000,000 for the energy efficient transformer rebate program authorized under section 1006 of the Energy Act of 2020 (42 U.S.C. 6317 note; Public Law 116–260).5406.Model guidance for combined heat and power systems and waste heat to power systems(a)DefinitionsIn this section:(1)Additional servicesThe term additional services means the provision of supplementary power, backup or standby power, maintenance power, or interruptible power to an electric consumer by an electric utility.(2)Waste heat to power systemThe term waste heat to power system means a system that generates electricity through the recovery of waste energy.(3)Other terms(A)PurpaThe terms electric consumer, electric utility, interconnection service, nonregulated electric utility, and State regulatory authority have the meanings given those terms in the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.), within the meaning of title I of that Act (16 U.S.C. 2611 et seq.).(B)EpcaThe terms combined heat and power system and waste energy have the meanings given those terms in section 371 of the Energy Policy and Conservation Act (42 U.S.C. 6341).(b)Review(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Federal Energy Regulatory Commission and other appropriate entities, shall review existing rules and procedures relating to interconnection service and additional services throughout the United States for electric generation with nameplate capacity up to 150 megawatts connecting at either distribution or transmission voltage levels to identify barriers to the deployment of combined heat and power systems and waste heat to power systems.(2)InclusionThe review under this subsection shall include a review of existing rules and procedures relating to—(A)determining and assigning costs of interconnection service and additional services; and(B)ensuring adequate cost recovery by an electric utility for interconnection service and additional services.(c)Model guidance(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary, in consultation with the Federal Energy Regulatory Commission and other appropriate entities, shall issue model guidance for interconnection service and additional services for consideration by State regulatory authorities and nonregulated electric utilities to reduce the barriers identified under subsection (b)(1).(2)Current best practicesThe model guidance issued under this subsection shall reflect, to the maximum extent practicable, current best practices to encourage the deployment of combined heat and power systems and waste heat to power systems while ensuring the safety and reliability of the interconnected units and the distribution and transmission networks to which the units connect, including—(A)relevant current standards developed by the Institute of Electrical and Electronic Engineers; and(B)model codes and rules adopted by—(i)States; or(ii)associations of State regulatory agencies.(3)Factors for considerationIn establishing the model guidance under this subsection, the Secretary shall take into consideration—(A)the appropriateness of using standards or procedures for interconnection service that vary based on unit size, fuel type, or other relevant characteristics;(B)the appropriateness of establishing fast-track procedures for interconnection service;(C)the value of consistency with Federal interconnection rules established by the Federal Energy Regulatory Commission as of the date of enactment of this Act;(D)the best practices used to model outage assumptions and contingencies to determine fees or rates for additional services;(E)the appropriate duration, magnitude, or usage of demand charge ratchets;(F)potential alternative arrangements with respect to the procurement of additional services, including—(i)contracts tailored to individual electric consumers for additional services;(ii)procurement of additional services by an electric utility from a competitive market; and(iii)waivers of fees or rates for additional services for small electric consumers; and(G)outcomes such as increased electric reliability, fuel diversification, enhanced power quality, and reduced electric losses that may result from increased use of combined heat and power systems and waste heat to power systems. VIMethane reduction infrastructure6001.Orphaned well site plugging, remediation, and restorationSection 349 of the Energy Policy Act of 2005 (42 U.S.C. 15907) is amended to read as follows:349.Orphaned well site plugging, remediation, and restoration(a)DefinitionsIn this section:(1)Federal landThe term Federal land means land administered by a land management agency within—(A)the Department of Agriculture; or(B)the Department of the Interior.(2)Idled wellThe term idled well means a well—(A)that has been nonoperational for not fewer than 4 years; and(B)for which there is no anticipated beneficial future use.(3)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)OperatorThe term operator, with respect to an oil or gas operation, means any entity, including a lessee or operating rights owner, that has provided to a relevant authority a written statement that the entity is responsible for the oil or gas operation, or any portion of the operation.(5)Orphaned wellThe term orphaned well—(A)with respect to Federal land or Tribal land, means a well—(i)(I)that is not used for an authorized purpose, such as production, injection, or monitoring; and(II)(aa)for which no operator can be located; (bb)the operator of which is unable—(AA)to plug the well; and(BB)to remediate and reclaim the well site; or (cc)that is within the National Petroleum Reserve–Alaska; and (B)with respect to State or private land—(i)has the meaning given the term by the applicable State; or(ii)if that State uses different terminology, has the meaning given another term used by the State to describe a well eligible for plugging, remediation, and reclamation by the State.(6)Tribal landThe term Tribal land means any land or interest in land owned by an Indian Tribe, the title to which is—(A)held in trust by the United States; or(B)subject to a restriction against alienation under Federal law.(b)Federal program(1)EstablishmentNot later than 60 days after the date of enactment of the Energy Infrastructure Act, the Secretary shall establish a program to plug, remediate, and reclaim orphaned wells located on Federal land.(2)Included activitiesThe program under this subsection shall—(A)include a method of—(i)identifying, characterizing, and inventorying orphaned wells and associated pipelines, facilities, and infrastructure on Federal land; and(ii)ranking those orphaned wells for priority in plugging, remediation, and reclamation, based on—(I)public health and safety;(II)potential environmental harm; and(III)other subsurface impacts or land use priorities;(B)distribute funding in accordance with the priorities established under subparagraph (A)(ii) for—(i)plugging orphaned wells;(ii)remediating and reclaiming well pads and facilities associated with orphaned wells;(iii)remediating soil and restoring native species habitat that has been degraded due to the presence of orphaned wells and associated pipelines, facilities, and infrastructure; and(iv)remediating land adjacent to orphaned wells and decommissioning or removing associated pipelines, facilities, and infrastructure;(C)provide a public accounting of the costs of plugging, remediation, and reclamation for each orphaned well;(D)seek to determine the identities of potentially responsible parties associated with the orphaned well (or a surety or guarantor of such a party), to the extent such information can be ascertained, and make efforts to obtain reimbursement for expenditures to the extent practicable;(E)measure or estimate and track—(i)emissions of methane and other gases associated with orphaned wells; and(ii)contamination of groundwater or surface water associated with orphaned wells; and(F)identify and address any disproportionate burden of adverse human health or environmental effects of orphaned wells on communities of color, low-income communities, and Tribal and indigenous communities.(3)Idled wellsThe Secretary, acting through the Director of the Bureau of Land Management, shall—(A)periodically review all idled wells on Federal land; and(B)reduce the inventory of idled wells on Federal land.(4)Cooperation and consultationIn carrying out the program under this subsection, the Secretary shall—(A)work cooperatively with—(i)the Secretary of Agriculture;(ii)affected Indian Tribes; and(iii)each State within which Federal land is located; and(B)consult with—(i)the Secretary of Energy; and(ii)the Interstate Oil and Gas Compact Commission.(c)Funding for state programs(1)In generalThe Secretary shall provide to States, in accordance with this subsection—(A)initial grants under paragraph (3);(B)formula grants under paragraph (4); and(C)performance grants under paragraph (5).(2)Activities(A)In generalA State may use funding provided under this subsection for any of the following purposes:(i)To plug, remediate, and reclaim orphaned wells located on State-owned or privately owned land.(ii)To identify and characterize undocumented orphaned wells on State and private land.(iii)To rank orphaned wells based on factors including—(I)public health and safety;(II)potential environmental harm; and(III)other land use priorities.(iv)To make information regarding the use of funds received under this subsection available on a public website.(v)To measure and track—(I)emissions of methane and other gases associated with orphaned wells; and(II)contamination of groundwater or surface water associated with orphaned wells.(vi)To remediate soil and restore native species habitat that has been degraded due to the presence of orphaned wells and associated pipelines, facilities, and infrastructure.(vii)To remediate land adjacent to orphaned wells and decommission or remove associated pipelines, facilities, and infrastructure.(viii)To identify and address any disproportionate burden of adverse human health or environmental effects of orphaned wells on communities of color, low-income communities, and Tribal and indigenous communities.(ix)Subject to subparagraph (B), to administer a program to carry out any activities described in clauses (i) through (viii).(B)Administrative cost limitation(i)In generalExcept as provided in clause (ii), a State shall not use more than 10 percent of the funds received under this subsection during a fiscal year for administrative costs under subparagraph (A)(ix).(ii)ExceptionThe limitation under clause (i) shall not apply to funds used by a State as described in paragraph (3)(A)(ii).(3)Initial grants(A)In generalSubject to the availability of appropriations, the Secretary shall distribute—(i)not more than $25,000,000 to each State that submits to the Secretary, by not later than 180 days after the date of enactment of Energy Infrastructure Act, a request for funding under this clause, including—(I)an estimate of the number of jobs that will be created or saved through the activities proposed to be funded; and(II)a certification that—(aa)the State is a Member State or Associate Member State of the Interstate Oil and Gas Compact Commission;(bb)there are 1 or more documented orphaned wells located in the State; and(cc)the State will use not less than 90 percent of the funding requested under this subsection to issue new contracts, amend existing contracts, or issue grants for plugging, remediation, and reclamation work by not later than 90 days after the date of receipt of the funds; and(ii)not more than $5,000,000 to each State that—(I)requests funding under this clause;(II)does not receive a grant under clause (i); and(III)certifies to the Secretary that—(aa)the State—(AA)has in effect a plugging, remediation, and reclamation program for orphaned wells; or(BB)the capacity to initiate such a program; or(bb)the funds provided under this paragraph will be used to carry out any administrative actions necessary to develop an application for a formula grant under paragraph (4) or a performance grant under paragraph (5).(B)DistributionSubject to the availability of appropriations, the Secretary shall distribute funds to a State under this paragraph by not later than the date that is 30 days after the date on which the State submits to the Secretary the certification required under clause (i)(II) or (ii)(III) of subparagraph (A), as applicable.(C)Deadline for expenditureA State that receives funds under this paragraph shall reimburse the Secretary in an amount equal to the amount of the funds that remain unobligated on the date that is 1 year after the date of receipt of the funds.(D)ReportNot later than 15 months after the date on which a State receives funds under this paragraph, the State shall submit to the Secretary a report that describes the means by which the State used the funds in accordance with the certification submitted by the State under subparagraph (A).(4)Formula grants(A)Establishment(i)In generalThe Secretary shall establish a formula for the distribution to each State described in clause (ii) of funds under this paragraph.(ii)Description of statesA State referred to in clause (i) is a State that, by not later than 45 days after the date of enactment of the Energy Infrastructure Act, submits to the Secretary a notice of the intent of the State to submit an application under subparagraph (B), including a description of the factors described in clause (iii) with respect to the State.(iii)FactorsThe formula established under clause (i) shall account for, with respect to an applicant State, the following factors:(I)Job losses in the oil and gas industry in the State during the period—(aa)beginning on March 1, 2020; and(bb)ending on the date of enactment of the Energy Infrastructure Act.(II)The number of documented orphaned wells located in the State, and the projected cost—(aa)to plug or reclaim those orphaned wells;(bb)to reclaim adjacent land; and(cc)to decommission or remove associated pipelines, facilities, and infrastructure.(iv)PublicationNot later than 75 days after the date of enactment of the Energy Infrastructure Act, the Secretary shall publish on a public website the amount that each State is eligible to receive under the formula under this subparagraph.(B)ApplicationTo be eligible to receive a formula grant under this paragraph, a State shall submit to the Secretary an application that includes—(i)a description of—(I)the State program for orphaned well plugging, remediation, and restoration, including legal authorities, processes used to identify and prioritize orphaned wells, procurement mechanisms, and other program elements demonstrating the readiness of the State to carry out proposed activities using the grant;(II)the activities to be carried out with the grant, including an identification of the estimated health, safety, habitat, and environmental benefits of plugging, remediating, or reclaiming orphaned wells; and(III)the means by which the information regarding the activities of the State under this paragraph will be made available on a public website;(ii)an estimate of—(I)the number of orphaned wells in the State that will be plugged, remediated, or reclaimed;(II)the projected cost of—(aa)plugging, remediating, or reclaiming orphaned wells;(bb)remediating or reclaiming adjacent land; and(cc)decommissioning or removing associated pipelines, facilities, and infrastructure;(III)the amount of that projected cost that will be offset by the forfeiture of financial assurance instruments, the estimated salvage of well site equipment, or other proceeds from the orphaned wells and adjacent land;(IV)the number of jobs that will be created or saved through the activities to be funded under this paragraph; and(V)the amount of funds to be spent on administrative costs;(iii)a certification that any financial assurance instruments available to cover plugging, remediation, or reclamation costs will be used by the State; and(iv)the definitions and processes used by the State to formally identify a well as—(I)an orphaned well; or(II)if the State uses different terminology, otherwise eligible for plugging, remediation, and reclamation by the State.(C)DistributionSubject to the availability of appropriations, the Secretary shall distribute funds to a State under this paragraph by not later than the date that is 60 days after the date on which the State submits to the Secretary a completed application under subparagraph (B).(D)Deadline for expenditureA State that receives funds under this paragraph shall reimburse the Secretary in an amount equal to the amount of the funds that remain unobligated on the date that is 5 years after the date of receipt of the funds.(E)ConsultationIn making a determination under this paragraph regarding the eligibility of a State to receive a formula grant, the Secretary shall consult with—(i)the Administrator of the Environmental Protection Agency;(ii)the Secretary of Energy; and(iii)the Interstate Oil and Gas Compact Commission.(5)Performance grants(A)EstablishmentThe Secretary shall provide to States, in accordance with this paragraph—(i)regulatory improvement grants under subparagraph (E); and(ii)matching grants under subparagraph (F).(B)ApplicationTo be eligible to receive a grant under this paragraph, a State shall submit to the Secretary an application including—(i)each element described in an application for a grant under paragraph (4)(B);(ii)activities carried out by the State to address orphaned wells located in the State, including—(I)increasing State spending on well plugging, remediation, and reclamation; or(II)improving regulation of oil and gas wells; and(iii)the means by which the State will use funds provided under this paragraph—(I)to lower unemployment in the State; and(II)to improve economic conditions in economically distressed areas of the State.(C)DistributionSubject to the availability of appropriations, the Secretary shall distribute funds to a State under this paragraph by not later than the date that is 60 days after the date on which the State submits to the Secretary a completed application under subparagraph (B).(D)ConsultationIn making a determination under this paragraph regarding the eligibility of a State to receive a grant under subparagraph (E) or (F), the Secretary shall consult with—(i)the Administrator of the Environmental Protection Agency;(ii)the Secretary of Energy; and(iii)the Interstate Oil and Gas Compact Commission.(E)Regulatory improvement grants(i)In generalBeginning on the date that is 180 days after the date on which an initial grant is provided to a State under paragraph (3), the Secretary shall, subject to the availability of appropriations, provide to the State a regulatory improvement grant under this subparagraph, if the State meets, during the 10-year period ending on the date on which the State submits to the Secretary an application under subparagraph (B), 1 of the following criteria:(I)The State has strengthened plugging standards and procedures designed to ensure that wells located in the State are plugged in an effective manner that protects groundwater and other natural resources, public health and safety, and the environment.(II)The State has made improvements to State programs designed to reduce future orphaned well burdens, such as financial assurance reform, alternative funding mechanisms for orphaned well programs, and reforms to programs relating to well transfer or temporary abandonment.(ii)Limitations(I)NumberThe Secretary may issue to a State under this subparagraph not more than 1 grant for each criterion described in subclause (I) or (II) of clause (i).(II)Maximum amountThe amount of a single grant provided to a State under this subparagraph shall be not more than $20,000,000.(iii)Reimbursement for failure to maintain protectionsA State that receives a grant under this subparagraph shall reimburse the Secretary in an amount equal to the amount of the grant in any case in which, during the 10-year period beginning on the date of receipt of the grant, the State enacts a law or regulation that, if in effect on the date of submission of the application under subparagraph (B), would have prevented the State from being eligible to receive the grant under clause (i).(F)Matching grants(i)In generalBeginning on the date that is 180 days after the date on which an initial grant is provided to a State under paragraph (3), the Secretary shall, subject to the availability of appropriations, provide to the State funding, in an amount equal to the difference between—(I)the average annual amount expended by the State during the period of fiscal years 2010 through 2019—(aa)to plug, remediate, and reclaim orphaned wells; and(bb)to decommission or remove associated pipelines, facilities, or infrastructure; and(II)the amount that the State certifies to the Secretary the State will expend, during the fiscal year in which the State will receive the grant under this subparagraph—(aa)to plug, remediate, and reclaim orphaned wells;(bb)to remediate or reclaim adjacent land; and(cc)to decommission or remove associated pipelines, facilities, and infrastructure.(ii)Limitations(I)Fiscal yearThe Secretary may issue to a State under this subparagraph not more than 1 grant for each fiscal year.(II)Total funds providedThe Secretary may provide to a State under this subparagraph a total amount equal to not more than $30,000,000 during the period of fiscal years 2022 through 2031.(d)Tribal orphaned well site plugging, remediation, and restoration(1)EstablishmentThe Secretary shall establish a program under which the Secretary shall—(A)provide to Indian Tribes grants in accordance with this subsection; or(B)on request of an Indian Tribe and in lieu of a grant under subparagraph (A), administer and carry out plugging, remediation, and reclamation activities in accordance with paragraph (7).(2)Eligible activities(A)In generalAn Indian Tribe may use a grant received under this subsection—(i)to plug, remediate, or reclaim an orphaned well on Tribal land;(ii)to remediate soil and restore native species habitat that has been degraded due to the presence of an orphaned well or associated pipelines, facilities, or infrastructure on Tribal land;(iii)to remediate Tribal land adjacent to orphaned wells and decommission or remove associated pipelines, facilities, and infrastructure;(iv)to provide an online public accounting of the cost of plugging, remediation, and reclamation for each orphaned well site on Tribal land;(v)to identify and characterize undocumented orphaned wells on Tribal land; and(vi)to develop or administer a Tribal program to carry out any activities described in clauses (i) through (v).(B)Administrative cost limitation(i)In generalExcept as provided in clause (ii), an Indian Tribe shall not use more than 10 percent of the funds received under this subsection during a fiscal year for administrative costs under subparagraph (A)(vi).(ii)ExceptionThe limitation under clause (i) shall not apply to any funds used to carry out an administrative action necessary for the development of a Tribal program described in subparagraph (A)(vi).(3)Factors for considerationIn determining whether to provide to an Indian Tribe a grant under this subsection, the Secretary shall take into consideration—(A)the unemployment rate of the Indian Tribe on the date on which the Indian Tribe submits an application under paragraph (4); and(B)the estimated number of orphaned wells on the Tribal land of the Indian Tribe.(4)ApplicationTo be eligible to receive a grant under this subsection, an Indian Tribe shall submit to the Secretary an application that includes—(A)a description of—(i)the Tribal program for orphaned well plugging, remediation, and restoration, including legal authorities, processes used to identify and prioritize orphaned wells, procurement mechanisms, and other program elements demonstrating the readiness of the Indian Tribe to carry out the proposed activities, or plans to develop such a program; and(ii)the activities to be carried out with the grant, including an identification of the estimated health, safety, habitat, and environmental benefits of plugging, remediating, or reclaiming orphaned wells and remediating or reclaiming adjacent land; and(B)an estimate of—(i)the number of orphaned wells that will be plugged, remediated, or reclaimed; and(ii)the projected cost of—(I)plugging, remediating, or reclaiming orphaned wells;(II)remediating or reclaiming adjacent land; and(III)decommissioning or removing associated pipelines, facilities, and infrastructure.(5)DistributionSubject to the availability of appropriations, the Secretary shall distribute funds to an Indian Tribe under this subsection by not later than the date that is 60 days after the date on which the Indian Tribe submits to the Secretary a completed application under paragraph (4).(6)Deadline for expenditureAn Indian Tribe that receives funds under this subsection shall reimburse the Secretary in an amount equal to the amount of the funds that remain unobligated on the date that is 5 years after the date of receipt of the funds, except for cases in which the Secretary has granted the Indian Tribe an extended deadline for completion of the eligible activities after consultation. (7)Delegation to secretary in lieu of a grant(A)In generalIn lieu of a grant under this subsection, an Indian Tribe may submit to the Secretary a request for the Secretary to administer and carry out plugging, remediation, and reclamation activities relating to an orphaned well on behalf of the Indian Tribe.(B)AdministrationSubject to the availability of appropriations under subsection (h)(1)(E), on submission of a request under subparagraph (A), the Secretary shall administer or carry out plugging, remediation, and reclamation activities for an orphaned well on Tribal land. (e)Technical assistanceThe Secretary of Energy, in cooperation with the Secretary and the Interstate Oil and Gas Compact Commission, shall provide technical assistance to the Federal land management agencies and oil and gas producing States and Indian Tribes to support practical and economical remedies for environmental problems caused by orphaned wells on Federal land, Tribal land, and State and private land, including the sharing of best practices in the management of oil and gas well inventories to ensure the availability of funds to plug, remediate, and restore oil and gas well sites on cessation of operation.(f)Report to congressNot later than 1 year after the date of enactment of the Energy Infrastructure Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report describing the program established and grants awarded under this section, including—(1)an updated inventory of wells located on Federal land, Tribal land, and State and private land that are—(A)orphaned wells; or(B)at risk of becoming orphaned wells;(2)an estimate of the quantities of—(A)methane and other gasses emitted from orphaned wells; and(B)emissions reduced as a result of plugging, remediating, and reclaiming orphaned wells;(3)the number of jobs created and saved through the plugging, remediation, and reclamation of orphaned wells; and(4)the acreage of habitat restored using grants awarded to plug, remediate, and reclaim orphaned wells and to remediate or reclaim adjacent land, together with a description of the purposes for which that land is likely to be used in the future.(g)Effect of section(1)No expansion of liabilityNothing in this section establishes or expands the responsibility or liability of any entity with respect to—(A)plugging any well; or(B)remediating or reclaiming any well site.(2)Tribal landNothing in this section—(A)relieves the Secretary of any obligation under section 3 of the Act of May 11, 1938 (25 U.S.C. 396c; 52 Stat. 348, chapter 198), to plug, remediate, or reclaim an orphaned well located on Tribal land; or(B)absolves the United States from a responsibility to plug, remediate, or reclaim an orphaned well located on Tribal land or any other responsibility to an Indian Tribe, including any responsibility that derives from—(i)the trust relationship between the United States and Indian Tribes;(ii)any treaty, law, or Executive order; or(iii)any agreement between the United States and an Indian Tribe.(3)Owner or operator not absolvedNothing in this section absolves the owner or operator of an oil or gas well of any potential liability for—(A)reimbursement of any plugging or reclamation costs associated with the well; or(B)any adverse effect of the well on the environment.(h)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2022, to remain available until September 30, 2030:(1)to the Secretary—(A)$250,000,000 to carry out the program under subsection (b);(B)$775,000,000 to provide grants under subsection (c)(3);(C)$2,000,000,000 to provide grants under subsection (c)(4);(D)$1,500,000,000 to provide grants under subsection (c)(5); and(E)$150,000,000 to carry out the program under subsection (d);(2)to the Secretary of Energy, $30,000,000 to conduct research and development activities in cooperation with the Interstate Oil and Gas Compact Commission to assist the Federal land management agencies, States, and Indian Tribes in—(A)identifying and characterizing undocumented orphaned wells; and(B)mitigating the environmental risks of undocumented orphaned wells; and(3)to the Interstate Oil and Gas Compact Commission, $2,000,000 to carry out this section..VIIAbandoned mine land reclamation7001.Abandoned Mine Reclamation Fund authorization of appropriations(a)In generalThere is authorized to be appropriated, for deposit into the Abandoned Mine Reclamation Fund established by section 401(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(a)) $11,293,000,000 for fiscal year 2022, to remain available until expended.(b)Use of funds(1)In generalSubject to subsection (g), amounts made available under subsection (a) shall be used to provide, as expeditiously as practicable, to States and Indian Tribes described in paragraph (2) annual grants for abandoned mine land and water reclamation projects under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.).(2)Eligible grant recipientsGrants may be made under paragraph (1) to—(A)States and Indian Tribes that have a State or Tribal program approved under section 405 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235); (B)States and Indian Tribes that are certified under section 411(a) of that Act (30 U.S.C. 1240a(a)); and(C)States and Indian Tribes that are referred to in section 402(g)(8)(B) of that Act (30 U.S.C. 1232(g)(8)(B)). (3)Contract aggregationIn applying for grants under paragraph (1), States and Indian Tribes may aggregate bids into larger statewide or regional contracts. (c)Covered activitiesGrants under subsection (b)(1) shall only be used for activities described in subsections (a) and (b) of section 403 and section 410 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233, 1240).(d)Allocation(1)In generalSubject to subsection (e), the Secretary of the Interior shall allocate and distribute amounts made available for grants under subsection (b)(1) to States and Indian Tribes on an equal annual basis over a 15-year period beginning on the date of enactment of this Act, based on the number of tons of coal historically produced in the States or from the applicable Indian land before August 3, 1977, regardless of whether the State or Indian Tribe is certified under section 411(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(a)).(2)Surface mining control and reclamation Act exceptionSection 401(f)(3)(B) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(f)(3)(B)) shall not apply to grant funds distributed under subsection (b)(1).(3)Report to Congress on allocations(A)In generalNot later than 6 years after the date on which the first allocation to States and Indian Tribes is made under paragraph (1), the Secretary of the Interior shall submit to Congress a report that describes any progress made under this section in addressing outstanding reclamation needs under subsection (a) or (b) of section 403 or section 410 of the Surface Mining Control and Reclamation and Act of 1977 (30 U.S.C. 1233, 1240). (B)InputThe Secretary of the Interior shall—(i)prior to submitting the report under subparagraph (A), solicit the input of the States and Indian Tribes regarding the progress referred to in that subparagraph; and(ii)include in the report submitted to Congress under that subparagraph a description of any input received under clause (i).(4)Redistribution of funds(A)EvaluationNot later than 20 years after the date of enactment of this Act, the Secretary of the Interior shall evaluate grant payments to States and Indian Tribes made under this section.(B)Unused fundsOn completion of the evaluation under subparagraph (A), States and Indian Tribes shall return any unused funds under this section to the Abandoned Mine Reclamation Fund. (e)Total amount of grantThe total amount of grant funding provided under subsection (b)(1) to an eligible State or Indian Tribe shall be not less than $20,000,000, to the extent that the amount needed for reclamation projects described in that subsection on the land of the State or Indian Tribe is not less than $20,000,000.(f)PriorityIn addition to the priorities described in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), in providing grants under this section, priority may also be given to reclamation projects described in subsection (b)(1) that provide employment for current and former employees of the coal industry.(g)ReservationOf the funds made available under subsection (a), $25,000,000 shall be made available to the Secretary of the Interior to provide States and Indian Tribes with the financial and technical assistance necessary for the purpose of making amendments to the inventory maintained under section 403(c) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(c)).7002.Abandoned mine reclamation fee(a)AmountSection 402(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(a)) is amended—(1)by striking 28 cents and inserting 22.4 cents;(2)by striking 12 cents and inserting 9.6 cents; and(3)by striking 8 cents and inserting 6.4 cents.(b)DurationSection 402(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is amended by striking September 30, 2021 and inserting September 30, 2034.7003.Amounts distributed from Abandoned Mine Reclamation FundSection 401(f)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(f)(2)) is amended—(1)in subparagraph (A)—(A)in the subparagraph heading, by striking 2022 and inserting 2035; and(B)in the matter preceding clause (i), by striking 2022 and inserting 2035; and(2)in subparagraph (B)—(A)in the subparagraph heading, by striking 2023 and inserting 2036;(B)by striking 2023 and inserting 2036; and(C)by striking 2022 and inserting 2035. 7004.Abandoned hardrock mine reclamation(a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior (referred to in this section as the Secretary) shall establish a program to inventory, assess, decommission, reclaim, respond to hazardous substance releases on, and remediate abandoned hardrock mine land based on conditions including need, public health and safety, potential environmental harm, and other land use priorities.(b)Award of grantsSubject to the availability of funds, the Secretary shall provide grants on a competitive or formula basis to States and Indian Tribes that have jurisdiction over abandoned hardrock mine land to reclaim that land.(c)EligibilityAmounts made available under this section may only be used for Federal, State, Tribal, local, and private land that has been affected by past hardrock mining activities, and water resources that traverse or are contiguous to such land, including any of the following:(1)Land and water resources that were—(A)used for, or affected by, hardrock mining activities; and (B)abandoned or left in an inadequate reclamation status before the date of enactment of this Act.(2)Land for which the Secretary makes a determination that there is no continuing reclamation responsibility of a claim holder, liable party, operator, or other person that abandoned the site prior to completion of required reclamation under Federal or State law.(d)Eligible activities(1)In generalAmounts made available to carry out this section shall be used for the purposes described in subsection (a).(2)ExclusionAmounts made available to carry out this section may not be used to fulfill obligations under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) agreed to in a legal settlement or imposed by a court, whether for payment of funds or for work to be performed.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $3,000,000,000, to remain available until expended, of which—(A)50 percent shall be for grants to States and Indian Tribes under subsection (b) for eligible activities described in subsection (d)(1); and(B)50 percent shall be for available to the Secretary for eligible activities described in subsection (d)(1) on Federal land. (2)TransferThe Secretary may transfer amounts made available to the Secretary under paragraph (1)(B) to the Secretary of Agriculture for activities described in subsection (a) on National Forest System land. VIIINatural resources-related infrastructure, wildfire management, and ecosystem restoration8001.Forest Service Legacy Road and Trail Remediation Program(a)EstablishmentPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following:8.Forest Service Legacy Road and Trail Remediation Program(a)EstablishmentThe Secretary shall establish the Forest Service Legacy Road and Trail Remediation Program (referred to in this section as the Program).(b)ActivitiesIn carrying out the Program, the Secretary shall, taking into account foreseeable changes in weather and hydrology—(1)restore passages for fish and other aquatic species by—(A)improving, repairing, or replacing culverts and other infrastructure; and(B)removing barriers, as the Secretary determines appropriate, from the passages;(2)decommission unauthorized user-created roads and trails that are not a National Forest System road or a National Forest System trail, if the applicable unit of the National Forest System has published—(A)a Motor Vehicle Use Map and the road is not identified as a National Forest System road on that Motor Vehicle Use Map; or(B)a map depicting the authorized trails in the applicable unit of the National Forest System and the trail is not identified as a National Forest System trail on that map; (3)prepare previously closed National Forest System roads for long-term storage, in accordance with subsections (c)(1) and (d), in a manner that—(A)prevents motor vehicle use, as appropriate to conform to route designations; (B)prevents the roads from damaging adjacent resources, including aquatic and wildlife resources;(C)reduces or eliminates the need for road maintenance; and(D)preserves the roads for future use;(4)decommission previously closed National Forest System roads and trails in accordance with subsections (c)(1) and (d);(5)relocate National Forest System roads and trails—(A)to increase resilience to extreme weather events, flooding, and other natural disasters; and(B)to respond to changing resource conditions and public input;(6)convert National Forest System roads to National Forest System trails, while allowing for continued use for motorized and nonmotorized recreation, to the extent the use is compatible with the management status of the road or trail;(7)decommission temporary roads—(A)that were constructed before the date of enactment of this section—(i)for emergency operations; or(ii)to facilitate a resource extraction project;(B)that were designated as a temporary road by the Secretary; and(C)(i)in violation of section 10(b) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1608(b)), on which vegetation cover has not been reestablished; or(ii)that have not been fully decommissioned; and(8)carry out projects on National Forest System roads, trails, and bridges to improve resilience to extreme weather events, flooding, or other natural disasters. (c)Project selection(1)Project eligibility(A)In generalThe Secretary may only fund under the Program a project described in paragraph (3) or (4) of subsection (b) if the Secretary previously and separately—(i)solicited public comment for changing the management status of the applicable National Forest System road or trail—(I)to close the road or trail to access; and(II)to minimize impacts to natural resources; and(ii)has closed the road or trail to access as described in clause (i)(I). (B)RequirementEach project carried out under the Program shall be on a National Forest System road or trail, except with respect to—(i)a project described in subsection (b)(2); or(ii)a project carried out on a watershed for which the Secretary has entered into a cooperative agreement under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a).(2)Annual selection of projects for fundingThe Secretary shall—(A)establish a process for annually selecting projects for funding under the Program, consistent with the requirements of this section;(B)solicit and consider public input regionally in the ranking of projects for funding under the Program;(C)give priority for funding under the Program to projects that would—(i)protect or improve water quality in public drinking water source areas;(ii)restore the habitat of a threatened, endangered, or sensitive fish or wildlife species; or(iii)maintain future access to the adjacent area for the public, contractors, permittees, or firefighters; and(D)publish on the website of the Forest Service—(i)the selection process established under subparagraph (A); and(ii)a list that includes a description and the proposed outcome of each project funded under the Program in each fiscal year.(d)ImplementationIn implementing the Program, the Secretary shall ensure that—(1)the system of roads and trails on the applicable unit of the National Forest System—(A)is adequate to meet any increasing demands for timber, recreation, and other uses;(B)provides for intensive use, protection, development, and management of the land under principles of multiple use and sustained yield of products and services;(C)does not damage, degrade, or impair adjacent resources, including aquatic and wildlife resources, to the extent practicable; (D)reflects long-term funding expectations; and(E)is adequate for supporting emergency operations, such as evacuation routes during wildfires, floods, and other natural disasters; and (2)all projects funded under the Program are consistent with any applicable forest plan or travel management plan. (e)Savings clauseA decision to fund a project under the Program shall not affect any determination made previously or to be made in the future by the Secretary with regard to road or trail closures..(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out section 8 of Public Law 88–657 (commonly known as the Forest Roads and Trails Act) $250,000,000 for the period of fiscal years 2022 through 2026. 8002.Study and report on feasibility of revegetating reclaimed mine sites(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior, acting through the Director of the Office of Surface Mining Reclamation and Enforcement, shall conduct, and submit to Congress a report describing the results of, a study on the feasibility of revegetating reclaimed mined sites.(b)InclusionsThe report submitted under subsection (a) shall include—(1)recommendations for how a program could be implemented through the Office of Surface Mining Reclamation and Enforcement to revegetate reclaimed mined sites;(2)identifications of reclaimed mine sites that would be suitable for inclusion in such a program, including sites on land that—(A)is subject to title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.); and(B)is not subject to that title;(3)a description of any barriers to implementation of such a program, including whether the program would potentially interfere with the authorities contained in, or the implementation of, the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.), including the Abandoned Mine Reclamation Fund created by section 401 of that Act (30 U.S.C. 1231) and State reclamation programs under section 405 of that Act (30 U.S.C. 1235); and(4)a description of the potential for job creation and workforce needs if such a program was implemented.8003.Wildfire risk reduction(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, for the activities described in subsection (c), $3,369,200,000 for the period of fiscal years 2022 through 2026.(b)TreatmentOf the Federal land or Indian forest land or rangeland that has been identified as having a very high wildfire hazard potential, the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, shall, by not later than September 30, 2027, conduct restoration treatments and improve the Fire Regime Condition Class of 10,000,000 acres that are located in—(1)the wildland-urban interface; or(2)a public drinking water source area.(c)ActivitiesOf the amounts made available under subsection (a) for the period of fiscal years 2022 through 2026—(1)$20,000,000 shall be made available for entering into an agreement with the Administrator of the National Oceanic and Atmospheric Administration to establish and operate a program that makes use of the Geostationary Operational Environmental Satellite Program to rapidly detect and report wildfire starts in all areas in which the Secretary of the Interior or the Secretary of Agriculture has financial responsibility for wildland fire protection and prevention, of which— (A)$10,000,000 shall be made available to the Secretary of the Interior; and(B)$10,000,000 shall be made available to the Secretary of Agriculture;(2)$600,000,000 shall be made available for the salaries and expenses of Federal wildland firefighters in accordance with subsection (d), of which—(A)$120,000,000 shall be made available to the Secretary of the Interior; and(B)$480,000,000 shall be made available to the Secretary of Agriculture;(3)$10,000,000 shall be made available to the Secretary of the Interior to acquire technology and infrastructure for each Type I and Type II incident management team to maintain interoperability with respect to the radio frequencies used by any responding agency;(4)$30,000,000 shall be made available to the Secretary of Agriculture to provide financial assistance to States, Indian Tribes, and units of local government to establish and operate Reverse-911 telecommunication systems;(5)$50,000,000 shall be made available to the Secretary of the Interior to establish and implement a pilot program to provide to local governments financial assistance for the acquisition of slip-on tanker units to establish fleets of vehicles that can be quickly converted to be operated as fire engines;(6)$1,200,000 shall be made available to the Secretary of Agriculture, in coordination with the Secretary of the Interior, to develop and publish, not later than 180 days after the date of enactment of this Act, and every 5 years thereafter, a map depicting at-risk communities (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)), including Tribal at-risk communities;(7)$100,000,000 shall be made available to the Secretary of the Interior and the Secretary of Agriculture—(A)for—(i)preplanning fire response workshops that develop—(I)potential operational delineations; and(II)select potential control locations; and(ii)workforce training for staff, non-Federal firefighters, and Native village fire crews for—(I)wildland firefighting; and(II)increasing the pace and scale of vegetation treatments, including training on how to prepare and implement large landscape treatments; and(B)of which—(i)$50,000,000 shall be made available to the Secretary of the Interior; and(ii)$50,000,000 shall be made available to the Secretary of Agriculture;(8)$20,000,000 shall be made available to the Secretary of Agriculture to enter into an agreement with a Southwest Ecological Restoration Institute established under the Southwest Forest Health and Wildfire Prevention Act of 2004 (16 U.S.C. 6701 et seq.)—(A)to compile and display existing data, including geographic data, for hazardous fuel reduction or wildfire prevention treatments undertaken by the Secretary of the Interior or the Secretary of Agriculture, including treatments undertaken with funding provided under this title;(B)to compile and display existing data, including geographic data, for large wildfires, as defined by the National Wildfire Coordinating Group, that occur in the United States;(C)to facilitate coordination and use of existing and future interagency fuel treatment data, including geographic data, for the purposes of—(i)assessing and planning cross-boundary fuel treatments; and(ii)monitoring the effects of treatments on wildfire outcomes and ecosystem restoration services, using the data compiled under subparagraphs (A) and (B); (D)to publish a report every 5 years showing the extent to which treatments described in subparagraph (A) and previous wildfires affect the boundaries of wildfires, categorized by—(i)Federal land management agency;(ii)region of the United States; and(iii)treatment type; and(E)to carry out other related activities of a Southwest Ecological Restoration Institute, as authorized by the Southwest Forest Health and Wildfire Prevention Act of 2004 (16 U.S.C. 6701 et seq.); (9)$20,000,000 shall be available for activities conducted under the Joint Fire Science Program, of which—(A)$10,000,000 shall be made available to the Secretary of the Interior; and(B)$10,000,000 shall be made available to the Secretary of Agriculture;(10)$100,000,000 shall be made available to the Secretary of Agriculture for collaboration and collaboration-based activities, including facilitation, certification of collaboratives, and planning and implementing projects under the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303) in accordance with subsection (e);(11)$500,000,000 shall be made available to the Secretary of the Interior and the Secretary of Agriculture—(A)for—(i)conducting mechanical thinning and timber harvesting in an ecologically appropriate manner that maximizes the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands; or(ii)precommercial thinning in young growth stands for wildlife habitat benefits to provide subsistence resources; and(B)of which—(i)$100,000,000 shall be made available to the Secretary of the Interior; and(ii)$400,000,000 shall be made available to the Secretary of Agriculture;(12)$500,000,000 shall be made available to the Secretary of Agriculture, in cooperation with States, to award community wildfire defense grants to at-risk communities in accordance with subsection (f);(13)$500,000,000 shall be made available for planning and conducting prescribed fires and related activities, of which—(A)$250,000,000 shall be made available to the Secretary of the Interior; and(B)$250,000,000 shall be made available to the Secretary of Agriculture;(14)$500,000,000 shall be made available for developing or improving potential control locations, in accordance with paragraph (7)(A)(i)(II), including installing fuelbreaks (including fuelbreaks studied under subsection (i)), with a focus on shaded fuelbreaks when ecologically appropriate, of which—(A)$250,000,000 shall be made available to the Secretary of the Interior; and(B)$250,000,000 shall be made available to the Secretary of Agriculture;(15)$200,000,000 shall be made available for contracting or employing crews of laborers to modify and remove flammable vegetation on Federal land and for using materials from treatments, to the extent practicable, to produce biochar and other innovative wood products, including through the use of existing locally based organizations that engage young adults, Native youth, and veterans in service projects, such as youth and conservation corps, of which—(A)$100,000,000 shall be made available to the Secretary of the Interior; and(B)$100,000,000 shall be made available to the Secretary of Agriculture; (16)$200,000,000 shall be made available for post-fire restoration activities that are implemented not later than 3 years after the date that a wildland fire is contained, of which—(A)$100,000,000 shall be made available to the Secretary of the Interior; and(B)$100,000,000 shall be made available to the Secretary of Agriculture; (17)$8,000,000 shall be made available to the Secretary of Agriculture—(A)to provide feedstock to firewood banks; and(B)to provide financial assistance for the operation of firewood banks; and(18)$10,000,000 shall be available to the Secretary of the Interior and the Secretary of Agriculture for the procurement and placement of wildfire detection and real-time monitoring equipment, such as sensors, cameras, and other relevant equipment, in areas at risk of wildfire or post-burned areas. (d)Wildland firefighters(1)In generalSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall, using the amounts made available under subsection (c)(2), coordinate with the Director of the Office of Personnel Management to develop a distinct wildland firefighter occupational series.(2)Hazardous duty differential not affectedSection 5545(d)(1) of title 5, United States Code, is amended by striking except and all that follows through and at the end and inserting the following: “except—(A)an employee in an occupational series covering positions for which the primary duties involve the prevention, control, suppression, or management of wildland fires, as determined by the Office; and(B)in such other circumstances as the Office may by regulation prescribe; and.(3)Current employeesAny individual employed as a wildland firefighter on the date on which the occupational series established under paragraph (1) takes effect may elect—(A)to remain in the occupational series in which the individual is employed; or(B)to be included in the wildland firefighter occupational series established under that paragraph.(4)Permanent employees; increase in salaryUsing the amounts made available under subsection (c)(2), beginning October 1, 2021, the Secretary of the Interior and the Secretary of Agriculture shall—(A)seek to convert not fewer than 1,000 seasonal wildland firefighters to wildland firefighters that—(i)are full-time, permanent, year-round Federal employees; and(ii)reduce hazardous fuels on Federal land not fewer than 800 hours per year; and(B)increase the base salary of a Federal wildland firefighter by the lesser of an amount that is commensurate with an increase of $20,000 per year or an amount equal to 50 percent of the base salary, if the Secretary concerned, in coordination with the Director of the Office of Personnel Management, makes a written determination that the position of the Federal wildland firefighter is located within a specified geographic area in which it is difficult to recruit or retain a Federal wildland firefighter. (5)National wildfire coordinating groupUsing the amounts made available under subsection (c)(2), not later than October 1, 2022, the Secretary of the Interior and the Secretary of Agriculture shall—(A)develop and adhere to recommendations for mitigation strategies for wildland firefighters to minimize exposure due to line-of-duty environmental hazards; and(B)establish programs for permanent, temporary, seasonal, and year-round wildland firefighters to recognize and address mental health needs, including post-traumatic stress disorder care. (e)Collaborative forest landscape restoration programSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall, using the amounts made available under subsection (c)(10)—(1)solicit new project proposals under the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303) (referred to in this subsection as the Program);(2)provide up to 5 years of additional funding of any proposal originally selected for funding under the Program prior to September 30, 2018—(A)that has been approved for an extension of funding by the Secretary of Agriculture prior to the date of enactment of this Act; or(B)that has been recommended for an extension of funding by the advisory panel established under section 4003(e) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(e)) prior to the date of enactment of this Act that the Secretary of Agriculture subsequently approves; and(3)select project proposals for funding under the Program in a manner that—(A)gives priority to a project proposal that will treat acres that—(i)have been identified as having very high wildfire hazard potential; and(ii)are located in—(I)the wildland-urban interface; or(II)a public drinking water source area;(B)takes into consideration—(i)the cost per acre of Federal land or Indian forest land or rangeland acres described in subparagraph (A) to be treated; and(ii)the number of acres described in subparagraph (A) to be treated;(C)gives priority to a project proposal that is proposed by a collaborative that has successfully accomplished treatments consistent with a written plan that included a proposed schedule of completing those treatments, which is not limited to an earlier proposal funded under the Program; and(D)discontinues funding for a project that fails to achieve the results included in a project proposal submitted under paragraph (1) for more than 2 consecutive years.(f)Community wildfire defense grant program(1)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall, using amounts made available under subsection (c)(12), establish a program, which shall be separate from the program established under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), under which the Secretary of Agriculture, in cooperation with the States, shall award grants to at-risk communities, including Indian Tribes—(A)to develop or revise a community wildfire protection plan; and(B)to carry out projects described in a community wildfire protection plan that is not more than 10 years old.(2)PriorityIn awarding grants under the program described in paragraph (1), the Secretary of Agriculture shall give priority to an at-risk community that is—(A)in an area identified by the Secretary of Agriculture as having high or very high wildfire hazard potential;(B)a low-income community; or(C)a community impacted by a severe disaster.(3)Community wildfire defense grants(A)Grant amountsA grant—(i)awarded under paragraph (1)(A) shall be for not more than $250,000; and(ii)awarded under paragraph (1)(B) shall be for not more than $10,000,000.(B)Cost sharing requirement(i)In generalExpect as provided in clause (ii), the non-Federal cost (including the administrative cost) of carrying out a project using funds from a grant awarded under the program described in paragraph (1) shall be—(I)not less than 10 percent for a grant awarded under paragraph (1)(A); and (II)not less than 25 percent for a grant awarded under paragraph (1)(B).(ii)WaiverThe Secretary of Agriculture may waive the cost-sharing requirement under clause (i) for a project that serves an underserved community.(C)EligibilityThe Secretary of Agriculture shall not award a grant under paragraph (1) to an at-risk community that is located in a county or community that—(i)is located in the continental United States; and(ii)has not adopted an ordinance or regulation that requires the construction of new roofs on buildings to adhere to standards that are similar to, or more stringent than—(I)the roof construction standards established by the National Fire Protection Association; or(II)an applicable model building code established by the International Code Council.(g)PrioritiesIn carrying out projects using amounts made available under this section, the Secretary of the Interior or the Secretary of Agriculture, acting through the Chief of the Forest Service, as applicable, shall prioritize funding for projects—(1)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed on the date of enactment of this Act;(2)that reduce the likelihood of experiencing uncharacteristically severe effects from a potential wildfire by focusing on areas strategically important for reducing the risks associated with wildfires;(3)that maximize the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands;(4)that do not include the establishment of permanent roads;(5)for which funding would be committed to decommission all temporary roads constructed to carry out the project; and(6)that fully maintain or contribute toward the restoration of the structure and composition of old growth stands consistent with the characteristics of that forest type, taking into account the contribution of the old growth stand to landscape fire adaption and watershed health, unless the old growth stand is part of a science-based ecological restoration project authorized by the Secretary concerned that meets applicable protection and old growth enhancement objectives, as determined by the Secretary concerned.(h)Reports The Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, shall complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using funds made available under this section improved the Fire Regime Condition Class of the land described in subsection (b). (i)Wildfire prevention study(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall initiate a study of the construction and maintenance of a system of strategically placed fuelbreaks to control wildfires in western States.(2)ReviewThe study under paragraph (1) shall review—(A) a full suite of manual, chemical, and mechanical treatments; and(B) the effectiveness of the system described in that paragraph in reducing wildfire risk and protecting communities.(3)DeterminationNot later than 90 days after the date of completion of the study under paragraph (1), the Secretary of Agriculture shall determine whether to initiate the preparation of a programmatic environmental impact statement implementing the system described in that paragraph in appropriate locations.(j)Monitoring, maintenance, and treatment plan and strategy(1)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall establish a 5-year monitoring, maintenance, and treatment plan that—(A)describes activities under subsection (c) that the Secretary of Agriculture and the Secretary of the Interior will take to reduce the risk of wildfire by conducting restoration treatments and improving the Fire Regime Condition Class of 10,000,000 acres of Federal land or Tribal Forest land or rangeland that is identified as having very high wildfire hazard potential, not including annual treatments otherwise scheduled;(B)establishes a process for prioritizing treatments in areas and communities at the highest risk of catastrophic wildfires;(C)includes an innovative plan and process—(i)to leverage public-private partnerships and resources, shared stewardship agreements, good neighbor agreements, and similar contracting authorities;(ii)to prioritize projects for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed as of the date of enactment of this Act;(iii)to streamline subsequent projects based on existing statutory or regulatory authorities; and(iv)to develop interagency teams to increase coordination and efficiency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321); and(D)establishes a process for coordinating prioritization and treatment with State and local entities and affected stakeholders.(2)StrategyNot later than 5 years after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior, in coordination with State and local governments, shall publish a long-term, outcome-based monitoring, maintenance, and treatment strategy—(A)to maintain forest health improvements and wildfire risk reduction accomplished under this section;(B)to continue treatment at levels necessary to address the 20,000,000 acres needing priority treatment over the 10-year period beginning on the date of publication of the strategy; and(C)to proactively conduct treatment at a level necessary to minimize the risk of wildfire to surrounding at-risk communities.(k)Authorized hazardous fuels projectsA project carried out using funding authorized under paragraphs (11)(A)(i), (13), or (14) of subsection (c) shall be considered an authorized hazardous fuel reduction project pursuant to section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512). 8004.Ecosystem restoration(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service, for the activities described in subsection (b), $2,130,000,000 for the period of fiscal years 2022 through 2026.(b)ActivitiesOf the amounts made available under subsection (a) for the period of fiscal years 2022 through 2026—(1)$300,000,000 shall be made available, in accordance with subsection (c), to the Secretary of the Interior and the Secretary of Agriculture—(A)for—(i)entering into contracts, including stewardship contracts or agreements, the purpose of each of which shall be to restore ecological health on not fewer than 10,000 acres of Federal land, including Indian forest land or rangeland, and for salaries and expenses associated with preparing and executing those contracts; and(ii)establishing a Working Capital Fund that may be accessed by the Secretary of the Interior or the Secretary of Agriculture to fund requirements of contracts described in clause (i), including cancellation and termination costs, consistent with section 604(h) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(h)), and periodic payments over the span of the contract period; and(B)of which—(i)$50,000,000 shall be made available to the Secretary of the Interior to enter into contracts described in subparagraph (A)(i);(ii)$150,000,000 shall be made available to the Secretary of Agriculture to enter into contracts described in subparagraph (A)(i); and(iii)$100,000,000 shall be made available until expended to the Secretary of the Interior, notwithstanding any other provision of this Act, to establish the Working Capital Fund described in subparagraph (A)(ii);(2)$200,000,000 shall be made available to provide to States and Indian Tribes for implementing restoration projects on Federal land pursuant to good neighbor agreements entered into under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) or agreements entered into under section 2(b) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(b)), of which—(A)$40,000,000 shall be made available to the Secretary of the Interior; and(B)$160,000,000 shall be made available to the Secretary of Agriculture;(3)$400,000,000 shall be made available to the Secretary of Agriculture to provide financial assistance to facilities that purchase and process byproducts from ecosystem restoration projects in accordance with subsection (d);(4)$400,000,000 shall be made available to the Secretary of the Interior to provide grants to States, territories of the United States, and Indian Tribes for implementing voluntary ecosystem restoration projects on private or public land, in consultation with the Secretary of Agriculture, that—(A)prioritizes funding cross-boundary projects; and(B)requires matching funding from the State, territory of the United States, or Indian Tribe to be eligible to receive the funding;(5)$50,000,000 shall be made available to the Secretary of Agriculture to award grants to States and Indian Tribes to establish rental programs for portable skidder bridges, bridge mats, or other temporary water crossing structures, to minimize stream bed disturbance on non-Federal land and Federal land;(6)$200,000,000 shall be made available for invasive species detection, prevention, and eradication, including conducting research and providing resources to facilitate detection of invasive species at points of entry and awarding grants for eradication of invasive species on non-Federal land and on Federal land, of which—(A)$100,000,000 shall be made available to the Secretary of the Interior; and(B)$100,000,000 shall be made available to the Secretary of Agriculture;(7)$100,000,000 shall be made available to restore, prepare, or adapt recreation sites on Federal land, including Indian forest land or rangeland, in accordance with subsection (e);(8)$200,000,000 shall be made available to restore native vegetation and mitigate environmental hazards on mined land on Federal and non-Federal land, of which—(A)$100,000,000 shall be made available to the Secretary of the Interior; and(B)$100,000,000 shall be made available to the Secretary of Agriculture; (9)$200,000,000 shall be made available to establish and implement a national revegetation effort on Federal and non-Federal land, including to implement the National Seed Strategy for Rehabilitation and Restoration, of which—(A)$70,000,000 shall be made available to the Secretary of the Interior; and(B)$130,000,000 shall be made available to the Secretary of Agriculture; and(10)$80,000,000 shall be made available to the Secretary of Agriculture, in coordination with the Secretary of the Interior, to establish a collaborative-based, landscape-scale restoration program to restore water quality or fish passage on Federal land, including Indian forest land or rangeland, in accordance with subsection (f).(c)Ecological health restoration contracts(1)Submission of list of projects to CongressUntil the date on which all of the amounts made available to carry out subsection (b)(1)(A)(i) are expended, not later than 90 days before the end of each fiscal year, the Secretary of the Interior and the Secretary of Agriculture shall submit to the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate and the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives a list of projects to be funded under that subsection in the subsequent fiscal year, including—(A)a detailed description of each project; and(B)an estimate of the cost, including salaries and expenses, for the project.(2)Alternate allocationAppropriations Acts may provide for alternate allocation of amounts made available under subsection (b)(1), consistent with the allocations under subparagraph (B) of that subsection.(3)Lack of alternate allocationsIf Congress has not enacted legislation establishing alternate allocations described in paragraph (2) by the date on which the Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under subsection (b)(1)(B) shall be allocated by the President. (d)Wood products infrastructureThe Secretary of Agriculture, in coordination with the Secretary of the Interior, shall—(1)develop a ranking system that categorizes units of Federal land, including Indian forest land or rangeland, with regard to treating areas at risk of unnaturally severe wildfire or insect or disease infestation, as being—(A)very low priority for ecological restoration involving vegetation removal;(B)low priority for ecological restoration involving vegetation removal;(C)medium priority for ecological restoration involving vegetation removal;(D)high priority for ecological restoration involving vegetation removal; or(E)very high priority for ecological restoration involving vegetation removal;(2)determine, for a unit identified under paragraph (1) as being high or very high priority for ecological restoration involving vegetation removal, if—(A)a sawmill or other wood-processing facility exists in close proximity to, or a forest worker is seeking to conduct restoration treatment work on or in close proximity to, the unit; and(B)the presence of a sawmill or other wood-processing facility would substantially decrease or does substantially decrease the cost of conducting ecological restoration projects involving vegetation removal;(3)in accordance with any conditions the Secretary of Agriculture determines to be necessary, using the amounts made available under subsection (b)(3), provide financial assistance, including a low-interest loan or a loan guarantee, to an entity seeking to establish, reopen, retrofit, expand, or improve a sawmill or other wood-processing facility in close proximity to a unit of Federal land that has been identified under paragraph (1) as high or very high priority for ecological restoration, if the presence of a sawmill or other wood-processing facility would substantially decrease or does substantially decrease the cost of conducting ecological restoration projects involving vegetation removal on the unit of Federal land, including Indian forest land or rangeland, as determined under paragraph (2)(B); and(4)to the extent practicable, when allocating funding to units of Federal land for ecological restoration projects involving vegetation removal, give priority to a unit of Federal land that—(A)has been identified under paragraph (1) as being high or very high priority for ecological restoration involving vegetation removal; and(B)has a sawmill or other wood-processing facility—(i)that, as determined under paragraph (2)—(I)exists in close proximity to the unit; and(II)does substantially decrease the cost of conducting ecological restoration projects involving vegetation removal on the unit; or(ii)that has received financial assistance under paragraph (3).(e)Recreation sites(1)Site restoration and improvementsOf the amounts made available under subsection (b)(7), $45,000,000 shall be made available to the Secretary of the Interior and $35,000,000 shall be made available the Secretary of Agriculture to restore, prepare, or adapt recreation sites on Federal land, including Indian forest land or rangeland, that have experienced or may likely experience visitation and use beyond the carrying capacity of the sites.(2)Public use recreation cabins(A)In generalOf the amounts made available under subsection (b)(7), $20,000,000 shall be made available to the Secretary of Agriculture for—(i)the operation, repair, reconstruction, and construction of public use recreation cabins on National Forest System land; and(ii)to the extent necessary, the repair or reconstruction of historic buildings that are to be outleased under section 306121 of title 54, United States Code.(B)InclusionOf the amount described in subparagraph (A), $5,000,000 shall be made available to the Secretary of Agriculture for associated salaries and expenses in carrying out that subparagraph.(C)AgreementsThe Secretary of Agriculture may enter into a lease or cooperative agreement with a State, Indian Tribe, local government, or private entity—(i)to carry out the activities described in subparagraph (A); or(ii)to manage the renting of a cabin or building described in subparagraph (A) to the public.(3)ExclusionA project shall not be eligible for funding under this subsection if—(A)funding for the project would be used for deferred maintenance, as defined by Federal Accounting Standards Advisory Board; and(B)the Secretary of the Interior or the Secretary of Agriculture has identified the project for funding from the National Parks and Public Land Legacy Restoration Fund established by section 200402(a) of title 54, United States Code.(f)Collaborative-based, aquatic-focused, landscape-scale restoration programSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall, in coordination with the Secretary of the Interior and using the amounts made available under subsection (b)(10)—(1)solicit collaboratively developed proposals that—(A)are for 5-year projects to restore fish passage or water quality on Federal land and non-Federal land to the extent allowed under section 323(a) of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a(a)), including Indian forest land or rangeland; (B)contain proposed accomplishments and proposed non-Federal funding; and(C)request not more than $5,000,000 in funding made available under subsection (b)(10); (2)select project proposals for funding in a manner that—(A)gives priority to a project proposal that would result in the most miles of streams being restored for the lowest amount of Federal funding; and(B)discontinues funding for a project that fails to achieve the results included in a proposal submitted under paragraph (1) for more than 2 consecutive years; and(3)publish a list of—(A)all of the priority watersheds on National Forest System land;(B)the condition of each priority watershed on the date of enactment of this Act; and(C)the condition of each priority watershed on the date that is 5 years after the date of enactment of this Act. 8005.GAO study(a)StudyNot later than 6 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a study on the implementation of this title and the amendments made by this title, including whether this title and the amendments made by this title have—(A)effectively reduced wildfire risk, including the extent to which the wildfire hazard on Federal land has changed; and(B)restored ecosystems on Federal and non-Federal land; and(2)submit to Congress a report that describes the results of the study under paragraph (1).(b)Authorization of appropriationsThere is authorized to be appropriated to the Comptroller General of the Unites States for the activities described in subsection (a) $800,000. 8006.Establishment of fuel breaks in forests and other wildland vegetation(a)Definition of Secretary concernedIn this section, the term Secretary concerned means—(1)the Secretary of Agriculture, with respect to National Forest System land; and(2)the Secretary of the Interior, with respect to public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)) administered by the Bureau of Land Management.(b)Categorical exclusion establishedForest management activities described in subsection (c) are a category of actions designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the categorical exclusion is documented through a supporting record and decision memorandum.(c)Forest management activities designated for categorical exclusion(1)In generalThe category of forest management activities designated under subsection (b) for a categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary concerned on public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)) administered by the Bureau of Land Management or National Forest System land the primary purpose of which is to establish and maintain linear fuel breaks that are—(A)up to 1,000 feet in width contiguous with or incorporating existing linear features, such as roads, water infrastructure, transmission and distribution lines, and pipelines of any length on Federal land; and(B)intended to reduce the risk of uncharacteristic wildfire on Federal land or catastrophic wildfire for an adjacent at-risk community.(2)ActivitiesSubject to paragraph (3), the forest management activities that may be carried out pursuant to the categorical exclusion established under subsection (b) are—(A)mowing or masticating;(B)thinning by manual and mechanical cutting;(C)piling, yarding, and removal of slash or hazardous fuels;(D)selling of vegetation products, including timber, firewood, biomass, slash, and fenceposts;(E)targeted grazing;(F)application of—(i)pesticide;(ii)biopesticide; or(iii)herbicide;(G)seeding of native species;(H)controlled burns and broadcast burning; and(I)burning of piles, including jackpot piles.(3)Excluded activitiesA forest management activity described in paragraph (2) may not be carried out pursuant to the categorical exclusion established under subsection (b) if the activity is conducted—(A)in a component of the National Wilderness Preservation System;(B)on Federal land on which the removal of vegetation is prohibited or restricted by Act of Congress, Presidential proclamation (including the applicable implementation plan), or regulation;(C)in a wilderness study area; or(D)in an area in which carrying out the activity would be inconsistent with the applicable land management plan or resource management plan. (4)Extraordinary circumstancesThe Secretary concerned shall apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or a successor regulation), in determining whether to use a categorical exclusion under subsection (b).(d)Acreage and location limitationsTreatments of vegetation in linear fuel breaks covered by the categorical exclusion established under subsection (b)—(1)may not contain treatment units in excess of 3,000 acres; (2)shall be located primarily in—(A)the wildland-urban interface or a public drinking water source area;(B)if located outside the wildland-urban interface or a public drinking water source area, an area within Condition Class 2 or 3 in Fire Regime Group I, II, or III that contains very high wildfire hazard potential; or(C)an insect or disease area designated by the Secretary concerned as of the date of enactment of this Act; and(3)shall consider the best available scientific information.(e)Roads(1)Permanent roadsA project under this section shall not include the establishment of permanent roads.(2)Existing roadsThe Secretary concerned may carry out necessary maintenance and repairs on existing permanent roads for the purposes of this section.(3)Temporary roadsThe Secretary concerned shall decommission any temporary road constructed under a project under this section not later than 3 years after the date on which the project is completed.(f)Public collaborationTo encourage meaningful public participation during the preparation of a project under this section, the Secretary concerned shall facilitate, during the preparation of each project—(1)collaboration among State and local governments and Indian Tribes; and (2)participation of interested persons. 8007.Emergency actions(a)DefinitionsIn this section:(1)Authorized emergency actionThe term authorized emergency action means an action carried out pursuant to an emergency situation determination to mitigate the harm to life, property, or important natural or cultural resources on National Forest System land or adjacent land.(2)Emergency situationThe term emergency situation means a situation on National Forest System land for which immediate implementation of 1 or more authorized emergency actions is necessary to achieve 1 or more of the following results:(A)Relief from hazards threatening human health and safety.(B)Mitigation of threats to natural resources on National Forest System land or adjacent land.(3)Emergency situation determinationThe term emergency situation determination means a determination made by the Secretary under subsection (b)(1)(A).(4)Land and resource management planThe term land and resource management plan means a plan developed under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(5)National forest system landThe term National Forest System land means land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C 1609(a))).(6)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Authorized emergency actions to respond to emergency situations(1)Determination(A)In generalThe Secretary may make a determination that an emergency situation exists with respect to National Forest System land.(B)ReviewAn emergency situation determination shall not be subject to objection under the predecisional administrative review processes under part 218 of title 36, Code of Federal Regulations (or successor regulations).(C)ApplicabilityAn emergency situation determination shall not be subject to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other applicable law.(2)Authorized emergency actionsAfter making an emergency situation determination with respect to National Forest System land, the Secretary may carry out authorized emergency actions on that National Forest System land, including through—(A)the salvage of dead or dying trees;(B)the harvest of trees damaged by wind or ice;(C)the commercial and noncommercial sanitation harvest of trees to control insects or disease, including trees already infested with insects or disease;(D)the reforestation or replanting of fire-impacted areas through planting, control of competing vegetation, or other activities that enhance natural regeneration and restore forest species;(E)the removal of hazardous trees in close proximity to roads and trails;(F)the removal of hazardous fuels;(G)the restoration of water sources or infrastructure;(H)the reconstruction of existing utility lines; and(I)the replacement of underground cables.(3)Relation to land and resource management plansTo the maximum extent practicable, any authorized emergency action carried out under paragraph (2) shall be conducted consistent with the land and resource management plan.(4)Acreage limitationsA treatment area covered by an emergency situation determination on which an authorized emergency action is carried out pursuant to paragraph (2) shall consist of not more than 10,000 acres of National Forest System land.(c)Environmental analysis(1)Environmental assessment or environmental impact statementIf the Secretary determines that an authorized emergency action requires an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)), the Secretary shall study, develop, and describe only—(A)the proposed agency action; and(B)the alternative of no action.(2)Public noticeThe Secretary shall provide notice of each authorized emergency action that the Secretary determines requires an environmental assessment or environmental impact statement under paragraph (1), in accordance with applicable regulations and administrative guidelines.(3)Public commentThe Secretary shall provide an opportunity for public comment during the preparation of any environmental assessment or environmental impact statement under paragraph (1).(4)Savings clauseNothing in this subsection prohibits the Secretary from making an emergency situation determination, including a determination that an emergency exists pursuant to section 218.21(a) or 220.4(b) of title 36, Code of Federal Regulations (or successor regulations), that makes it necessary to take an emergency action before preparing an environmental assessment or environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(d)Administrative review of authorized emergency actionsAn authorized emergency action carried out under this section shall not be subject to objection under the predecisional administrative review processes established under section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515) and section 428 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (16 U.S.C. 6515 note; Public Law 112–74).(e)Judicial review of emergency actions(1)In generalSection 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516) shall apply to an authorized emergency action carried out under this section.(2)Requirement for injunctionA court shall not enjoin an authorized emergency action under this section if the court determines that the plaintiff is unable to demonstrate that the claim of the plaintiff is likely to succeed on the merits.(f)Notification and guidanceThe Secretary shall provide notification and guidance to each local field office of the Forest Service to ensure awareness of, compliance with, and appropriate use of the authorized emergency action authority under this section. IXWestern water infrastructure9001.Authorizations of appropriationsThere are authorized to be appropriated to the Secretary of the Interior, acting through the Commissioner of Reclamation (referred to in this title as the Secretary), for the period of fiscal years 2022 through 2026—(1)$1,150,000,000 for water storage, groundwater storage, and conveyance projects in accordance with section 9002, of which $100,000,000 shall be made available to provide grants to plan and construct small surface water and groundwater storage projects in accordance with section 9003;(2)$3,200,000,000 for the Aging Infrastructure Account established by subsection (d)(1) of section 9603 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 510b), to be made available for activities in accordance with that subsection, including major rehabilitation and replacement activities, as identified in the Asset Management Report of the Bureau of Reclamation dated April 2021, of which—(A)$100,000,000 shall be made available for Bureau of Reclamation reserved or transferred works that have suffered a critical failure, in accordance with section 9004(a); and(B)$100,000,000 shall be made available for the rehabilitation, reconstruction, or replacement of a dam in accordance with 9004(b);(3)$1,000,000,000 for rural water projects that have been authorized by an Act of Congress before July 1, 2021, in accordance with the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.);(4)$1,000,000,000 for water recycling and reuse projects, of which—(A)$550,000,000 shall be made available for water recycling and reuse projects authorized in accordance with the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.) that are—(i)authorized or approved for construction funding by an Act of Congress before the date of enactment of this Act; or(ii)selected for funding under the competitive grant program authorized pursuant to section 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(f)), with funding under this subparagraph to be provided in accordance with that section, notwithstanding section 4013 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322), except that section 1602(g)(2) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(g)(2)) shall not apply to amounts made available under this subparagraph; and (B)$450,000,000 shall be made available for large-scale water recycling and reuse projects in accordance with section 9005;(5)$250,000,000 for water desalination projects and studies authorized in accordance with the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) that are—(A)authorized or approved for construction funding by an Act of Congress before July 1, 2021; or(B)selected for funding under the program authorized pursuant to section 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298), with funding to be made available under this paragraph in accordance with that subsection, notwithstanding section 4013 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322), except that paragraph (2)(F) of section 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) (as redesignated by section 9008) shall not apply to amounts made available under this paragraph;(6)$500,000,000 for the safety of dams program, in accordance with the Reclamation Safety of Dams Act of 1978 (43 U.S.C. 506 et seq.);(7)$400,000,000 for WaterSMART grants in accordance with section 9504 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364), of which $100,000,000 shall be made available for projects that would improve the condition of a natural feature or nature-based feature (as those terms are defined in section 9502 of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10362));(8)subject to section 9006, $300,000,000 for implementing the Colorado River Basin Drought Contingency Plan, consistent with the obligations of the Secretary under the Colorado River Drought Contingency Plan Authorization Act (Public Law 116–14; 133 Stat. 850) and related agreements, of which $50,000,000 shall be made available for use in accordance with the Drought Contingency Plan for the Upper Colorado River Basin;(9)$100,000,000 to provide financial assistance for watershed management projects in accordance with subtitle A of title VI of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015 et seq.);(10)$250,000,000 for design, study, and construction of aquatic ecosystem restoration and protection projects in accordance with section 1109 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260);(11)$100,000,000 for multi-benefit projects to improve watershed health in accordance with section 9007; and(12)$50,000,000 for endangered species recovery and conservation programs in the Colorado River Basin in accordance with—(A)Public Law 106–392 (114 Stat. 1602);(B)the Grand Canyon Protection Act of 1992 (Public Law 102–575; 106 Stat. 4669); and(C)subtitle E of title IX of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1327).9002.Water storage, groundwater storage, and conveyance projects(a)Eligibility for funding(1)Feasibility studies(A)In generalA feasibility study shall only be eligible for funding under section 9001(1) if—(i)the feasibility study has been authorized by an Act of Congress before the date of enactment of this Act;(ii)Congress has approved funding for the feasibility study in accordance with section 4007 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322) before the date of enactment of this Act; or(iii)the feasibility study is authorized under subparagraph (B).(B)Feasibility study authorizationsThe Secretary may carry out feasibility studies for the following projects:(i)The Verde Reservoirs Sediment Mitigation Project in the State of Arizona.(ii)The Tualatin River Basin Project in the State of Oregon.(2)ConstructionA project shall only be eligible for construction funding under section 9001(1) if—(A)an Act of Congress enacted before the date of enactment of this Act authorizes construction of the project;(B)Congress has approved funding for construction of the project in accordance with section 4007 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322) before the date of enactment of this Act, except for any project for which—(i)Congress did not approve the recommendation of the Secretary for funding under subsection (h)(2) of that section for at least 1 fiscal year before the date of enactment of this Act; or(ii)State funding for the project was rescinded by the State before the date of enactment of this Act; or(C)(i)Congress has authorized or approved funding for a feasibility study for the project in accordance with clause (i) or (ii) of paragraph (1)(A) (except that projects described in clauses (i) and (ii) of subparagraph (B) shall not be eligible); and(ii)on completion of the feasibility study for the project, the Secretary—(I)finds the project to be technically and financially feasible in accordance with the reclamation laws;(II)determines that sufficient non-Federal funding is available for the non-Federal cost share of the project; and(III)(aa)finds the project to be in the public interest; and(bb)recommends the project for construction.(b)Cost-sharing requirement(1)In generalThe Federal share—(A)for a project authorized by an Act of Congress shall be determined in accordance with that Act;(B)for a project approved by Congress in accordance with section 4007 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322) (including construction resulting from a feasibility study authorized under that Act) shall be as provided in that Act; and(C)for a project not described in subparagraph (A) or (B)—(i)in the case of a federally owned project, shall not exceed 50 percent of the total cost of the project; and(ii)in the case of a non-Federal project, shall not exceed 25 percent of the total cost of the project.(2)Federal benefitsBefore funding a project under this section, the Secretary shall determine that, in return for the Federal investment in the project, at least a proportionate share of the benefits are Federal benefits.(3)ReimbursabilityThe reimbursability of Federal funding of projects under this section shall be in accordance with the reclamation laws.(c)Environmental lawsIn providing funding for a project under this section, the Secretary shall comply with all applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).9003.Small water storage and groundwater storage projects(a)Establishment of a competitive grant program for small water storage and groundwater storage projectsThe Secretary shall establish a competitive grant program, under which the non-Federal project sponsor of any project in a Reclamation State, including the State of Alaska or Hawaii, determined by the Secretary to be feasible under subsection (b)(2)(B) shall be eligible to apply for funding for the planning, design, and construction of the project.(b)Eligibility and selection(1)Submission to the secretary(A)In generalA non-Federal project sponsor described in subsection (a) may submit to the Secretary a proposal for a project eligible to receive a grant under this section in the form of a completed feasibility study.(B)Eligible projectsA project shall be considered eligible for consideration for a grant under this section if the project—(i)has water storage capacity of not less than 2,000 acre-feet and not more than 30,000 acre-feet; and(ii)(I)increases surface water or groundwater storage; or(II)conveys water, directly or indirectly, to or from surface water or groundwater storage.(C)GuidelinesNot later than 60 days after the date of enactment of this Act, the Secretary shall issue guidelines for feasibility studies for small storage projects to provide sufficient information for the formulation of the studies.(2)Review by the secretaryThe Secretary shall review each feasibility study received under paragraph (1)(A) for the purpose of determining whether—(A)the feasibility study, and the process under which the study was developed, each comply with Federal laws (including regulations) applicable to feasibility studies of small storage projects; (B)the project is technically and financially feasible, in accordance with—(i)the guidelines developed under paragraph (1)(C); and(ii)the reclamation laws; and(C)the project provides a Federal benefit, as determined by the Secretary.(3)Submission to congressNot later than 180 days after the date of receipt of a feasibility study received under paragraph (1)(A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(A)the results of the review of the study by the Secretary under paragraph (2), including a determination of whether the project is feasible and provides a Federal benefit;(B)any recommendations that the Secretary may have concerning the plan or design of the project; and(C)any conditions the Secretary may require for construction of the project.(4)Eligibility for funding(A)In generalThe non-Federal project sponsor of any project determined by the Secretary to be feasible under paragraph (3)(A) shall be eligible to apply to the Secretary for a grant to cover the Federal share of the costs of planning, designing, and constructing the project pursuant to subsection (c).(B)Required determinationPrior to awarding grants to a small storage project, the Secretary shall determine whether there is sufficient non-Federal funding available to complete the project.(5)PriorityIn awarding grants to projects under this section, the Secretary shall give priority to projects that meet 1 or more of the following criteria:(A)Projects that are likely to provide a more reliable water supply for States, Indian Tribes, and local governments, including subdivisions of those entities.(B)Projects that are likely to increase water management flexibility and reduce impacts on environmental resources from projects operated by Federal and State agencies.(C)Projects that are regional in nature.(D)Projects with multiple stakeholders.(E)Projects that provide multiple benefits, including water supply reliability, ecosystem benefits, groundwater management and enhancements, and water quality improvements.(c)Ceiling on federal shareThe Federal share of the costs of each of the individual projects selected under this section shall not exceed the lesser of—(1)25 percent of the total project cost; or(2)$30,000,000.(d)Environmental lawsIn providing funding for a grant for a project under this section, the Secretary shall comply with all applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(e)Termination of authorityThe authority to carry out this section terminates on the date that is 5 years after the date of enactment of this Act.9004.Critical maintenance and repair(a)Critical failure at a reserved or transferred work(1)In generalA reserved or transferred work shall only be eligible for funding under section 9001(2)(A) if—(A)construction of the reserved or transferred work began on or before January 1, 1915; and(B)a unit of the reserved or transferred work suffered a critical failure in Bureau of Reclamation infrastructure during the 2-year period ending on the date of enactment of this Act that resulted in the failure to deliver water to project beneficiaries.(2)Use of fundsRehabilitation, repair, and replacement activities for a transferred or reserved work using amounts made available under section 9001(2)(A) may be used for the entire transferred or reserved work, regardless of whether the critical failure was limited to a single project of the overall work.(3)Nonreimbursable fundsNotwithstanding section 9603(b) of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 510b(b)), amounts made available to a reserved or transferred work under section 9001(2)(A) shall be nonreimbursable to the United States.(b)Carey act projectsThe Secretary shall use amounts made available under section 9001(2)(B) to fund the rehabilitation, reconstruction, or replacement of a dam—(1)the construction of which began on or after January 1, 1905;(2)that was developed pursuant to section 4 of the Act of August 18, 1894 (commonly known as the Carey Act) (43 U.S.C. 641; 28 Stat. 422, chapter 301);(3)that the Governor of the State in which the dam is located has—(A)determined the dam has reached its useful life;(B)determined the dam poses significant health and safety concerns; and(C)requested Federal support; and(4)for which the estimated rehabilitation, reconstruction, or replacement, engineering, and permitting costs would exceed $50,000,000.9005.Competitive grant program for large-scale water recycling and reuse program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a State, Indian Tribe, municipality, irrigation district, water district, wastewater district, or other organization with water or power delivery authority;(B)a State, regional, or local authority, the members of which include 1 or more organizations with water or power delivery authority; or(C)an agency established under State law for the joint exercise of powers or a combination of entities described in subparagraphs (A) and (B).(2)Eligible projectThe term eligible project means a project described in subsection (c).(3)ProgramThe term program means the grant program established under subsection (b).(4)Reclamation stateThe term Reclamation State means a State or territory described in the first section of the Act of June 17, 1902 (43 U.S.C. 391; 32 Stat. 388, chapter 1093).(b)EstablishmentThe Secretary shall establish a program to provide grants to eligible entities on a competitive basis for the planning, design, and construction of large-scale water recycling and reuse projects that provide substantial water supply and other benefits to the Reclamation States in accordance with this section.(c)Eligible projectA project shall be eligible for a grant under this section if the project—(1)reclaims and reuses—(A)municipal, industrial, domestic, or agricultural wastewater; or(B)impaired groundwater or surface water;(2)has a total estimated cost of $500,000,000 or more;(3)is located in a Reclamation State;(4)is constructed, operated, and maintained by an eligible entity; and(5)provides a Federal benefit in accordance with the reclamation laws.(d)Project evaluationThe Secretary may provide a grant to an eligible project under the program if—(1)the eligible entity determines through the preparation of a feasibility study or equivalent study, and the Secretary concurs, that the eligible project—(A)is technically and financially feasible;(B)provides a Federal benefit in accordance with the reclamation laws; and(C)is consistent with applicable Federal and State laws;(2)the eligible entity has sufficient non-Federal funding available to complete the eligible project, as determined by the Secretary; (3)the eligible entity is financially solvent, as determined by the Secretary; and(4)not later than 30 days after the date on which the Secretary concurs with the determinations under paragraph (1) with respect to the eligible project, the Secretary submits to Congress written notice of the determinations.(e)PriorityIn providing grants to eligible projects under the program, the Secretary shall give priority to eligible projects that meet 1 or more of the following criteria:(1)The eligible project provides multiple benefits, including—(A)water supply reliability benefits for drought-stricken States and communities;(B)fish and wildlife benefits; and(C)water quality improvements.(2)The eligible project is likely to reduce impacts on environmental resources from water projects owned or operated by Federal and State agencies, including through measurable reductions in water diversions from imperiled ecosystems.(3)The eligible project would advance water management plans across a multi-State area, such as drought contingency plans in the Colorado River Basin.(4)The eligible project is regional in nature.(5)The eligible project is collaboratively developed or supported by multiple stakeholders.(f)Federal assistance(1)Federal cost shareThe Federal share of the cost of any project provided a grant under the program shall not exceed 25 percent of the total cost of the eligible project.(2)Total dollar capThe Secretary shall not impose a total dollar cap on Federal contributions for all eligible individual projects provided a grant under the program.(3)Nonreimbursable fundsAny funds provided by the Secretary to an eligible entity under the program shall be considered nonreimbursable.(4)Funding eligibilityAn eligible project shall not be considered ineligible for assistance under the program because the eligible project has received assistance under—(A)the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.);(B)section 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) for eligible desalination projects; or(C)section 1602(e) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(e)).(g)Environmental lawsIn providing a grant for an eligible project under the program, the Secretary shall comply with all applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(h)GuidanceNot later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance on the implementation of the program, including guidelines for the preparation of feasibility studies or equivalent studies by eligible entities.(i)Reports(1)Annual reportAt the end of each fiscal year, the Secretary shall make available on the website of the Department of the Interior an annual report that lists each eligible project for which a grant has been awarded under this section during the fiscal year.(2)Comptroller general(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under this section.(B)ReportNot later than 1 year after the date of the initial award of grants under this section, the Comptroller General shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(i)the adequacy and effectiveness of the process by which each eligible project was selected, if applicable; and(ii)the justification and criteria used for the selection of each eligible project, if applicable.(j)Treatment of conveyanceThe Secretary shall consider the planning, design, and construction of a conveyance system for an eligible project to be eligible for grant funding under the program.(k)Termination of authorityThe authority to carry out this section terminates on the date that is 5 years after the date of enactment of this Act.9006.Drought contingency plan funding requirements(a)In generalFunds made available under section 9001(8) for use in the Lower Colorado River Basin may be used for projects—(1)to establish or conserve recurring Colorado River water that contributes to supplies in Lake Mead and other Colorado River water reservoirs in the Lower Colorado River Basin; or(2)to improve the long-term efficiency of operations in the Lower Colorado River Basin.(b)LimitationNone of the funds made available under section 9001(8) may be used for the operation of the Yuma Desalting Plant.(c)EffectNothing in section 9001(8) limits existing or future opportunities to augment the water supplies of the Colorado River.9007.Multi-benefit projects to improve watershed health(a)Definition of eligible applicantIn this section, the term eligible applicant means—(1)a State;(2)a Tribal or local government;(3)an organization with power or water delivery authority;(4)a regional authority; or(5)a nonprofit conservation organization.(b)Establishment of competitive grant programNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the heads of relevant agencies, shall establish a competitive grant program under which the Secretary shall award grants to eligible applicants for the design, implementation, and monitoring of conservation outcomes of habitat restoration projects that improve watershed health in a river basin that is adversely impacted by a Bureau of Reclamation water project by accomplishing 1 or more of the following:(1)Ecosystem benefits.(2)Restoration of native species.(3)Mitigation against the impacts of climate change to fish and wildlife habitats.(4)Protection against invasive species.(5)Restoration of aspects of the natural ecosystem.(6)Enhancement of commercial, recreational, subsistence, or Tribal ceremonial fishing.(7)Enhancement of river-based recreation.(c)Requirements(1)In generalIn awarding a grant to an eligible applicant under subsection (b), the Secretary—(A)shall give priority to an eligible applicant that would carry out a habitat restoration project that achieves more than 1 of the benefits described in that subsection; and(B)may not provide a grant to carry out a habitat restoration project the purpose of which is to meet existing environmental mitigation or compliance obligations under Federal or State law.(2)ComplianceA habitat restoration project awarded a grant under subsection (b) shall comply with all applicable Federal and State laws.(d)Cost-sharing requirementThe Federal share of the cost of any habitat restoration project that is awarded a grant under subsection (b)—(1)shall not exceed 50 percent of the cost of the habitat restoration project; or(2)in the case of a habitat restoration project that provides benefits to ecological or recreational values in which the nonconsumptive water conservation benefit or habitat restoration benefit accounts for at least 75 percent of the cost of the habitat restoration project, as determined by the Secretary, shall not exceed 75 percent of the cost of the habitat restoration project.9008.Eligible desalination projectsSection 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by redesignating the second paragraph (1) (relating to eligible desalination projects) as paragraph (2).9009.Clarification of authority to use coronavirus fiscal recovery funds to meet a non-Federal matching requirement for authorized Bureau of Reclamation water projects(a)Coronavirus state fiscal recovery fundSection 602(c) of the Social Security Act (42 U.S.C. 802(c)) is amended by adding at the end the following:(4)Use of funds to satisfy non-federal matching requirements for authorized Bureau of Reclamation water projectsFunds provided under this section for an authorized Bureau of Reclamation project may be used for purposes of satisfying any non-Federal matching requirement required for the project..(b)Coronavirus local fiscal recovery fundSection 603(c) of the Social Security Act (42 U.S.C. 803(c)) is amended by adding at the end the following:(5)Use of funds to satisfy non-federal matching, maintenance of effort, or other expenditure requirementFunds provided under this section for an authorized Bureau of Reclamation project may be used for purposes of satisfying any non-Federal matching requirement required for the project..(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9901 of the American Rescue Plan Act of 2021 (Public Law 117–2; 135 Stat. 223). 9010.Federal assistance for groundwater recharge, aquifer storage, and water source substitution projects(a)In generalThe Secretary, in coordination with affected Indian Tribes, States (including subdivisions and departments of a State), or a public agency organized pursuant to State law, may provide technical or financial assistance for, participate in, and enter into agreements (including agreements with irrigation entities) for—(1)groundwater recharge projects;(2)aquifer storage and recovery projects; and(3)water source substitution for aquifer protection projects.(b)LimitationNothing in this section authorizes additional technical or financial assistance for a surface water storage facility constructed after the date of enactment of this Act. XAuthorization of appropriations for Energy Act of 2020 10001.Energy storage demonstration projects(a)Energy storage demonstration projects; pilot grant programThere is authorized to be appropriated to the Secretary to carry out activities under section 3201(c) of the Energy Act of 2020 (42 U.S.C. 17232(c)) $355,000,000 for the period of fiscal years 2022 through 2025.(b)Long-duration demonstration initiative and joint programThere is authorized to be appropriated to the Secretary to carry out activities under section 3201(d) of the Energy Act of 2020 (42 U.S.C. 17232(d)) $150,000,000 for the period of fiscal years 2022 through 2025.10002.Advanced reactor demonstration program(a)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out activities under section 959A of the Energy Policy Act of 2005 (42 U.S.C. 16279a) pursuant to the funding opportunity announcement of the Department numbered DE–FOA–0002271 for Pathway 1, Advanced Reactor Demonstrations—(1)$511,000,000 for fiscal year 2022;(2)$506,000,000 for fiscal year 2023;(3)$636,000,000 for fiscal year 2024;(4)$824,000,000 for fiscal year 2025;(5)$453,000,000 for fiscal year 2026; and(6)$281,000,000 for fiscal year 2027.(b)Technical corrections(1)Definition of advanced nuclear reactorSection 951(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16271(b)(1)) is amended—(A)in subparagraph (A)(xi), by striking ; and and inserting a semicolon;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)a radioisotope power system that utilizes heat from radioactive decay to generate energy..(2)Nuclear energy university program fundingSection 954(a)(6) of the Energy Policy Act of 2005 (42 U.S.C. 16274(a)(6)) is amended by inserting , excluding funds appropriated for the Advanced Reactor Demonstration Program of the Department, after annually. 10003.Mineral security projects(a)National geological and geophysical data preservation programThere are authorized to be appropriated to the Secretary of the Interior to carry out activities under section 351 of the Energy Policy Act of 2005 (42 U.S.C. 15908)—(1)$8,668,000 for fiscal year 2022; and(2)$5,000,000 for each of fiscal years 2023 through 2025.(b)Rare earth mineral securityThere are authorized to be appropriated to the Secretary to carry out activities under section 7001(a) of the Energy Act of 2020 (42 U.S.C. 13344(a))—(1)$23,000,000 for fiscal year 2022;(2)$24,200,000 for fiscal year 2023;(3)$25,400,000 for fiscal year 2024;(4)$26,600,000 for fiscal year 2025; and(5)$27,800,000 for fiscal year 2026.(c)Critical material innovation, efficiency, and alternativesThere are authorized to be appropriated to the Secretary to carry out activities under section 7002(g) of the Energy Act of 2020 (30 U.S.C. 1606(g))—(1)$230,000,000 for fiscal year 2022;(2)$100,000,000 for fiscal year 2023; and(3)$135,000,000 for each of fiscal years 2024 and 2025.(d)Critical material supply chain research facilityThere are authorized to be appropriated to the Secretary to carry out activities under section 7002(h) of the Energy Act of 2020 (30 U.S.C. 1606(h))—(1)$40,000,000 for fiscal year 2022; and(2)$35,000,000 for fiscal year 2023.10004.Carbon capture demonstration and pilot programs(a)Carbon capture large-scale pilot projectsThere are authorized to be appropriated to the Secretary to carry out activities under section 962(b)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16292(b)(2)(B))—(1)$387,000,000 for fiscal year 2022;(2)$200,000,000 for fiscal year 2023;(3)$200,000,000 for fiscal year 2024; and(4)$150,000,000 for fiscal year 2025.(b)Carbon capture demonstration projects programThere are authorized to be appropriated to the Secretary to carry out activities under section 962(b)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16292(b)(2)(C))—(1)$937,000,000 for fiscal year 2022;(2)$500,000,000 for each of fiscal years 2023 and 2024; and(3)$600,000,000 for fiscal year 2025.10005.Direct air capture technologies prize competitions(a)PrecommercialThere is authorized to be appropriated to the Secretary to carry out activities under section 969D(e)(2)(A) of the Energy Policy Act of 2005 (42 U.S.C. 16298d(e)(2)(A)) $15,000,000 for fiscal year 2022.(b)CommercialThere is authorized to be appropriated to the Secretary to carry out activities under section 969D(e)(2)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16298d(e)(2)(B)) $100,000,000 for fiscal year 2022.10006.Water power projects(a)Hydropower and marine energyThere are authorized to be appropriated to the Secretary—(1)to carry out activities under section 634 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213), $36,000,000 for the period of fiscal years 2022 through 2025; and(2)to carry out activities under section 635 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17214), $70,400,000 for the period of fiscal years 2022 through 2025.(b)National marine energy centersThere is authorized to be appropriated to the Secretary to carry out activities under section 636 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) $40,000,000 for the period of fiscal years 2022 through 2025.10007.Renewable energy projects(a)Geothermal energyThere is authorized to be appropriated to the Secretary to carry out activities under section 615(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17194(d)) $84,000,000 for the period of fiscal years 2022 through 2025.(b)Wind energyThere are authorized to be appropriated to the Secretary—(1)to carry out activities under section 3003(b)(2) of the Energy Act of 2020 (42 U.S.C. 16237(b)(2)), $60,000,000 for the period of fiscal years 2022 through 2025; and(2)to carry out activities under section 3003(b)(4) of the Energy Act of 2020 (42 U.S.C. 16237(b)(4)), $40,000,000 for the period of fiscal years 2022 through 2025.(c)Solar energyThere are authorized to be appropriated to the Secretary—(1)to carry out activities under section 3004(b)(2) of the Energy Act of 2020 (42 U.S.C. 16238(b)(2)), $40,000,000 for the period of fiscal years 2022 through 2025;(2)to carry out activities under section 3004(b)(3) of the Energy Act of 2020 (42 U.S.C. 16238(b)(3)), $20,000,000 for the period of fiscal years 2022 through 2025; and(3)to carry out activities under section 3004(b)(4) of the Energy Act of 2020 (42 U.S.C. 16238(b)(4)), $20,000,000 for the period of fiscal years 2022 through 2025.(d)ClarificationAmounts authorized to be appropriated under subsection (b) are authorized to be a part of, and not in addition to, any amounts authorized to be appropriated by section 3003(b)(7) of the Energy Act of 2020 (42 U.S.C. 16237(b)(7)). 10008.Industrial emissions demonstration projectsThere are authorized to be appropriated to the Secretary to carry out activities under section 454(d)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17113(d)(3))—(1)$100,000,000 for each of fiscal years 2022 and 2023; and(2)$150,000,000 for each of fiscal years 2024 and 2025. XIWage rate requirements11001.Wage rate requirements(a)Davis-BaconAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work on a project assisted in whole or in part by funding made available under this Act or an amendment made by this Act shall be paid wages at rates not less than those prevailing on similar projects in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(b)AuthorityWith respect to the labor standards specified in subsection (a), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. XIIMiscellaneous12001.Office of Clean Energy Demonstrations(a)DefinitionsIn this section:(1)Covered projectThe term covered project means a demonstration project of the Department that—(A)receives or is eligible to receive funding from the Secretary; and(B)is authorized under—(i)this Act; or(ii)the Energy Act of 2020 (Public Law 116–260; 134 Stat. 1182).(2)ProgramThe term program means the program established under subsection (b).(b)EstablishmentThe Secretary, in coordination with the heads of relevant program offices of the Department, shall establish a program to conduct project management and oversight of covered projects, including by—(1)conducting evaluations of proposals for covered projects before the selection of a covered project for funding;(2)conducting independent oversight of the execution of a covered project after funding has been awarded for that covered project; and(3)ensuring a balanced portfolio of investments in covered projects.(c)DutiesThe Secretary shall appoint a head of the program who shall, in coordination with the heads of relevant program offices of the Department—(1)evaluate proposals for covered projects, including scope, technical specifications, maturity of design, funding profile, estimated costs, proposed schedule, proposed technical and financial milestones, and potential for commercial success based on economic and policy projections;(2)develop independent cost estimates for a proposal for a covered project, if appropriate;(3)recommend to the head of a program office of the Department, as appropriate, whether to fund a proposal for a covered project;(4)oversee the execution of covered projects that receive funding from the Secretary, including reconciling estimated costs as compared to actual costs;(5)conduct reviews of ongoing covered projects, including—(A)evaluating the progress of a covered project based on the proposed schedule and technical and financial milestones; and(B)providing the evaluations under subparagraph (A) to the Secretary; and(6)assess the lessons learned in overseeing covered projects and implement improvements in the process of evaluating and overseeing covered projects.(d)EmployeesTo carry out the program, the Secretary may hire appropriate personnel to perform the duties of the program.(e)CoordinationIn carrying out the program, the head of the program shall coordinate with—(1)project management and acquisition management entities with the Department, including the Office of Project Management; and(2)professional organizations in project management, construction, cost estimation, and other relevant fields.(f)Reports(1)Report by SecretaryThe Secretary shall include in each updated technology transfer execution plan submitted under subsection (h)(2) of section 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) information on the implementation of and progress made under the program, including, for the year covered by the report—(A)the covered projects under the purview of the program; and(B)the review of each covered project carried out under subsection (c)(5).(2)Report by Comptroller GeneralNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report evaluating the operation of the program, including—(A)a description of the processes and procedures used by the program to evaluate proposals of covered projects and the oversight of covered projects; and(B)any recommended changes in the program, including changes to—(i)the processes and procedures described in subparagraph (A); and(ii)the structure of the program, for the purpose of better carrying out the program.(g)Technical amendmentSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended by redesignating the second subsections (f) (relating to planning and reporting) and (g) (relating to additional technology transfer programs) as subsections (h) and (i), respectively.12002.Extension of Secure Rural Schools and Community Self-Determination Act of 2000(a)Definition of full funding amountSection 3(11) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102(11)) is amended by striking subparagraphs (D) and (E) and inserting the following:(D)for fiscal year 2017, the amount that is equal to 95 percent of the full funding amount for fiscal year 2015;(E)for each of fiscal years 2018 through 2020, the amount that is equal to 95 percent of the full funding amount for the preceding fiscal year; and(F)for fiscal year 2021 and each fiscal year thereafter, the amount that is equal to the full funding amount for fiscal year 2017..(b)Secure payments for States and counties containing Federal land(1)Secure paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended, in subsections (a) and (b), by striking 2015, 2017, 2018, 2019, and 2020 each place it appears and inserting 2015 and 2017 through 2023.(2)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking 2020 and inserting 2023.(c)Pilot program To streamline nomination of members of resource advisory committeesSection 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125) is amended by striking subsection (g) and inserting the following:(g)Resource advisory committee appointment pilot programs(1)DefinitionsIn this subsection:(A)Applicable designeeThe term applicable designee means the applicable regional forester.(B)National pilot programThe term national pilot program means the national pilot program established under paragraph (4)(A).(C)Regional pilot programThe term regional pilot program means the regional pilot program established under paragraph (3)(A).(2)Establishment of pilot programsIn accordance with paragraphs (3) and (4), the Secretary concerned shall carry out 2 pilot programs to appoint members of resource advisory committees.(3)Regional pilot program(A)In generalThe Secretary concerned shall carry out a regional pilot program to allow an applicable designee to appoint members of resource advisory committees.(B)Geographic limitationThe regional pilot program shall only apply to resource advisory committees chartered in—(i)the State of Montana; and(ii)the State of Arizona.(C)Responsibilities of applicable designee(i)ReviewBefore appointing a member of a resource advisory committee under the regional pilot program, an applicable designee shall conduct the review and analysis that would otherwise be conducted for an appointment to a resource advisory committee if the regional pilot program was not in effect, including any review and analysis with respect to civil rights and budgetary requirements.(ii)Savings clauseNothing in this paragraph relieves an applicable designee from any requirement developed by the Secretary concerned for making an appointment to a resource advisory committee that is in effect on December 20, 2018, including any requirement for advertising a vacancy.(4)National pilot program(A)In generalThe Secretary concerned shall carry out a national pilot program to allow the Chief of the Forest Service or the Director of the Bureau of Land Management, as applicable, to submit to the Secretary concerned nominations of individuals for appointment as members of resource advisory committees.(B)AppointmentUnder the national pilot program, subject to subparagraph (C), not later than 30 days after the date on which a nomination is transmitted to the Secretary concerned under subparagraph (A), the Secretary concerned shall—(i)appoint the nominee to the applicable resource advisory committee; or(ii)reject the nomination.(C)Automatic appointmentIf the Secretary concerned does not act on a nomination in accordance with subparagraph (B) by the date described in that subparagraph, the nominee shall be deemed appointed to the applicable resource advisory committee.(D)Geographic limitationThe national pilot program shall apply to a resource advisory committee chartered in any State other than—(i)the State of Montana; or(ii)the State of Arizona.(E)Savings clauseNothing in this paragraph relieves the Secretary concerned from any requirement relating to an appointment to a resource advisory committee, including any requirement with respect to civil rights or advertising a vacancy.(5)Termination of effectivenessThe authority provided under this subsection terminates on October 1, 2023.(6)Report to CongressNot later 180 days after the date described in paragraph (5), the Secretary concerned shall submit to Congress a report that includes—(A)with respect to appointments made under the regional pilot program compared to appointments made under the national pilot program, a description of the extent to which—(i)appointments were faster or slower; and(ii)the requirements described in paragraph (3)(C)(i) differ; and(B)a recommendation with respect to whether Congress should terminate, continue, modify, or expand the pilot programs..(d)Extension of authority To conduct special projects on Federal land(1)Existing advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking December 20, 2021 each place it appears and inserting December 20, 2023.(2)Extension of authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended—(A)in subsection (a), by striking 2022 and inserting 2025; and(B)in subsection (b), by striking 2023 and inserting 2026.(e)Access to broadband and other technologySection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended—(1)in paragraph (3), by striking and at the end;(2)in paragraph (4), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(5)to provide or expand access to—(A)broadband telecommunications services at local schools; or(B)the technology and connectivity necessary for students to use a digital learning tool at or outside of a local school campus..(f)Extension of authority To expend county fundsSection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended—(1)in subsection (a), by striking 2022 and inserting 2025; and(2)in subsection (b), by striking 2023 and inserting 2026.(g)Amounts obligated but unspent; prohibition on use of fundsTitle III of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7141 et seq.) is amended—(1)by redesignating section 304 as section 305; and(2)by inserting after section 303 the following:304.Amounts obligated but unspent; prohibition on use of funds(a)Amounts obligated but unspentAny county funds that were obligated by the applicable participating county before October 1, 2017, but are unspent on October 1, 2020—(1)may, at the option of the participating county, be deemed to have been reserved by the participating county on October 1, 2020, for expenditure in accordance with this title; and(2)(A)may be used by the participating county for any authorized use under section 302(a); and(B)on a determination by the participating county under subparagraph (A) to use the county funds, shall be available for projects initiated after October 1, 2020, subject to section 305.(b)Prohibition on use of fundsNotwithstanding any other provision of law, effective beginning on the date of enactment of the Energy Infrastructure Act, no county funds made available under this title may be used by any participating county for any lobbying activity, regardless of the purpose for which the funds are obligated on or before that date..July 19, 2021Read twice and placed on the calendar